Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 1 of 149




                 Exhibit B
           Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 2 of 149



              UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                      Ul\TfED STATES DEPA RTME'IT OF COMMERCE
                                                                                     United States Patent and Trademark Office
                                                                                     Adiliess. COMMISSIO'JER FOR PATENTS
                                                                                                 PO Box 1450
                                                                                                 Alexandria, Virgmia 22313-1450
                                                                                                 \VVi\V.USpto.gov


    APPLICATION NUMBER           FILING OR 3 71 (C) DATE             FIRST NAMED APPLICANT                          ATTY. DOCKET NO./TITLE

        10/625,667                   07/24/2003                      John Lawrence Jordan         3437-Z
                                                                                           CONFIRMATION NO. 8923
Law Office of Jim Zegeer                                                           POWER OF ATTORNEY NOTICE
Suite 108
801 North Pitt Street
Alexandria, VA 22314
                                                                                   11111111111111111   l l l ll]~!l]!~l!~l!~UH!l~Hll l l l   111111111111111111


                                                                                                                    Date Mailed: 10/08/2008




                     NOTICE REGARDING CHANGE OF POWER OF ATTORNEY
This is in response to the Power of Attorney filed 10/01/2008.
  • The Power of Attorney to you in this application has been revoked by the assignee who has intervened as
    provided by 37 CFR 3.71. Future correspondence will be mailed to the new address of record(37 CFR 1.33).




                /snguyen/


Office of Data Management, Application Assistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101




                                                           page 1 of 1




                                                           1 of 148
            Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 3 of 149



              UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                     Ul\TfED STATES DEPA RTME'IT OF COMMERCE
                                                                                     United States Patent and Trademark Office
                                                                                     Adiliess. COMMISSIO'JER FOR PATENTS
                                                                                             PO Box 1450
                                                                                             Alexandria, Virgmia 22313-1450
                                                                                             \VVi\V.USpto.gov


    APPLICATION NUMBER           FILING OR 3 71 (C) DATE             FIRST NAMED APPLICANT                      ATTY. DOCKET NO./TITLE

        10/625,667                   07/24/2003                      John Lawrence Jordan        ALC 3406
                                                                                           CONFIRMATION NO. 8923
76614                                                                              POA ACCEPTANCE LETTER
Kramer & Amado, P.C.
1725 Duke Street                                                                   1111111111111111111111 ll]~!l]!~l!~l!~UH!l~~!III 111111111111111 IIII IIII
Suite 240
Alexandria, VA 22314
                                                                                                                Date Mailed: 10/08/2008




                         NOTICE OF ACCEPTANCE OF POWER OF ATTORNEY
This is in response to the Power of Attorney filed 10/01/2008.
The Power of Attorney in this application is accepted. Correspondence in this application will be mailed to the
above address as provided by 37 CFR 1.33.




                /snguyen/


Office of Data Management, Application Assistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101




                                                           page 1 of 1




                                                           2 of 148
             Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 4 of 149
                                    Electronic Acknowledgement Receipt

                       EFSID:                       4040138


                Application Number:                 10625667


        International Application Number:


                Confirmation Number:                8923




                                                    SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING STOCK
                  Title of Invention:
                                                    PERSONAL COMPUTERS AS CLUSTER NODES




      First Named Inventor/Applicant Name:          John Lawrence Jordan

                                                    Law Office of Jim Zegeer

                                                    -

                                                    Suite 108

             Correspondence Address:                801 North Pitt Street

                                                    Alexandria                       VA           22314

                                                    us             7036848333

                                                    -

                         Filer:                     Terry Wayne Kramer/Wanda Ricks


                 Filer Authorized By:               Terry Wayne Kramer


            Attorney Docket Number:                 3437-Z


                    Receipt Date:                   01-OCT-2008


                     Filing Date:                   24-JUL-2003


                    Time Stamp:                     12:00:09


                  Application Type:                 Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                          I   no

File Listing:
                                                    3 of 148
 Document
               Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21    Page 5 of 149
                                                              File Size(Bytes)/  Multi                                                           Pages
                    Document Description                        File Name
  Number                                                                                    Message Digest                    Part /.zip       (if appl.)
                                                                                                     470200
      1                                                      ALC3406POA.pdf                                                       yes              2
                                                                                       895a45cc0d45bc6f13e364197da9c8c5a0f1
                                                                                                       35ee


                                             Multipart Description/PDF files in .zip description

                                    Document Description                                              Start                             End


                                        Power of Attorney                                                1                                 1



                         Assignee showing of ownership per 37 CFR 3.73(b).                               2                                 2


Warnings:
Information:
                                                         Total Files Size (in bytes)                                     470200


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/EO/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 O), a Notification of the International Application Number
and of the International Filing Date (Form PCT/RO/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                            4 of 148
                   Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 6 of 149


    Print Form
                                                                                                                                                         .PTO/S8/81 (07-08)
                                                                                                                      Approved lor use through 12/3112008: 0MB 0651-0035
                                                                                                 U.S. Patent and Trademark.Office: U.S. DEPARTMENT OF COMMERCE
                11 n"•r lhe.Pacerwork RedurJion Act or '""5 n" =rsons are r-•lr• d to resnn""' to a collection ol 'Af -ation unless It disolavs a valid OMB.~""'rol number.

r
              POWER OF ATTORNEY
                     OR
                                                                                      Appllc;at!on Number
                                                                                      Filing Date
                                                                                                                           10/6l5,661

                                                                                                                           July 2'. 200)                                       '
                                                                                      First Named Inventor                 JOROIIH, John l.aWl'l!IICe
      REVOCATION OF POWER OF ATTORNEY
                                                                                      TiUe                                 SOfl"WARE CONl'IGUAABlE CLUSTEII-IIASEO ROUTE.ll USij
        WITH A NEW POWER OF ATTORNEY
                                                                                      Art Unit                             2619
                                       AND
                                                                                      Examiner Name                        "1AIS.M.ltk
CHANGEOFCORRESPONDENCEADDRESS
                                                                                      Attorney Docket Number                ALC3406
'-                                                                                                                                                                                 ~


 I hereby revoke all previous powers of attorney given in the above identified application.          0




□
                A Power. of Attorney ls submitted herewith.
           OR
            I hereby appoint Practitii:mer(s) assotjaled with.the. following Customer                            76614
[Kl         Number as ·my/our attomey(s) or agent(s) to prosecute. the application
            identified above. and to transact all business in the United States Patent
            and Trademark Offi~ cqnnected therewith:
                                                                                                            I                                                             I
           OR

□
            I hereby appoint Practiiioner(s) named below as my/our attomey(s) or agent(s) to prosecute the application identified above, and
            lcftransact aP business in·th.e !Jnited Stales Patent and Trademark Office connected therewith:

                                Practitioner(s) Name.                                                               Registration Number




 Please· recqgnize o(change. the q>rrel_!pb!)den~ addre,s for the above-identifi!ild application to:

~           The address as!!()\:ia!~ with the above-mentioned .Customer Number;
           OR


□ OR
            The address associated with Customer Number:


          Firm·or
                                                                                                             I                                                            I
□         Individual Name
    Address


    City                                                                                         I State I                                     I Zip I
    Country
    Teleph~i\e                                                                                   I Email .I
 I am the:
□           Appficai:,1/lnvertor.
           OR
            Assignee:of record of the :entire interest. See ·37 QFR 3. 71.
 ~          Siatement under 37 CFR:3:t3(b) (Fomi PTO/SB/96) submittedherewilli or filed on

                                           I.               s1q111ATURE ·01 AppllcanLor Assignee of Record
    Signature
    Name
                                        r'/~        -·
                                    Gi~ory J. Mu19}, F/o/
                                                         tL.rn-
                                                             '    f
                                                                      /
                                                                              ~                                  I Date      I
                                                                                                                 I Telephone I
                                                                                                                                            q,l:l_ ,11-2 /JtJ K
                                                                                                                                                        tu908l 582-7109
    Tille and Company               Corporate colnsJ..l<uthorizi!d Re~r,sentadve of Alcatel
    tiQJ.1;: Signatures of au uie lnventllm or assignees or record of ·the entire Interest or their represeniative(s) are required,· Submit multiple forms·1r more than one
    signature Is required, see below".

~           --Total of 2                  forms are submitted.
    This collection oflnformatlon is required by 37 CFR 1.31, 1.32 and 1.33; The inlormallon Is required to obtain or retain a benefit by the public wtllch Is to file (and by the
    USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37CFR·1.11 and 1.14. This colleetion is estimated to take 3 minutes to complete,
    including gathering, preparing. and submitting tlie completed apptlcalion form to the USPTO. Time will vary depending upon the individual case. Any comment& on
    the amount of 0me you require lo complete this form and/or suggestions for reducing thls burden. should be sentto the Chief lnfonnation Officer. U.S. Patent and
    Trademark Office, U.S. Dapartment cif Commerce, P.O. Box 1450, Ale,candr1a, VA 22313·1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
    ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                     If you need assistance in completing the form, cal/ 1-B0O-PTO-9199 and select option 2.




                                                                                    5 of 148
             Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 7 of 149


                                                                                                                                                     PTO/SB/96 (01.08)
                                                                                                                  Approved for use through 06/30/2008. 0MB 0651..0031
                                                                                              U.$', Patent and Trademark Offlce; U.S. DEPARTMENT OF COMMERCE
      Under the Pa     rwork Reduction Act of 1995: no                                   nd to a collection of informaUon unleH It dls la a a vafid OMB.contrul number.

                                                        STATEMENT UNDER 37 CFR 3.73(b)

                                                           eN.,,T..____________________________
Applicant/Patent Owner: ..1ACl!L.,.Cu:AuT-=E""L..,L.,.u.,.c..

.Appliqation No./Patent No.: _1.,0..,16..,2""5"'66""'7._·_ _ _ _ _ Filed/Issue Date: ..;J~u::JIYt..:2a;:4~.::::20~0~3_ _ _ _ _ _ _ _ _ _ _ __

Entitled:. SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING STOCK PERSONAL COMPUTERS AS Ct.:USTER
             NODES

..1A=,.iluC~A1<Iu;f;.1,l..1l..1.IL1.IC.i:E:cNuI_ _ _ _ _ _ _ _ _ _ _ _ ,   a     ComncaUoO
 (Name of Assignee)                                                            (Type of Assignee, e.g., corporation. partn~ship. university. government agency. ate.)

states. that it is:
1. [Z) the assignee of the entire right, title, and interest; or

2. Dan ass)gnee .of less than the entire right, title and interest
        (The extent (by percentage) of its ownership interest is_ _ _ _ %)

In th~ patent application/patent identified above-by virtue of either:

A0An assignment from the inventor(s) cifthe patent application/patent identified above. The assignment was recorded
        in tt:te·United States Patent an.d Trademark.Office at Reel                                  ·    , Frame _ _ _ _, or for which a copy
        thereof is attached.                     .                                                             .
OR
B. (Z] A chain of title from the inventcir(s}; of the patent application/patent identified above,. to the· current assignee as follows:


           1. From: Jnvehtorli:. JORDAN & RABINOVITCH        To, .ALCATEL
                The document was recorded in the United States P..:.at""ea.:n""ta""n::;d:.,T..,.ra-d-em_a_rk_O_ffi_t_ce_a_t_ _ _ _ _ _ _ __
                Reel 014333         , Frame 0059             . orfcir which copy thereof is attached.    a
           2. From: ALCATEI:                                   To: ALCATEL LUCENT
                  The document was recorded in the United States P.,_at""e:.:nt""'a""'n""d""T='ra"""'=de"'"m=-a""rk-.Offi=-=1.,...ce_a_t- - - - - - - - - -
                   Reel 021496          Frame O                  5':fl .                 .
                                                                         orfor which a copy thereof is attachect
           3.From: _______________ To:
               The document was recorded in the United.States P-at,...e_n.,...ta-n-d~T=-ra---:d-em_a..,.,k-O=-ffi-:::1,-ce_a_t_ _ _ _ _ _ _ _ __
                Re·eI _ _ _ _ __, Frame _______ , or for which a copy thereof is attached.

       D Additional documen\s in the c!lain of title are listed on a supplemental sheet.

 D As required by'.37 CFR :t73(b)(1 )(i), the documentary evidence of the chain of title from the original owner to the
 assignee was, or concur-rently is being, submitted for recordatlon pursuanno 37 CFR 3.11.

      [NOTE: A separate copy (i.e., a true copy ofthe original assignment document(s)) must be submitted to Assignment
          Divisic;,n in accordance with 37 CFR ,Part 3, to recprd the assignment in the records of the US PTO. See MPEP
            .302.08]

 The undersigned (whose till




                                                                                                                                       908 582-7109
                                         Printed or Typed Name                                                                       Telephone Number

                        corporate Counsel Authorizeit Reocesentlitiye 01 Al<;a1a1
                                                      Title
 This collection ol lnformatlon Is requlr,ed by 37 CFR 3.73(b). The lnf?rmalion Is required to obtain or retain a benefit by the public: which ls:to file (and by the
 USPTO to.process) an applicatlcin, Confidantiality:ls·govemed by _35 U.S;C, 122 and 37 CFR 1.11 and 1.14. This coUec:tlon ls estimated IP take 12, rnlnutes to
 complete, lnciuding gathering, preparlng; and submitting the completed application form to the USPTO. Time wiU vary depending upon the Individual case•. Any
 comments on the amount·ol time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Offlc;er,
 U.S. Patent and Trademark Office, U.S. Department ol .Commarce, P.O. Box 1450, Ale,candria, VA 22313-1450. 00 NOT SEND FEES OR COMPLETED
 FORMS TO THIS ADDRESS .. SEND TO: Commissioner for Patents; P.O. Box 1450, Alexandria, VA 22313-1450.                                           .

                                 /(you need assists.nee in completing /he form, call 1-800-PT0-9199 and select option 2.




                                                                                  6 of 148
                     Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 8 of 149
                     UNITED STA TES   p ATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                    United States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                             P.O. Box 1450
                                                                                             Alexandria, Virginia 22313-1450
                                                                                             www .uspto.gov


      APPLICATION NO.              ISSUE DATE             PATENT NO.         ATTORNEY DOCKET NO.                    CONFIRMATION NO.

          10/625,667               10/14/2008               7436775                 3437-Z                                     8923

                          7590         09/24/2008
        Law Office of Jim Zegeer
        Suite 108
        801 North Pitt Street
        Alexandria, VA 22314



                                                    ISSUE NOTIFICATION

The projected patent number and issue date are specified above.

                          Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                      (application filed on or after May 29, 2000)

The Patent Term Adjustment is 897 day(s). Any patent to issue from the above-identified application will
include an indication of the adjustment on the front page.

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information
Retrieval (PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the
Office of Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee
payments should be directed to the Customer Service Center of the Office of Patent Publication at
(571)-272-4200.

APPLICANT(s) (Please see PAIR WEB site http://pair.uspto.gov for additional applicants):
John Lawrence Jordan, Ottawa, CANADA;
Peter Rabinovitch, Kanata, CANADA;




IR103 (Rev. 11/05)
                                                          7 of 148
                                  Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 9 of 149

                                          10:36                    A-L DOCKET ADMIN                       ➔    915712732885                                                                                           ND.777



                                                                                    PART B • FEB,(S) T.RANSM'.n:TAL
          Cor· -ei;e
                     ·
                            "°"    send this. Conn,. ~ r wttb applicable (ee(s). to;:                            Moil M&il StoP. ISSUE FE£.
                                                                                                                      Commisslorler for Pa.aents
                                                                                                                      P.O. Box 1450              ,
                                                                                                                      A.lexandria. Vkginia ?tlU-14
                                                                                                               OT bl(         (S,1)-273-288,S



           C'llillW>l?COll~-1)1-V,olll~IJor..,.,_, ... _ ,                                                                    Jwiic;  A. cemfiiiie of nialllD!! llllJl ()oly &; uicll fut™ mill[i.a- of !,fi:i'
                                                                                                                              fll:~a) Tnallllliliai. 'IbJa tel1lfic.atc CIIDDOI I» l,lllC:d fgr Ill): od'!tf ICCO'l11f'IIIIYJI'&
                                                                                                                              pap:n, Eodl •clditlo!ia1 ?..49'1'A.rach as u unp:ttt:nl             (l'   r-.i drll..-iJIS, 'MUSI
                                                                                                                              lla'Ujl llll 11'11111,lltllfical~ cif IIIIIUlll,i O< lnrami:1$1®.
                                        ~!ilO                 06/l 1/2008
                                                                                                                                                       Ondllr.1118~-.....r~
                Law OtfJ.ce of Jim Z,egecr                                                                                    l b=bv amfl' l/lllt !his Pl!lti(a) Truarmlll-ll ia beioa ~ l t d witb mt. 1J11ilcll
                                                                                                                              Suui:a Pocrllll ~ wllh fllfficieDI ~l!!P ror 6n1 clu• M&ll ia 1111 1,11'1e.1,Qpc
                Sujr.c 108                                                                                                    id&kalll:d It> lbe M.;1 Slop: ISStm FElo addl'IIH n ~ or bc!JrJ. t..::almllt
                80) Notlh Pitt Street                                                                                         tn.mmttllld Ill IJlc usno (,·n) 1n-2.sas, 0m 111e ~ lm!~ bcf.o:al.
                Alu:aDdria., VA. 223 I 4




                A.Pll(JC....TIO)'INO,              flllHODA1E                                      PJIISTN',\Ml'!l)lNVE)tl"OR                             I A~Y:ooc::JtEf)ilQ.               I    COt«li"lli'.M'l'lONim.
                    101625.667                       CITl'l-41'2:00)                                      '.1437-Z
                                                                                                      J,c,hn UW1Ui:t> lcrdu          1923
       iffll;: OF itN!NT!ON: SOF?WARB CONPJOUlA.l>Ui Q:lJSTl!MIASIID 9.0lJ11!1. USlNG STOCK f'£RSON'/IL roMl"ll"TmUl AS a,:1,1$1211.
       NOD~


                                           SMAU~                         lEl8'Ul3'f'SitD'llB        l!'Ulll.JCA~ 1'IB DtJ8             1'9:.!V. -PAID ISS"lm l'E2      TOTAL fliE($) :Pl.llS                J)A'fli,Dl;)'6

                                                   NO                                                          $:l.00                             so
                                ~                                                                      ~
                                                                                                                                                          09/10/203J ~GEBREM2 00000009 122325                                       10625667
                             ~.MAJIXA                                           Zti\9                      )70-388000                                     A1 l:"i'oi~r,,•                   ,,,,. -- __




       ), MSI~ NAMB A>ll) k'ESII>ENCE DA'tA to 'BE PJllli'J'eD ON nt:S PA'mNT (pfintor i)'pe!")
          :IUiA.S'S l«)TE: tm1al U .njgr,a la idcaUticd t,c,lo1W1 /16 u•i»itc cJo\a wm "Wflll,I' Oil Ulfl pllllal. 'ft W 11111ipc,c U idc,;11tif'ied bs!DIII, lbc doe1J.a-t W b:CIJ                                     ~    for.
                                                                                                                   ror
            CAl JIIA.MS OP~                                                 f
          ~QQII um flll1h i'll 37 c::FR J.11. Comp)ceilMI i;i4' lhl~ , _ la NOT I NbRi111lo      fiU113 u wpmi:JJi.
                                                                                                     en) JU:.Sll):£NC4:   ccrrv--,rAtt O). coumJtp-
                AIca +e. J
       P ~ elliCGk ll» ~ 11Hlirll£'C
                                                   Lu..ce.n
                                                       Cai.t:aarY.; C'.ll'l!Jod:D (wlQ.   lltt lz pdnr.od go Iha palOIII) 1
                                                                                                                                        ;a.,r ,· s.1
                                                                                                                                Q Xli,dlyklDo)
                                                                                                                                                                      r v-a..n c. ~
                                                                                                                                                                    lloa ~ ,o,IIIOC' pm:m   g-., ....iily O Ga,,lll"Dll>Cllll
                               fCC(I) IIR ,ubll:llJu,cl;

                        'Pa: <Nu nmll imlicy dillQ)IDII pmnitlcd)
                  ~ O n b • tofC0p,1 _ _ _ _ _ __



                                                                                                     Cl b. App11CM11 It no ui11sc, c.lQ!miq $'M'.AU. ENTm' • - - s.., 31 CPR 1.17(1)(2').
                                                                                                           ~        Olh::l' lhu   lti,:: 11-tfdleu!; a rc,:latued   11Wl1'11cf r, apt; or \he ., Ill'"" orollmrpcry h1
                                                                                                    Offl.:e.

                                                                                                                                           D~----9:-,--..._9-_;;;;;.0...:._K"_ _
                                                                                                                                          Iloilslnlllt111N~--::-:-:.,.._
                                                                                                                                                              _              __.::o...-------
       Tbil ~~ d W ~ le rc,qvln:li l;,y 37 en. 1.31 I. Tho lnfcrm11de>1t ia ~G.J lb obW.a"" l'dM'II • ""'°"61 1w !he p1b1ic1 1"hii:h 1, ii::, film (.I.Id i,,.. lb.e '0$.Pl'O w ~ )
       ""ade&ljO!I_ C i > m i d a i r i ~ lll! JS U.S.C, 122 and :n Cf1ll 1.14. Thia ccillealnn i,i fflimall!d '° l&lcs l'l minor,,, 10 ccrmplouo. lodudins plboriN1, ~ eel
       SUl:imlUU.. Ille campklal ilCIII farm lo lhc USPTQ. n.,,., wlO -frt1tY clcpendi.t,3 \111'1'11 U'1: iAdiwldual c:u,1;, ATS'J - t w Ill> 0.. -   of lime l/ll'II ~ lo a>IDJUlr,
       r.111'   roirm illilVw lillff"il!iOIII (o,, .-..dltclu dlil ~e~_d>ould bo . - «> U,p O,;..rtw"fflllllir;,a ors..... U.S. P - ml T ~ Oiftoll. U.S, ~ I QfCo~ "P.O.
       80ll: 1450. ~ Virxlala U313-l4$Cl. 00 NOT SflllD FEES OR (X)MA.B'ral) i-:o».tS TO 'ffiJS AJ)DRP.SS, SE>ID TO: Comlmssi.am:r f(lf Pateut.s, P-0. Bm 1450.
       A1e1m111a, Vi,,mi, n:n:r-1410.
       Under lht: P t ~ bhialon Ad. of 199.S. no pctlOIII 111111 ~ 10 ~ ~ ll ~ of iafOl"llllllioil Ila.I• It duipfayt 1 \'t.Ud OMS OODlri:ii.11111!1lbi:r.


       l"TOL-8:i (Rev. 0 8 / 0 7 ) ~ f'm-...., lhtt..lih 01l/31/.W10.




PAGE 111 *RCVD AT 9/9/200810:39:59 AM ~astern Da~lght Time]* SVR:USPTO.EFXRF-614 *DNIS:2732885 t CSID:9085823850 *DURATION (mrn-ss):00-40
                                                                                                               8 of 148
                       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 10 of 149

                     UNITED STAIBS            p AIBNT AND TRADEMARK OFFICE
                                                                                                          UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                          United States Patent and Trademark Office
                                                                                                          Address: COMMISSIONER FOR PATENTS
                                                                                                                P.O. Box 1450
                                                                                                                Alexandria., Virginia 22313-1450
                                                                                                                www.uspto.gov




                                       NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                                EXAMINER
                       7590             06/11/2008
                                                                                                                              MAIS,MARKA
    Law Office of Jim Zegeer
    Suite 108                                                                                                   ART UNIT                      PAPER NUMBER
    801 North Pitt Street                                                                                         2619
    Alexandria, VA 22314                                                                                DATE MAILED: 06/11/2008




    APPLICATION NO.             FILING DATE                      FIRST NAMED INVENTOR                    ATTORNEY DOCKET NO.                CONFIRMATION NO.

       10/625,667                07/24/2003                       John Lawrence Jordan                           3437-Z                             8923
TITLE OF INVENTION: SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING STOCK PERSONAL COMPUTERS AS CLUSTER
NODES



    APPLN. TYPE           SMALL ENTITY           ISSUE FEE DUE   PUBLICATION FEE DUE     PREV. PAID ISSUE FEE   TOTAL FEE(S) DUE                   DATE DUE

    nonprovisional              NO                    $1440              $300                     $0                     $1740                     09/11/2008

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                        If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOT AL FEE(S) DUE shown                   A. Pay TOT AL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -               B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                    claiming SMALL ENTITY status, check box 5a on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                           Transmittal and pay the PUBLICATION FEE (if required) and 1/2
                                                                                the ISSUE FEE shown above.

IL PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.

III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                     Page 1 of 3
                                                                      9 of 148
PTOL-85 (Rev. 08/07) Approved for use through 08/31/2010.
                         Case 6:20-cv-00813-ADA
                                             PARTDocument
                                                  B - FEE(S) 39-2 Filed 03/16/21 Page 11 of 149
                                                             TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks I through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block I, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block I for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
                          7590               06/11/2008
                                                                                                                         Certificate of Mailing or Transmission
    Law Office of Jim Zegeer                                                                         I hereby certify that this Fee(s) Transmittal is being deposited with the United
    Suite 108                                                                                        States Postal Service with sufficient postage for first class mail in an envelope
                                                                                                     addressed to the Mail Stop ISSUE FEE address above, or being facsimile
    801 North Pitt Street                                                                            transmitted to the USPTO (571) 273-2885, on the date indicated below.
    Alexandria, VA 22314                                                                                                                                              (Depositor's name)

                                                                                                                                                                             (Signature)

                                                                                                                                                                                  (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                              ATTORNEY DOCKET NO.           CONFIRMATION NO.

         10/625,667                  07/24/2003                               John Lawrence Jordan                                    3437-Z                         8923
TITLE OF INVENTION: SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING STOCK PERSONAL COMPUTERS AS CLUSTER
NODES



       APPLN. TYPE           SMALL ENTITY              ISSUE FEE DUE         PUBLICATION FEE DUE          PREV. PAID ISSUE FEE        TOTAL FEE(S) DUE             DATE DUE

    nonprovisional                  NO                      $1440                       $300                           $0                    $1740                 09/11/2008

                   EXAMINER                               ART UNIT               CLASS-SUBCLASS

                MAIS,MARKA                                   2619                   370-388000
I. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (I) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                      2_ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use ofa Customer               2 registered patent attorneys or agents. If no name is    3_ _ _ _ _ _ _ _ _ _ _ _ _ __
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    O Corporation or other private group entity O Government
4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0 A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0 Payment by credit card. Form PTO-2038 is attached.
   0   Advance Order - # of Copies _ _ _ _ _ _ _ _ __                        0The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                               overpayment, to Deposit Account Number _ _ _ _ _ _ (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0 a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.               0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                         Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the US PTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control number.


                                                                                   10 of 148
PTOL-85 (Rev. 08/07) Approved for use through 08/31/2010.                      0MB 0651-0033            U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 12 of 149

                    UNITED STAIBS             p AIBNT AND TRADEMARK OFFICE
                                                                                      UNITED STATES DEPARTMENT OF COMMERCE
                                                                                      United States Patent and Trademark Office
                                                                                      Address: COMMISSIONER FOR PATENTS
                                                                                           P.O. Box 1450
                                                                                           Alexandria., Virginia 22313-1450
                                                                                           www.uspto.gov



    APPLICATION NO.             FILING DATE                 FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.                CONFIRMATION NO.

       10/625,667                07/24/2003                  John Lawrence Jordan           3437-Z                            8923

                                                                                                           EXAMINER
                       7590             06/11/2008
                                                                                                         MAIS,MARKA
    Law Office of Jim Zegeer
    Suite 108                                                                             ART UNIT                       PAPER NUMBER
    801 North Pitt Street                                                                    2619
    Alexandria, VA 22314                                                            DATE MAILED: 06/11/2008




                                Determination of Patent Term Adjustment under 35 U .S.C. 154 (b)
                                            (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 897 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 897 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0101                or
(571)-272-4200.




                                                                Page 3 of 3
                                                                11 of 148
PTOL-85 (Rev. 08/07) Approved for use through 08/31/2010.
                              Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 13 of 149

                                                                               Application No.                     Applicant(s)

                                                                               10/625,667                          JORDAN ET AL.
                            Notice of Allowability                             Examiner                            Art Unit

                                                                               MARKA. MAIS                         2619

             -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOWABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.

1. IZI This communication is responsive to the RCE filed on 29 April 2008.
2. IZI The allowed claim(s) is/are 24-44 {renumbered 1-211.

3. D Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)   D   All      b)   D   Some*   c)   D   None   of the:
                      1.   D Certified copies of the priority documents have been received.
                      2.   D Certified copies of the priority documents have been received in Application No. _ _ .
                      3.   D Copies of the certified copies of the priority documents have been received in this national stage application from the
                              International Bureau (PCT Rule 17.2(a)).
          * Certified copies not received: _ _ .

     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.

4.    0   A SUBSTITUTE OATH OR DECLARATION must be submitted. Note the attached EXAMINER'S AMENDMENT or NOTICE OF
          INFORMAL PATENT APPLICATION (PTO-152) which gives reason(s) why the oath or declaration is deficient.

5.    D CORRECTED DRAWINGS ( as "replacement sheets") must be submitted.
       (a)   D    including changes required by the Notice of Draftsperson's Patent Drawing Review ( PTO-948) attached
                      1)   D hereto or 2) D     to Paper No./Mail Date _ _ .
       (b)   D    including changes required by the attached Examiner's Amendment/ Comment or in the Office action of
                  Paper No./Mail Date _ _ .
      Identifying indicia such as the application number (see 37 CFR 1.84(c)) should be written on the drawings in the front (not the back) of
      each sheet. Replacement sheet(s) should be labeled as such in the header according to 37 CFR 1.121(d).

6. □ DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
          attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PTO-892)                                              5. D Notice of Informal Patent Application
2.   D Notice of Draftperson's Patent Drawing Review (PTO-948)                         6. D Interview Summary (PTO-413),
                                                                                               Paper No./Mail Date _ _ .
3.   D Information Disclosure Statements (PTO/SB/08),                                  7.   D Examiner's AmendmenUComment
          Paper No./Mail Date _ _
4.   D Examiner's Comment Regarding Requirement for Deposit                            8. 18] Examiner's Statement of Reasons for Allowance
          of Biological Material
                                                                                       9.   D Other _ _ .
                                                                                      /Wing F. Chan/
                                                                                      Supervisory Patent Examiner
                                                                                      AU 2619
                                                                                      6/9/08
 U.S. Patent and Trademark Office
 PTOL-37 (Rev. 08-06)                                                     Notice of Allowability                      Part of Paper No./Mail Date 20052008
                                                                           12 of 148
  Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 14 of 149

Application/Control Number: 10/625,667                                                         Page2
Art Unit: 2619

                                  DETAILED ACTION



                                Allowable Subject Matter



1. Claims 24-44 are allowed.

2. The following is an examiner's statement ofreasons for allowance:



The examiner has not found a cluster router directly connected to 3 other cluster routers
in a 3 dimension cluster configuration with 6 [2*n] internal links [See Fig. 4]. The
closest art of record, Passint et al. (USP 6,101,181), discloses a router directly connected
to 3 other routers in a 3 dimensional configuration plus one more connection to another
router using an express link-providing only 4 [n+ 1] internal links.



3. Any comments considered necessary by applicant must be submitted no later than the

payment of the issue fee and, to avoid processing delays, should preferably accompany

the issue fee. Such submissions should be clearly labeled "Comments on Statement of

Reasons for Allowance."



                                        Conclusion

4. Any inquiry concerning this communication or earlier communications from the

examiner should be directed to MARK A. MAIS whose telephone number is (571)272-

3138. The examiner can normally be reached on M-Th 5am-4pm.




                                         13 of 148
  Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 15 of 149

Application/Control Number: 10/625,667                                                  Page 3
Art Unit: 2619

5. If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for

the organization where this application or proceeding is assigned is 571-273-8300.



6. Information regarding the status of an application may be obtained from the Patent

Application Information Retrieval (PAIR) system. Status information for published

applications may be obtained from either Private PAIR or Public PAIR. Status

information for unpublished applications is available through Private PAIR only. For

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you

have questions on access to the Private PAIR system, contact the Electronic Business

Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO

Customer Service Representative or access to the automated information system, call

800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Wing F. Chan/
Supervisory Patent Examiner, Art Unit 2619
6/9/08

May 20, 2008

/Mark A. Mais/
Examiner, Art Unit 2619




                                       14 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 16 of 149
                                                  Application/Control No.   Applicant(s)/Patent under
                  Application Number                                        Reexamination
                                                  10/625,667                JORDAN ET AL.
                                                  Examiner                  Art Unit
                 11111
                                                  MARKA. MAIS               2619




U.S. Patent and Trademark Office                                                       Part of Paper No. 20052008


                                                15 of 148
                        Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 17 of 149
                                                                   Application/Control No.                   Applicant(s)/Patent under
                           Index of Claims                                                                   Reexamination
                                                                   10/625,667                                JORDAN ET AL.
                                                                   Examiner                                  Art Unit
                   11111
                                                                   MARKA. MAIS                               2619

                                                 (Through numeral)
                           ✓    Rejected     -                                   Non-Elected                    Appeal
                                                     Cancelled               N                           A

                           =    Allowed              Restricted              I   Interference            0     Objected


             Claim                    Date           Claim            Date                   Claim                  Date
                   cu      co                              cu                                     cu
            cuC    -~Ol ~                           cuC    -~Ol                            cuC    -~Ol
            i.i:
                   0 ~                              i.i:
                                                           0                               i.i:
                                                                                                  0
                    1      --                              51                                     101
                    2      --                              52                                     102
                    3      --                              53                                     103
                    4      --                              54                                     104
                    5      --                              55                                     105
                    6      --                              56                                     106
                    7      --                              57                                     107
                    8      --                              58                                     108
                    9      --                              59                                     109
                   10      --                              60                                     110
                   11      --                              61                                     111
                   12      --                              62                                     112
                   13      --                              63                                     113
                   14      --                              64                                     114
                   15      --                              65                                     115
                   16      --                              66                                     116
                   17      --                              67                                     117
                   18      --                              68                                     118
                   19      --                              69                                     119
                   20      --                               70                                    120
                   21      --                               71                                    121
                   22      --                               72                                    122
                   23      --                               73                                    123
             1     24      =                                74                                    124
             2     25      =                                75                                    125
             3     26      =                                76                                    126
             4     27      =                                77                                    127
             5     28      =                                78                                    128
             6     29      =                                79                                    129
             7     30      =                               80                                     130
             8     31      =                               81                                     131
             9     32      =                               82                                     132
            10     33      =                               83                                     133
            11     34      =                               84                                     134
            12     35      =                               85                                     135
            13     36      =                               86                                     136
            14     37      =                               87                                     137
            15     38      =                               88                                     138
            16     39      =                               89                                     139
            17     40      =                               90                                     140
            18     41      =                               91                                     141
            19     42      =                               92                                     142
            20     43      =                               93                                     143
            21     44      =                               94                                     144
                   45                                      95                                     145
                   46                                      96                                     146
                   47                                      97                                     147
                   48                                      98                                     148
                   49                                      99                                     149
                   50                                      100                                    150


U.S. Patent and Trademark Office                                                                                    Part of Paper No. 20052008


                                                                  16 of 148
                        Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 18 of 149
                                                                             Application/Control No.                               Applicant(s)/Patent under
               Issue Classification                                                                                                Reexamination
                                                                             10/625,667                                            JORDAN ET AL.
                                                                             Examiner                                              Art Unit

                                                                             MARKA. MAIS                                           2619

                                                                           ISSUE CLASSIFICATION
                        ORIGINAL                                                                                          CROSS REFERENCE(S)
     CLASS              I     SUBCLASS                          CLASS                                              SUBCLASS (ONE SUBCLASS PER BLOCK)

         370            I          238                          370                   235           237
    INTERNATIONAL CLASSIFICATION

H          0   4        L           12/26
                                          I
                                          I
                                          I
                                          I


            /Mark A. Mais/ 5/20/2008                                                                                                            Total Claims Allowed: 21
               (Assistant Examiner)                    (Date)                               /Wing F. Chan/
                                                                                      Supervisory Patent Examiner                                     O.G.           O.G.
                                                                                                                                                 Print Claim(s)    Print Fig.
                                                                                               AU 2619
           (Legal Instruments Examiner)                    (Date)                                6/9/08                                                 1                4

                                                                                            (Primary Examiner)             (Date)


i:gj Claims renumbered in the same order as presented by applicant                                                         □ CPA                □ T.D.            □ R.1.47
               -Cll                           -Cll                           -Cll                         -Cll                        -Cll               -Cll                -Cll
    -Cll       _!;
                                   -Cll       _!;
                                                                    -Cll     _!;
                                                                                                  -Cll    _!;
                                                                                                                            -Cll      _!;
                                                                                                                                                 -Cll    _!;
                                                                                                                                                                  -Cll       _!;
     C          Ol                  C          Ol                    C        Ol                   C       Ol                C         Ol         C       Ol       C          Ol
    u:::       ·.::::              u:::       ·.::::                u:::     ·.::::               u:::    ·.::::            u:::      ·.::::     u:::    ·.::::   u:::       ·.::::
               0                              0                              0                            0                           0                  0                   0
                1                   8         31
                2                   9         32
                3                  10         33
                4                  11         34
                5                  12         35
                6                  13         36
                7                  14         37
                8                  15         38
                9                  16         39
               10                  17         40
               11                  18         41
               12                  19         42
               13                  20         43
               14                  21         44
               15
               16
               17
               18
               19
               20
               21
               22
               23
    1          24
    2          25
    3          26
    4          27
    5          28
    6          29
    7          30                                                                              17 of 148
           Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 19 of 149
U.S. Patent and Trademark Office                                    Part of Paper No. 20052008




                                       18 of 148
                     Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 20 of 149
                                                             Application/Control No.                Applicant(s)/Patent under
                           Search Notes                                                             Reexamination
                                                             10/625,667                             JORDAN ET AL.
                                                             Examiner                               Art Unit
                  11111
                                                             MARKA. MAIS                            2619



                                                                                    SEARCH NOTES
                             SEARCHED
                                                                            (INCLUDING SEARCH STRATEGY)
          Class           Subclass     Date      Examiner                                                        DATE       EXMR


                            235
           370             235.1     5/20/2008    MAM
                            236                                    See lnventorship Search                     4/18/2007    MAM


                           236.1

                           236.2

                            237
                                                                   See Attached Electronic Search              4/18/2007    MAM
                            238

                           238.1

                            389
                            390
                            392                                    See Attached Electronic Search
                                                                                                               11/15/2007   MAM
                           395.1                                   [updated]
                            396
                           395.2

                           395.31

                            411                                    See Attached Electronic Search
                                                                                                               5/20/2008    MAM
                            431                                    [updated]
                            432
                            474
                            475
                            476

       UPDATED            SEARCH     6/9/2008     MAM              See Interference Search                     5/20/2008    MAM




                 INTERFERENCE SEARCHED                             UPDATED SEARCH                              6/9/2008     MAM

          Class           Subclass     Date      Examiner

                            235
           370              237      5/20/2008    MAM
                            238
       UPDATED            SEARCH     6/9/2008     MAM




U.S. Patent and Trademark Office                                                                               Part of Paper No. 20052008


                                                            19 of 148
EAST Search History
                            Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 21 of 149



              EAST Search History


             }Ref         !Hits      !Search Query                            [DBs               [Default                 [Plurals [Time Stamp
                i#        I          !                                        !                  jOperator               !              l
                iL1       j2         j(("6526055") or                         jUSPAT;            jOR                      l,OFF         1
                                                                                                                                        _2 0 8/06/09
                                                                                                                                            ?_


                i         l          1("6965615")).PN.                        jUSOCR             i                        I             ' 0 0 17
                                                                                                                                        1



                iL2       j6849      j("725").CLAS.                           jUSPAT;            l::,OR                   I_OFF         12008/06/09
                i         l          !                                        iusocR                                      1             100:17
                !L3       !3         !(US-6778490-$ or           us-          !USPAT             1oR                     !ON            !2008/06/09
             .,1:,        I:,        j6751191-$orUS-5923643-j                                                             I,            j00:17
                                                                              !                                           ,             !
                                                                                                 I:,


                                     l$).did.
                                                                                                                                        1
                !L4       !10289 l((370/235) or (370/236)                     !USPAT;            [OR                     !OFF           2008/06/09
                                     !or (370/237) or (370/238)               !usocR                                                    loo:17
                                     lor (370/389) or (370/390)
                                     ior (370/392) or
                                     1(370/395.1) or (370/396)
                                     lor (370/395.21) or
                                     !(370/395.31) or (370/ 411)
                                     lor (370/ 431) or ( 370/ 432)
                                     lor (370/474) or (370/475)
                                     !or (370/476)).CCLS.
                iL5       j338       j(370/476).CCLS.                         jUSPAT;            jOR                      jOFF          j2008/06/09
              i
             ::
                          l
                          ~
                                     l
                                     ~
                                                                              lUSOCR
                                                                              ~
                                                                                                 l
                                                                                                 ~
                                                                                                                         l~
                                                                                                                                        l00:17
                                                                                                                                        ~


                !L6       [379       !(370/475).CCLS.                         lUSPAT;            !OR                     !OFF           !2008/06/09
               I          I     !                                             !usocR             I                       !              !00:17
               !L7        !1298 l(370/474).CCLS.                              !USPAT;            !OR                     !OFF           !2008/06/09
               I          l     I                                             !usocR             I                       !              100:11
             f8           1494       1(370/432).CCLS.                         I~~~               IOR                     IOFF           1~~~18;06/09

                !L9       !329       l(370/431 ).CCLS.                        !USPAT;            [OR                     !OFF           !2008/06/09
              I
             ::
                          !
                          ~
                                     1
                                     ~
                                                                              !usocR
                                                                              ~
                                                                                                 I
                                                                                                 ~
                                                                                                                         !~
                                                                                                                                        :00:11
                                                                                                                                        :

             t10          1146       1(370/411).CCLS.                         I~~~               IOR                     IOFF           1~~~18;06/09

             t       11   1246       1(370/395.31) .CCLS.                     I~~~               IOR                     IOFF           1~~~18?6/09

                !L12      [404       !(370/395.21) .CCLS.                     lUSPAT;            !OR                     !OFF           !2008/06/09
               I          I          !                                        !usocR             I                       !              !00:17
             t13          1312       1(370/396).CCLS.                         I~~~               IOR                     IOFF           1~~~18;06/09

             f       14   1849       1(370/395.1).CCLS.                       I~~~               IOR                     IOFF           1~~~18?6/09

                !L15      !1881      l(370/392).CCLS.                         !USPAT;            [OR                     !OFF           !2008/06/09
              I
             ::
                          !
                          ~
                                     1
                                     ~
                                                                              !usocR
                                                                              ~
                                                                                                 I
                                                                                                 ~
                                                                                                                         !~
                                                                                                                                        :00:11
                                                                                                                                        :

             t16          1685       1(370/390).CCLS.                         I~~~               IOR                     IOFF           1~~~18;06/09




                                                                                  20 of 148
file:///CI/Documeuts%20aud%20Settiugs/mrnais/My%20Doc ... 667 /EASTSearchHistory .10625667 _Accessible Versiou.htm ( 1 of 5)6/9/2008 12:20:45 AM
EAST Search History
                            Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 22 of 149


             !L17           [2294   !(370/389).CCLS.                        !USPAT;            !OR                     !OFF          [2008/06/09
             i
             ~
                            l
                            ~
                                    !
                                    ~
                                                                            !USOCR
                                                                            ~
                                                                                               !
                                                                                               ~
                                                                                                                       !
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     ~




             IL18           1532    1(370/238).CCLS.                        I~~~               IOR                     IOFF          1~~~18;06/09

             !L19           !224    !(370/237).CCLS.                        [USPAT;            [OR                     [OFF          12008/06/09
             i:             !
                            ~
                                    !
                                    ~
                                                                            !USOCR
                                                                            ~
                                                                                               l
                                                                                               ~
                                                                                                                       l
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     ~




             IL20           1652    1(370/236).CCLS.                        I~~~               IOR                     IOFF          1~~~18;06/09

             IL21           11548   1(370/235).CCLS.                        I~~~               IOR                     IOFF          1~~~18;06/09


             l,,,,l22       13
                            I
                                    1ii~~1~1~~~?0~'
                                    k'6526055")).PN.
                                                                            I~~
                                                                            I
                                                                                               IOR
                                                                                               j
                                                                                                                       IIOFF I1~~01~06109
                                                                                                                                 .
             !L23           !2      !(("6101192") or                        [USPAT;            [OR                     [OFF          12008/06/09
             i:             !
                            ~
                                    !("6965615")).PN.
                                    ~
                                                                            !USOCR
                                                                            ~
                                                                                               l
                                                                                               ~
                                                                                                                       l
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     ~




             ll24           116     lt~:EfiiulE;:an 1~~~PUB; IOR                                                       Im            1~~~1~06109
                                                                                                                       1
             i,',,,,,_L25   !2558
                            I
                            !
                                    l((switch$3) adj (engine
                                    l$1)) SAME ((router) or
                                    !(switch))
                                                                            lUS-PGPUB; [OR
                                                                            luSPAT
                                                                            !
                                                                                              I
                                                                                              I
                                                                                                                       I
                                                                                                                       !
                                                                                                                              ON     '2008/06/09
                                                                                                                                     loo:17
                                                                                                                                     !
             !L26           !45     l((switch$3) adj (engine                !US-PGPUB; !OR                             [ON           [2008/06/09
             i
             ~
                            l
                            ~
                                    !$1))SAME(router)
                                    ~
                                                                            lUSPAT
                                                                            ~
                                                                                       !       ~
                                                                                                                       l
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     ~


             !L27           l34     !((switching) adj (engine               [US-PGPUB; [OR                             [ON           [2008/06/09
                            I       !$1))SAME(router)                       !usPAT     !                               !             !oo:17
             !L28           !34     !((switching) adj (engine))             !US-PGPUB; [OR                             !ON           12008/06/09
             i:             !
                            ~
                                    !SAME(router)
                                    ~
                                                                            !USPAT
                                                                            ~
                                                                                       l       ~
                                                                                                                       l
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     ~



             l,,L29         !840    !((switching) adj (engine))             !us-PGPUB; !oR                             l_oN          12008/06/09
                            l       j                                       IUSPAT             !                       i             j00:17
             l,,,,L30       lo      !((rotating) adj                        !US-PGPUB; !OR                             !ON           !2008/06/09
                            '·      !(symmetric) adj                        !usPAT     !                               I,            !oo:17
                            i       j(topology))                            !                  !                       ,             !
             !L31           lO      !((rotational) adj                      [US-PGPUB; [OR                             [ON           12008/06/09
             i              !       !(symmetric) adj                        !USPAT     l                               l             !00:17
             i
             :
                            !
                            ~
                                    !(topology))
                                    '
                                                                            !
                                                                            ~
                                                                                       !       ~
                                                                                                                       !
                                                                                                                       ~
                                                                                                                                     !
                                                                                                                                     ~


             iL32           !o      !((rotation~!) adj                      !USPAT             !OR                     ION           12008/06/09
             !              l       !(symmetric) adJ                        l                  l                       l              i00:17
             i
             '
                            !~      !(topology))
                                    ~
                                                                            l~                 !'                      l~            !:
             !L33           !840    !((switching) adj (engine))             !US-PGPUB; [OR                             !ON           j2008/06/09
                            l       !                                       !USPAT     !                               1             j00:17
             !L34           !532    !(370/238).CCLS.                        lUSPAT;            !OR                     !OFF          12008/06/09
             i:             !
                            ~
                                    l
                                    ~
                                                                            !USOCR
                                                                            ~
                                                                                               l
                                                                                               ~
                                                                                                                       !
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     ~

                                                                                               1
             l,,,,L35       lo      !((rotating) adj                        !US-PGPUB; oR                              !ON           !2008/06/09
                            '·
                            i
                                    !(symmetric) adj
                                    j(topology))
                                                                            luSPAT
                                                                            !
                                                                                              I!                       I,,,          !oo:17
                                                                                                                                     !

                                                                                21 of 148
file:///CI/Documeuts%20aud%20Settiugs/mrnais/My%20Doc ... 667 /EASTSearchHistory.10625667 _AccessibleVersiou.htm (2 of 5)6/9/2008 12:20:45 AM
EAST Search History
                             Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 23 of 149


             !L36        [685       !(370/390).CCLS.                        !USPAT;            !OR                     !OFF          !2008/06/09
             i
             :
                         l
                         ~
                                    l
                                    ~
                                                                            !USOCR
                                                                            ~
                                                                                               !
                                                                                               ~
                                                                                                                       !
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     ~


             .           :          !((370/235) or (370/236)                [USPAT;            !OR                     [OFF          [2008/06/09
                                    lor (370/237) or (370/238)                                                                       !00: 17
                                    br (370/389) or (370/390)
                                    br (370/392) or
                                    !(370/395.1) or (370/396)
                                    !or (370/395.21) or
                                    !(370/395.31) or (370/ 411)
                                    br (370/ 431) or (370/ 432)
                                    br (370/474) or (370/475)
                                    !or
                                    , (370/476)).CCLS.
             :L38        !16        l((switch$3) adj (engine                lUS-PGPUB;         [OR                     !ON           !2008/06/09
             i           !          !$1))SAME((router)or                    !USPAT             l                       !             !00:17
             i           l          !(switch)) SAME (redundan               !                  !                       !             l
             i
             '
                         l
                         '
                                    !$2)
                                    '
                                                                            !'                 j
                                                                                               '
                                                                                                                       j
                                                                                                                       '
                                                                                                                                     l.
             !L39        l3         l(US-6778490-$ or US-  !USPAT                              [OR                     !ON           !2008/06/09
             i           !          !6751191-$orUS-5923643-l                                   l                       l             !00:17
             i::         :l
                         ~
                                    !$)
                                    :
                                    ~
                                        •d"d
                                          I •              l:
                                                                            ~
                                                                                               l:
                                                                                               ~
                                                                                                                       l:
                                                                                                                       ~
                                                                                                                                     l,
                                                                                                                                     ~


             !L40        [2         !(("6526055") or                        !USPAT;            !OR                     !OFF          [2008/06/09
             i
             ~
                         l
                         ~
                                    !("6965615")).PN.
                                    ~
                                                                            !USOCR
                                                                            ~
                                                                                               !
                                                                                               ~
                                                                                                                       !
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     ~




             IL41        1849       I(370/395.1).CCLS.                      I~~~               IOR                     IOFF          1~~~18;06/09

             !L42        !2294      !(370/389).CCLS.                        [USPAT;            [OR                     [OFF          !2008/06/09
             i:          !
                         ~
                                    !
                                    ~
                                                                            !USOCR
                                                                            ~
                                                                                               l
                                                                                               ~
                                                                                                                       l
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     :

             IL43        1338       I(370/476).CCLS.                        I~~~               IOR                     IOFF          1~~~18;06/09

             IL44        11881      I(370/392).CCLS.                        I~~~               IOR                     IOFF          1~~~18;06/09

             l,,_L45     [45        l((switch$3) adj (engine                !US-PGPUB; !OR                             !ON           !2008/06/09
                         !          !$1))SAME(router)                       !usPAT            I                        !             !oo:17
             l,,.L46     [2         !(("6101192") or                        [USPAT;           !OR                      [OFF          [2008/06/09
                         !          !("6965615")).PN.                       !usocR            I                        !             !00:11

             IL47        1312       I(370/396).CCLS.                        I~~~               IOR                     IOFF          1~~~18;06/09

             !L48        !404       !(370/395.21) .CCLS.                    [USPAT;            [OR                     [OFF          !2008/06/09
             i:          !
                         ~
                                    !
                                    ~
                                                                            !USOCR
                                                                            ~
                                                                                               l
                                                                                               ~
                                                                                                                       l
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     :

             !L49        !246       !(370/395.31) .CCLS.                    !USPAT;            [OR                     !OFF          !2008/06/09
             i:          !
                         ~
                                    !
                                    ~
                                                                            !USOCR
                                                                            ~
                                                                                               l
                                                                                               ~
                                                                                                                       l
                                                                                                                       ~
                                                                                                                                     !00:17
                                                                                                                                     ~


                                                                                               1                       1
             i,,,L50     !379       !(370/475).CCLS.                        !USPAT;                oR                      oFF       !2008/06/09
                         !          !                                       jUSOCR            I1
                                                                                                                       I             !00:17
             l,,_L51     h46        [(3701411).CCLS.                        lusPAT;                oR                  [OFF          [2008106109
                         !          !                                       !usocR            I                        !             !00:17
             l,,.L52     [329       !(370/431 ).CCLS.                       !USPAT;            !OR                     !OFF          !2008/06/09
                         !          !                                       !usocR            I                        !             !00:11

             IL53        1494       I(370/432).CCLS.                        I~~~               IOR                     IOFF          1~~~18;06/09



                                                                                22 of 148
file:///CI/Documeuts%20aud%20Settiugs/mrnais/My%20Doc ... 667 /EASTSearchHistory.10625667 _AccessibleVersiou.htm (3 of 5)6/9/2008 12:20:45 AM
EAST Search History
                            Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 24 of 149


              !L54         !1298     !(370/474).CCLS.                        !USPAT;            !OR                      !OFF          !2008/06/09
              i
              :
                           !
                           ~
                                     !
                                     ~
                                                                             !USOCR
                                                                             ~
                                                                                                !
                                                                                                ~
                                                                                                                         !
                                                                                                                         ~
                                                                                                                                       !oo:17
                                                                                                                                       ~



              l,,,,L55     !0        !((rotational) adj                      !USPAT             !OR                      !ON           !2008/06/09
                           '·        !(symmetric) adj
                           I         !(topology))
                                                                             I_


                                                                             I
                                                                                                '·


                                                                                                I
                                                                                                                         I_


                                                                                                                         I             i!oo:17
              IL56         16849     I("725").CLAS.                          I~~~               IOR                      IOFF          1~~~18;06/09
                                                                                                1
              l,,,,L57     !3        !(("6101192") or                        !USPAT;                 OR                  !OFF          !2008/06/09
                           1.        1("6965615") or                         lu=                                                       !oo:17
                                                                             !                                                         !
                                                                                                I_                       I_



                           !         !("6526055")).PN.                                           j                       i
              IL58         11548     I(370/235).CCLS.                        I~~~               IOR                      IOFF          1~~~18?6/09

              l,,_L59      !34       !((switching) adj (engine               !us-PGPUB; !OR                              !ON           l,_2 oo: 8/06/09
                           !         !$1))SAME(router)                       lusPAT             !                        I             ,00 17
                                                                                                                         1
              l,,,,,,L60   !2558     !((switch$3) adj (engine                !us-PGPUB; !oR                                     oN     !2008/06/09
                           !         !$1)) SAME ((router) or                 lUSPAT     l                                              1,,00:17
                           l                                                                    !
                                                                                                                         1,,.




                                     !(switch))                              !
              !L61         !34       !((switching) adj (engine))             !US-PGPUB; [OR                              !ON           [2008/06/09
              i:           !
                           ~
                                     !SAME(router)
                                     ~
                                                                             !USPAT
                                                                             ~
                                                                                                l
                                                                                                ~
                                                                                                                         !
                                                                                                                         ~
                                                                                                                                       !oo:17
                                                                                                                                       ~


              !L62         l263      !((JOHN) near2 (JORDAN)). !US-PGPUB; [OR                                            !ON           !2008/06/09
              i            !         !INV.                     !USPAT;    l                                              !             !00:17
              i
              :
                           !'        !~                        !USOCR
                                                               ~
                                                                          !~                                             !
                                                                                                                         ~
                                                                                                                                       !
                                                                                                                                       ~


              !L63         h         !("2005/0018665").URPN.                 !USPAT             lOR                      !ON           [2008/06/09
              i
              :
                           !
                           ~
                                     !
                                     ~
                                                                             !
                                                                             ~
                                                                                                !
                                                                                                ~
                                                                                                                         !
                                                                                                                         ~
                                                                                                                                       !00:11
                                                                                                                                       :

              IL64         10        I("200510108425").URPN.                 IusPAT             IOR                      ION           ,~~~ 8i06/09
                                                                                                                                           1

              l,,,,L65     1_22      l~~~tfri(~::n~fu~~r))                   IUSPAT             IOR                      ION           ,~~~18i06/09

                           !         1~:~~~!=~~\ or (PC) or                  I                  I                       I              I
              !L66         l1        !((cluster) near3 (router))             !USPAT             !OR                      !ON           !2008/06/09
              i            !         !AND ( ((personal) adj                  !                  !                        !             !00:17
             I             !         !(computer)) or (PC) or                 !                  I                        !             !
              !            l         l( computer) ) AND (toroid              !                  l                        !             l
              i            !         !$3)                                    !                  !                        !             I
              :L67         h         !((cluster) near3 (router               !USPAT             !OR                      !ON           !2008/06/09
              i:           !
                           ~
                                     !$1))AND(toroid$3)
                                     ~
                                                                             !
                                                                             ~
                                                                                                l
                                                                                                ~
                                                                                                                         !
                                                                                                                         ~
                                                                                                                                       !00:17
                                                                                                                                       ~



              l,,,,L68     !13       !((PETER) near2                         !us-PGPUB;         !OR                      !ON           !2008/06/09
                           !.        l,,.(RABINOVITCH)).INV.                 !usPAT;            !                        I,,_          !00:17
                           :                                                 !USOCR
                                                                             '                  l,                                     .l
              !L69         l1        !((cluster) near3 (router))             !USPAT             !OR                      !ON           !2008/06/09
              i            !         !AND (toroid$3)                         !                  !                        !             !oo:17
              IL70         1175      l(router$1) AND (toroid$3)              IUSPAT             IOR                      ION           I~~~ 8i06/09
                                                                                                                                           1
              l,,_L71      !o        !(router$1) AND ((2n$1)                 !USPAT             lOR                      l,,_oN        [2008/06/09
                           !         !adj (toroid$3))                        i                  !                                      jOO: 17



                                                                                  23 of 148
file:///CI/Documeuts%20aud%20Settiugs/mrnais/My%20Doc ... 667 /EASTSearchHistory .10625667 _Accessible Versiou.htm (4 of 5)6/9/2008 12:20:45 AM
EAST Search History
                           Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 25 of 149


                 iL72       j22     j(router$1) SAME (toroid                jUSPAT              jOR                    jON           j2008/06/09
             ::
                 i         l~       !$3)
                                    ~
                                                                            l
                                                                            ~
                                                                                               l~                      l
                                                                                                                       ~
                                                                                                                                     l00:17
                                                                                                                                     '

                 !L73      !153     !L70 not L72                            !USPAT             lOR                     !ON           [2008/06/09
                 I         I        I                                       !                  I                       !             ioo:11
            f         74   1224     I(370/237).CCLS.                        I~~~               IOR                     IOFF          1~~~18;06/09

                 !L75      l652     !(370/236).CCLS.                        !USPAT;            [OR                     !OFF          i2008/06/09
                 :         !        !                                       !usocR             !                       !             !00:17
                 iL76      io       i((rotational) adj                      ius-PGPUB; ioR                             ioN           i2008/06/09
                 i         !        !(symmetric) adj                        !USPAT     !                               !             !oo:17
                 i:        !
                           ~
                                    !(topology))
                                    ~
                                                                            !
                                                                            ~
                                                                                       !       ~
                                                                                                                       !
                                                                                                                       ~
                                                                                                                                     !'
                 !L77      [12      !(US-20050018665-$ or US-               !US-PGPUB;         lOR                     !ON           [2008/06/09
                 i         l        !20050108425-$).did.or                  !USPAT             !                       !             !00:17
                 i         !        !(US-5923643-$ or US-                   !                  !                       !             !
              i            !        !6751191-$ or US-6778490-               !                  !                       !             !
              i            !        !$ or US-6993034-$ or US-               !                  !                       !             !
             •!            !        !6779039-$ or US-6370584-               !                  !                       !             !
              i            !        !$ or US-6101181-$ or US-               !                  !                       !             !
             •i            !        !6044080-$ or US-6272548-               !                  !                       !             !
             •i
             ::
                           l~       !$
                                    ~
                                       or US-5970232-$) .did.               !~                 !~                      !~            !'
                 iL78      1
                               24   1("6101181 ") .URPN.                    IusPAT             I0R                     ION           12008106109
             .~i           l
                           ~
                                    l
                                    ~
                                                                            l
                                                                            ~
                                                                                               l
                                                                                               ~
                                                                                                                       l
                                                                                                                       ~
                                                                                                                                     :00:17
                                                                                                                                     '

                 .         :        !(US-20050018665-$ or US-               !US-PGPUB; [OR                             !OFF          [2008/06/09
                                    !20050108425-$).did. or                 !uSPAT                                                   !oo:17
                                    !(US-5923643-$ or US-                   !
                                    !6751191-$ or US-6778490-               !
                                    !$ or US-6993034-$ or US-               !
                                    !6779039-$ or US-6370584-               !
                                    !$ or US-6101181-$ or US-               !
                                    !6044080-$ or US-6272548-               !
                                    !$ or US-5970232-$ or US-               !
                                    !6718428-$ or US- 7000033-              !
             '
                                    !$
                                    ~
                                       or US-7027413-$).did.                !~
                 !L80      [31      !("6044080").URPN.                      !USPAT             lOR                     !OFF          [2008/06/09
             :;
                 i         l~       l~                                      l~                 l
                                                                                               ;
                                                                                                                       l~            loo·17
                                                                                                                                     ~  ■

             .,,I,,.L81    lo       I("7000033").URPN.                      1usPAT             1oR                     1oFF          12008/06/09
                           !        I                                       !                  !                       !             100:11

             f82           10       I("7027413").URPN.                      IusPAT             IOR                     IOFF          i~~~ 8i06/09
                                                                                                                                          1


             6/9/2008 12:20:43 AM
             C:\ Documents and Settings\ mmais\ My Documents\ EAST\ Workspaces\ 10,625,667 [5-20-
             2008] .wsp




                                                                                 24 of 148
file:///CI/Documeuts%20aud%20Settiugs/mrnais/My%20Doc ... 667 /EASTSearchHistory.10625667 _AccessibleVersiou.htm (5 of 5)6/9/2008 12:20:45 AM
EAST Search History
                               Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 26 of 149



              EAST Search History

             ;·,H················:·,H··································································~····························································································································································~
              !Ref                !Hits !Search Query                                                 [DBs                              !Default                                       !Plurals [Time Stamp                                                         I
              l#                  l     !                                                             l                                 !Operator                                      !        !                                                                   !
              iu                  io                i( ((switch$2) or   ius-FGPUB                                                       ioR                                            ioFF                       i2008/06/09                                      I
              !                   !                 l(router$1) or      !                                                               !                                              !                          loo: 16                                           i
              !                   !                 l(device$1) or      !                                                               !                                              !                          !                                                 !
              l                   l                 !(bridge$1) or      !                                                               !                                              !                          !                                                 !
              !                   !                 l(gateway$1) or l                                                                   !                                              !                          l                                                 i
              l                   l                 l(brouter$1))       !                                                               !                                              !                          !                                                 !
              l                   l                 !AND ((packet$1) !                                                                  !                                              !                          !                                                 !
              l                   l                 !or(cell$1)or                                     !                                 !                                              !                          !                                                 !
              !                   !                 l(frame$1)) AND !                                                                   !                                              !                          l                                                 i
              l                   l                 l(network$1)        !                                                               !                                              !                          !                                                 !
              l                   l                 !AND ( ( (internal) !                                                               !                                              !                          !                                                 !
              !                   !                 !adj (link$1)) or   l                                                               !                                              !                          l                                                 i
              !                   !                 l((external) adj    !                                                               !                                              !                          !                                                 !
              !                   !                 !(link$1)) or (link !                                                               !                                              !                          !                                                 !
              l                   l                 !$1) or (channel l                                                                  !                                              !                         !                                                  i
              !                   !                 j$1)or(route        !                                                               !                                              l                          !                                                 !
              !                   !                 !$1) ) AND ( (node !                                                                !                                              !                          !                                                 !
              l                   l                 !$1) or (user$1))                                 !                                 !                                              !                          !                                                 !
              !                   !                 !AND ( ( core) or   !                                                               !                                              !                          l                                                 i
              !                   !                 l(edge))AND         !                                                               !                                              !                          !                                                 !
              l                   l                 !( ((internal) or   !                                                               !                                              !                          !                                                 !
              !                   !                 !(intra)) near2     l                                                               !                                              !                          l                                                 i
              !
             =~
                                  !
                                  ~
                                                    l(connection$1)) !
                                                    ~         .     .   ~
                                                                                                                                        !
                                                                                                                                        ~
                                                                                                                                                                                       !
                                                                                                                                                                                       ~
                                                                                                                                                                                                                  !
                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                    ~
              l                   l                 !AND (d1mens1on l                                                                   l                                              l                          l                                                 l
             :~l                  l~                !$1)).clm.
                                                    ~                   ~
                                                                                                      !                                 !~                                             !~                         !;                                                !i
             6/9/2008 12:16:43 AM
             C:\ Documents and Settings\ mmais\ My Documents\ EAST\ Workspaces
             \ 10,625,667 [Interference Search] .wsp




                                                                                                                           25 of 148
file:///Cl/Documents %20and %20Settings/mmais/My%20Docume ... 625667 /EAS TSearchHistory.10625667 _Accessible Version.htm6/9/2008 12: 16 :47 AM
Okay to Enter.
/Mark A. Mais/
                           Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 27 of 149
20 May 2008


~~               <,,--<>                                                                                   PATENT
                     «ea
   APR 29 2008
                                 IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
~~ ~~~JIn re U.S. Patent Application of:                           )       Group Art Unit: 2619
                                                                   )
                      John Lawrence JORDAN et al.                  )       Examiner: M. Mais
                                                                   )
                      Serial Number: 10/625,667                    )       Attorney Docket: JORD3001/BEU
                                                                   )
                      Filed: July 24, 2003                         )       Confirmation No.: 8923

                      For:    Software Based Configurable Cluster-Based Router Using Stock Personal
                              Computers as Cluster Nodes


                                                AMENDMENT AND RESPONSE
                              (Submitted Concurrently with Request for Continued Examination (RCE))


                      Honorable Commissioner For Patents
                      P.O. Box 1450
                      Alexandria, VA. 22313-1450


                      Sir:
                              This paper is in response to the Official Action dated November 29, 2007.


                              A petition for a two-month extension of time together with the appropriate fee
                      accompanies this response so that it is timely filed. A Request for Continued Examination (RCE)
                      and the appropriate fee also accompany this response.


                              Amendments to the claims begin on page 2.


                              Remarks/Arguments begin on page 7.




                                                               26 of 148
                                         Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 28 of 149
             ..0..9>

          '\.~~,       1                                        '
  ~ '\~                         I           •'

                            I
                                                                                                        Aoolication Number                    10/625,667
             .JI.
     & ,~.,..__...
                                              REQUEST
                                                FOR                                                     Filing Date*                          July 24, 2003
                                    CONTINUED EXAMINATION (RCE)                                         First Named Inventor                  J. L. JORDAN et al
                                            TRANS MITTAL
                                                                                                        Group Art Unit                        2619
                                  Subsection (b) of 35 U.S.C. §132, effective on May 29, 2000,
                                provides for continued examination of an utility or plant application   Examiner Name                         M.Mais
                                                   filed on or after June 8, 1995.
                                   See The American Inventors Protection Act of 1999 (AIPA).            Attorney Docket No.                   JORD3001/JZ/BEU


                                        This is a Request for Continued Examination (RCE) under 37 C.F.R. §1: 114 of the above-identified application.
                                          NOTE: * Filing date must be on or after June 8, 1995; but if before May 29, 2000, then consider a CPA.


                        1. Please consider the following as the required submission under 37 C.F .R. § 1.114:
                                    0     a.     The Amendment/Reply filed on {date): FILED CONCURRENTLY HEREWITH

                                    □     b.     The Information Disclosure Statement (IDS) filed on (date):

                                    □     c.     The arguments in the Brief/Reply Brief filed on (date):

                                    □     d.     The_ page(s) of Form PTO-1449 and copy of each listed document filed (date}:

                                    □     e.     Other:
                                                                                                              '
                        0       2.        A      TWO- month Petition for Extension of Time is filed herewith.

                        □       3.        The Commissioner is authorized to credit any overpayment and charge any deficiency in any fees
                                          required under 37 CFR 1.16 and/or 1.17 to Deposit Account No. 02-0200.
                        0       4.        A check in the amount of$ $1270 ($810 - RCE/$460 - Petition Feel is submitted herewith.

                        □       5.        This Request is transmitted by facsimile to number (703)
                        D       6.        Other:


                                                        THE RCE FEE IS CALCULATED AS FOLLOWS:                                                    Basic Fee:           $810.00
                                        Total Claims:          -               (highest number previously paid for) =                              X$50 =
                       Independent Claims:                     -               (highest number previously paid for} =                             X $200 =
                       Correspondence Address:                                                                          Multiple Dependent Claim {add $360.00):

                                                                    23364                                                                                 Subtotal:
                                                                                                                                                                      $810.00
                                                           Customer Number
                                                                                                                              50% Reduction if Small Entity Status:


                                                                                                                                                             Total:
                       Phone: 703-683-0500                                              Fax: 703-683-1080                                                             $810.00

                                           Date:                                   Name:                                          Signature:                          Reg. No.
                                                                                                                  j
                                    April 29, 2008                             Jim Zegeer                             J/YY\         f.-6. O.l.    ~                   18,957
                                                                                                                               0       0
                     RCE -12-9-04.wpd                                                                             t                                                       (09Oec04)




04/30/2008 CCHAU1                        00000091 10625667
01 FC:1801                                                 810.00 OP




                                                                                               27 of 148
                             Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 29 of 149

                    IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
      IN RE APPLICAT!ON OF:                          JOHN L. JORDAN ET:i\.L
      SERIAL No.:             10/625,667                                                                  GROUP ART UNIT:     2619
                FILED:        July 24, 2003                                                                      EXAMINER:    M. Mais
     - ) ~ ~ FOR:             SOFTWARE BASED CONFIGURABLE CLUSTER-                                        ATTY. REFERENCE:    JORD3001/BEU
            .    ~            BASED ROUTER USING STOCK PERSONAL
                              COMPUTERS AS CLUSTER NODES
 APR 2 9 2008
                                                  PETITION FOR EXTENSION OF TIME

 "                    ISSIONER OF PATENTS
     P.O. Box 1450
     Alexandria, VA 22313-1450

     Sir:

     Applicant requests that the time for taking action in this case be extended pursuant to 37 CFR 1.136 (a) for:

                                              D OneMonth                                  D Three Months
                                              181 Two Months                              D Four Months
                                                                        D Five Months

                   The fee set in 37 CFR 1.17 for the extension oftime is-'$=--4~6~0_ __

      D             Fee enclosed. Please charge any additional fee required for this extension of time to Deposit Account Number 02-
                   0200. A duplicate copy of this paper is enclosed.

      181          Charge fee to Deposit Account Number 02-0200. A duplicate copy of this paper is enclosed.


      D            Applicant is a small entity entitled to pay reduced fees in this application.
                   A verified small entity statement                 D has been filed.   D is enclosed.


     Also enclosed is a:

                   181 Response & RCE                      D Notice of Appeal                             D Appeal Brief

                   □

                                    23364                                                            Respectfully submitted,
                          Customer Number
                        Phone: (703) 683-0500

     DATE:           April 29, 2008

                                                                                                     J~e~r
                                                                                                     Attorney for Applicant
04/30/2008 CCHAU1             00000091 10625667                                                      Registration Number: 18,957
02 FC:1252                                          460.00 OP




                S:\Producer\beu\formletters\JZ eot transmittal.wpd
                                                                                   28 of 148
                        Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 30 of 149


~~<,.,~                                                                                              PATENT
                «ea
 APR 2 9 2008
                            IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
~~ ~clIn re U.S. Patent Application of:                       )       Group Art Unit: 2619
                                                              )
                 John Lawrence JORDAN et al.                  )       Examiner: M. Mais
                                                              )
                 Serial Number: 10/625,667                    )       Attorney Docket: JORD3001/BEU
                                                              )
                 Filed: July 24, 2003                         )       Confirmation No.: 8923

                 For:    Software Based Configurable Cluster-Based Router Using Stock Personal
                         Computers as Cluster Nodes


                                          AMENDMENT AND RESPONSE
                        (Submitted Concurrently with Request for Continued Examination (RCE))


                Honorable Commissioner For Patents
                P.O. Box 1450
                Alexandria, VA. 22313-1450


                Sir:
                         This paper is in response to the Official Action dated November 29, 2007.


                         A petition for a two-month extension of time together with the appropriate fee
                accompanies this response so that it is timely filed. A Request for Continued Examination (RCE)
                and the appropriate fee also accompany this response.


                         Amendments to the claims begin on page 2.


                         Remarks/Arguments begin on page 7.




                                                          29 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 31 of 149



 Serial Number 10/625,667



                                AMENDMENTS TO CLAIMS


        This listing of claims will replace all prior versions, and listings, of claims in the
application:


. Listing of Claims:


 1-23 (Canceled)


24. (Currently Amended) A software configurable cluster-based router (400) for a packet-
switched communication network, said cluster-based router including N cluster nodes (402)
connected by a plurality of internal links (404), characterized by:
        a plurality of external links for enabling said cluster-based router to exchange traffic with
a plurality of nodes of said packet-switched communication network;
        each cluster node of said N cluster nodes (402) being adapted to operate as a core router
cluster node and as an edge router cluster node;
        the internal links (404) connect said cluster nodes in an intra-connection network adapted
to provide a high path diversity for a plurality of packet processing flows routed over said intra-
connection network between edge router nodes; and
        the cluster nodes connected to external links being adapted to operate as edge router
cluster nodes,
        whereby a specified routing capacity is obtained for said cluster-based router by selecting
N and selecting a configuration of said intra-connection network, said configuration having n
dimensions, said cluster nodes being interconnected by said internal links in such a way that each
of said cluster nodes is connected to two other cluster nodes in each of said dimensions, each of
said cluster nodes thereby being connected to 2*n said internal links.


25. (Previously Presented) A software-configurable cluster-based router as claimed in claim 24,
wherein each cluster node (402) is a personal computer.


                                                 2


                                            30 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 32 of 149



Serial Number 10/625,667



26. (Previously Presented) A software-configurable cluster-based router as claimed in claim 24,
wherein said specified configuration comprises an n dimensional topology, each cluster node
being connected to 2*n neighboring cluster nodes (402).


27. (Previously Presented) A software-configurable cluster-based router as claimed in claim 24,
further comprising:
       an additional cluster node ( 410) adapted to operate as a management node for managing
operation of said cluster nodes of said intra-connection network; and
       dedicated management links (412) for enabling said additional cluster node to
communicate with said cluster nodes.


28. (Previously Presented) A software-configurable cluster-based router as claimed in claim 27,
wherein said management links (412) form a star or a bus topology.


29. (Previously Presented) A software-configurable cluster-based router as claimed in claim 24,
wherein each cluster node comprises a plurality of routing functional blocks, all said cluster
nodes comprising the same routing functional blocks.


30. (Previously Presented) A software-configurable cluster-based router as claimed in claim 24,
wherein each cluster node uses an internal addressing process for dynamically determining a
node address of each cluster node (402) on said intra-connection network.


31. (Previously Presented) A software-configurable cluster-based router as claimed in claim 24,
wherein said cluster nodes use an external addressing process for dynamically determining a
router address for said cluster-based router (400) on said communication network.


32. (Previously Presented) A software-configurable cluster-based router as claimed in claim 29,
wherein said routing functional blocks comprise:



                                              3


                                          31 of 148
,...
             Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 33 of 149



       Serial Number 10/625,667



              entry packet processing and routing response processing blocks, adapted to route an
       untagged packet to an output port of the output ports of said cluster node;
              exit packet processing blocks adapted to route a tagged packet to an output port of the
       output ports of said cluster node;
              a packet classification unit connected to input port of said cluster node adapted to route
       said untagged packet received on said input port over an external link to said entry packet
       processing and routing response processing blocks, and to route said tagged packet received on
       said input port over an internal link to said exit packet processing blocks.


       33. (Previously Presented) A software-configurable cluster-based router as claimed in claim 32,
       wherein said entry packet processing and routing response processing blocks includes:
              a decision block (506, 510, 520, 533) for determining if said untagged packet needs to
       be processed at said cluster node; and
               a routing response processing block (570) for performing a route lookup on said
       untagged packet and routing said untagged packet into an output queue corresponding to said
       output port.


       34. (Previously Presented) A software-configurable cluster-based router as claimed in claim 32,
       wherein said entry packet processing and routing response processing blocks include a tag packet
       block (540) for attaching a tag to said untagged packet.


       35. (Previously Presented) A software-configurable cluster-based router as claimed in claim 34,
       wherein said exit packet processing blocks include a decision block (580) for determining
       whether said cluster node is an exit edge cluster node.


       36. (Previously Presented) A software-configurable cluster-based router as claimed in claim 34,
       wherein said exit packet processing blocks include a remove tag block (582) for removing said
       tag from said tagged packet if said cluster node is an exit edge cluster node.



                                                       4


                                                  32 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 34 of 149



Serial Number 10/625,667



37. (Previously Presented) software-configurable cluster-based router as claimed in claim 32,
further comprising a decision block (510) for determining if said untagged packet is a router
management packet and routing said untagged packet to a management node ( 410) of said cluster
based router.


38. (Previously Presented) A software-configurable cluster-based router as claimed in claim 34,
wherein said tag is provided as an optional packet header, a packet trailer, or an additional
header.


39. (Currently Amended) A method ofrouting packets over a cluster-based router (400) with a
configurable routing capacity and port count, comprising the steps of:
          i)     selecting a number N and a configuration for said cluster-based router for
obtaining a specified routing capacity and port count for said cluster-based router, said
configuration having n dimensions, said cluster nodes being interconnected by said internal links
in such a way that each of said cluster nodes is connected to two other cluster nodes in each of
said dimensions, each of said cluster nodes thereby being connected to 2*n said internal Jinks,
          ii)    connecting N cluster nodes (402) via internal links in an intra-connection network
according to said configuration;
          iii)   connecting a selected number of cluster nodes designated to operate as edge router
cluster nodes over a plurality of external links for enabling connection of said cluster-based
router in a communication network; and
          iv)    routing packets along packet processing flows established between two edge
router cluster node over a plurality of core router cluster nodes.


40. (Previously Presented) A method as in claim 39, wherein whenever one of said cluster nodes
is affected by a failure, the remaining cluster nodes take over the functionality of said failed
cluster node.




                                                 5


                                            33 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 35 of 149



Serial Number 10/625,667



41. (Previously Presented) A method as claimed in claim 39, wherein step iv) comprises
providing each cluster node with a node MAC address on said intra-connection network, and
providing each port of said cluster node with a unique port MAC address.


42. (Previously Presented) A method as claimed in claim 41, wherein said node MAC address
is set to the lowest MAC address of all ports of said respective cluster node.


43. (Previously Presented) method as claimed in claim 39 further comprising using a dynamic
internal cluster router MAC address determination process for establishing a router MAC address
for said cluster-based router.


44. (Previously Presented) A method as claimed in claim 39, wherein step iv) comprises:
       attaching a tag to each new packet received on an input port of an edge router cluster
node;and
       differentially processing packets at each cluster node according to the presence or absence
of said tag, whereby:
       said packet is routed towards another cluster node ifit is addresses to said another cluster
node, or said tag is removed and said packet is routed to an edge node for transmission over said
communication network.




                                                6


                                           34 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 36 of 149



Serial Number 10/625,667



                                          REMARKS


       Reconsideration of the rejection of claims 24-44 under 35 USC§ 102(b) is respectfully
requested on the grounds that U.S. Patent No. 5,970,232 (Passint) clearly does not disclose a
cluster configuration having n dimensions in which each cluster node is connected to two other
cluster nodes in each of the n dimensions, such that each cluster node is connected to other
cluster nodes by 2*n internal links.


       The 2*n internal link configuration is illustrated in Fig. 4 of the present application and
described, for example, in paragraph [029] of the specification as originally filed:




                                                              ~~::::::----z CAt"-ecf:011,s
                                                                                ,· /11.   X   J.,i--,




       Patch
       Bay




                                                                        FIG 4




As illustrated in Fig. 4, each of the nodes 402 is connected to two other nodes in each of three
dimensions, with the result that there are six internal connections for each node (3 dimensions
* 2 connections).

                                               7


                                           35 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 37 of 149



Serial Number 10/625,667



        In contrast, Passint patent discloses one internal interconnection in each dimension plus
one additional express link, for a total of three interconnections for each node in a two
dimensional configuration (Fig. 4) and four interconnections for each node of a three dimensional
configuration (Figs. 5-8), i.e., n + 1 internal interconnections for each node. For example, as
described in col. 7, lines 17-30 of the Passint patent, Fig. 5 shows a three dimensional
configuration in which node 2 is connected to nodes 1, 3, and 5 by three router links RL and to
node 7 by an express link EL (links PP are external links to two different routers):




                                                                    i!-Kte,ML/
                                                           ~ C:o vv1,ec:fJ'l:f i1. s
                                      .,___....._~_.,..-. 2 .,___


                pp



                     Rl




                             I   \

                                      FIG. 5

None of the configurations illustrated in the Passint patent involves a configuration in which each
node is connected to two other nodes in the same dime11sio11 and in which each node therefore
is connected by 2 *n internal links rather than n + 1 internal links.




                                                8



                                           36 of 148
             Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 38 of 149



 Serial Number 10/625,667



                The differences in the numbers of connections for each node is not merely a matter of
 design choice. Instead, by connecting each cluster node by internal links to just two other nodes
 in each dimension, the claimed invention achieves a scalability that is not possible with the
configurations illustrated in the Passint patent, while providing for a high level of path diversity
to enable internal routing around defective or inoperative nodes. In particular, as explained in
paragraph [29] of the present application, it is possible to increase the routing capacity
substantially linearly by simply adding n-1 (n minus 1)dimensional slices of router cluster nodes
to the "cluster router." In other words, the architecture of the cluster router of the claimed
invention has the advantage that increasing the routing capacity does not change in the basic
input/output configuration of individual nodes, with the result that the cluster nodes can utilize
the same basic programming irrespective of how many cluster nodes are included in the cluster
router.


                Because the claims now recite a specific cluster router configuration that is not disclosed
or suggested by the Passint patent, withdrawal of the outstanding rejection and expedited passage
of the application to issue is requested.
                                                       Respectfully submitted,

                                                       BACON & THOMAS, PLLC




                                                  By: Jim Zegeer
                                                      Registration No. 18,957

Date: April 29, 2008

BACON & THOMAS, PLLC
625 Slaters Lane, 4th Floor
Alexandria, Virginia 22314

Telephone: (703) 683-0500
NWB:S:\Prod~ing 1... P\J\JORDON 6:5667'la0l.wpd




                                                        9


                                                   37 of 148
                        Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 39 of 149
                                                                                                                                                      PTO/SB/06 (07-06)
                                                                                                                   Approved for use through 1/31/2007. 0MB 0651-0032
                                                                                             U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
             Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid 0MB control number.

    PATENT APPLICATION FEE DETERMINATION RECORD                                                      Application or Docket Number    Filing Date
                                    Substitute for Form PTO-875                                               10/625,667            07/24/2003          □   To be Mailed


                            APPLICATION AS FILED - PART I                                                                                          OTHER THAN
                                                  (Column 1)                     (Column 2)              SMALL ENTITY       0       OR             SMALL ENTITY

                     FOR                         NUMBER FILED                 NUMBER EXTRA              RATE($)        FEE($)            RATE($)            FEE($)

 0    BASIC FEE                                      N/A                            N/A                   N/A                               N/A
      (37 CFR 1.16(a), (b), or (c))

 □    SEARCH FEE
      (37 CFR 1.16(k), (i), or (m))
                                                     N/A                            N/A                   N/A                               N/A

 □    EXAMINATION FEE
      (37 CFR 1.16(0), (p), or (q))
                                                     N/A                            N/A                   N/A                               N/A

 TOTAL CLAIMS
                                                        minus 20 =        *                             X $      =                  OR   X $        =
 (37 CFR 1.16(i))
 INDEPENDENT CLAIMS
                                                           minus 3 =      *                             X $      =                       X $        =
 (37 CFR 1.16(h))
                                           If the specification and drawings exceed 100
                                           sheets of paper, the application size fee due
 □APPLICATION SIZE FEE                     is $250 ($125 for small entity) for each
     (37 CFR 1.16(s))
                                           additional 50 sheets or fraction thereof. See
                                           35 U.S.C. 41 (a)(1)(G) and 37 CFR 1.16(s).

 □    MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16U))

 * If the difference in column 1 is less than zero, enter "0" in column 2.                               TOTAL                            TOTAL

                        APPLICATION AS AMENDED- PART II
                                                                                                                                               OTHER THAN
                                    (Column 1)                      (Column 2)          (Column 3)            SMALL ENTITY          OR             SMALL ENTITY
                                CLAIMS                         HIGHEST
                                REMAINING                      NUMBER                   PRESENT                      ADDITIONAL                         ADDITIONAL
I-     04/29/2008               AFTER                          PREVIOUSLY                EXTRA
                                                                                                        RATE($)
                                                                                                                     FEE($)
                                                                                                                                         RATE($)
                                                                                                                                                          FEE($)
z                               AMENDMENT                      PAID FOR
w      Total      (37 CFR
~      1.16(i))                 • 21                Minus      **    23             =   0               X $      =                  OR   X $50=                0
0      Independent
z                               *   2               Minus      ***3                 =   0               X $      =                  OR   X $210=               0
w      137 CFR 1.16/h\\

~
<(
       D Application Size Fee (37 CFR 1.16(s))
       □      FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                       OR

                                                                                                        TOTAL                            TOTAL
                                                                                                        ADD'L                       OR   ADD'L                 0
                                                                                                        FEE                              FEE
                                    (Column 1)                      (Column 2)          (Column 3)
                                  CLAIMS                        HIGHEST
                                 REMAINING                       NUMBER                 PRESENT                      ADDITIONAL                         ADDITIONAL
                                                                                                        RATE($)                          RATE($)
                                   AFTER                       PREVIOUSLY                EXTRA                       FEE($)                               FEE($)
                                AMENDMENT                       PAID FOR
I-
z      Total      (37 CFR
                                *                   Minus      **                   =                   X $      =                  OR   X $        =
w      1.16(i\\

~      Independent                                  Minus                                               X $      =                  OR   X $        =
                                *                              ***                  =
0      (37 CFR 1.16(hll

z      D Application Size Fee (37 CFR 1.16(s))
w
~
<(     □      FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                       OR

                                                                                                        TOTAL                            TOTAL
                                                                                                        ADD'L                       OR   ADD'L
                                                                                                        FEE                              FEE
 * If the entry in    column 1 is less than the entry in column 2, write "0" in column 3.
                                                                                                        Legal Instrument Examiner:
 ** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                         /MARCIA J. GORDON/
 *** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
 The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
This collection of information Is required by 37 CFR 1.16. The information Is required to obtain or retain a benefit by the public which Is to file (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, ca/11-800-PTO-9199 and select option 2.




                                                                                        38 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 40 of 149
                UNITED STATES           pATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                    United States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PA TENTS
                                                                                             P.O. Box 1450
                                                                                             Alexandria, Virginia 22313-1450
                                                                                           www.uspto.gov




   APPLICATION NO.             FILING DATE                 FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.           CONFIRMATION NO.

       10/625,667               07/24/2003                  John Lawrence Jordan           3437-Z                         8923

                        7590                 l l/29/2007
                                                                                                           EXAMINER
       Law Office of Jim Zegeer
       Suite 108                                                                                      MAIS,MARKA
       801 North Pitt Street
                                                                                          ART UNIT                    PAPER NUMBER
       Alexandria, VA 22314
                                                                                             2619



                                                                                         MAIL DATE                 DELIVERY MODE

                                                                                         11/29/2007                      PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




                                                               39 of 148
PTOL-90A (Rev. 04/07)
                          Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 41 of 149
                                                                                        Application No.                               Applicant(s}

                                                                                         10/625,667                                   JORDAN ET AL.
                       Office Action Summary                                            Examiner                                      Art Unit
                                                                 Mark A. Mais                      2619
                  -- The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
 Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE J MONTH(S) OR THIRTY (30) DAYS,
         WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
         -    Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
              after SIX (6) MONTHS from the mailing date of this communication.
         -    If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
         -    Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
              Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
              earned patent term adjustment. See 37 CFR 1.704(b).

 Status

         1)['gl Responsive to communication(s) filed on 07 August 2007.
       2a)['gl This action is FINAL                                   2b)0 This action is non-final.
         3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                    closed in accordance with.the practice under Ex parte Quayle, 1935 C.D. 11,453 O.G. 213.

 Disposition of Claims
         4)['gl Claim(s) 24-44 is/are pending in the application.
                   4a) Of the above claim{s) _ _ is/are withdrawn from consideration.
         5)0 Claim(s) _ _ is/are allowed.
         6)['gl Claim(s) 24-44 is/are rejected.
         7)0 Claim(s) _ _ is/are objected to.
         8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

 Application Papers

           9)0 The specification is objected to by the Examiner.
        10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                    Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                    Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
        11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

  Priority under 35 U.S.C. § 119
        12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)O All b)O Some * c)O None of:
                 1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _.
                    3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                             application from the International Bureau (PCT Rule 17.2{a)).
                * See the attached detailed Office action for a list of the certified copies not received.




  Attachment(s)
  1)   ['gl   Notice of References Cited (PTO-892)                                                     4)   0   Interview Summary (PTO-413)
  2)   0      Notice of Draftsperson's Patent Drawing Review (PTO-948)                                          Paper No(s)/Mail Date. _ _ .
  3)   0      Information Disclosure Statement(s) (PTO/SB/08)                                          5)   0   Notice of Informal Patent Application
              Paper No(s)/Mail Date _ _ .                                                              6)   0   Other: _ _ .

U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06)
                                                                                  40 of 148
                                                                           Office Action Summary                                  Part of Paper No./Mail Date 15112007
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 42 of 149


Application/Control Number:                                                                        Page 2
10/625,667
Art Unit: 2619

                                               DETAILED ACTION




                                        Claim Rejections - 35 USC§ 102



1. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the

basis for the rejections under this section made in this Office action:

       A person shall be entitled to a patent unless -

       (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on
       sale in this country, more than one year prior to the date of application for patent in the United States.

       (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed
       in the United States before the invention by the applicant for patent or (2) a patent granted on an application for
       patent by another filed in the United States before the invention by the applicant for patent, except that an
       international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this
       subsection of an application filed in the United States only if the international application designated the United
       States and was published under Article 21 (2) of such treaty in the English language.




2. Claims 24-44 are rejected under 35 U.S.C. 102(b) as being anticipated by Passint et al. (USP

6,101,181).



3. With regard to claim 24, Passint et al. discloses a software-based [inherent] cluster-based

router [multiprocessor system with a plurality of processing nodes, col. 3, lines 45-47] for a

package-based communication network [inherent in routers using routing tables], said cluster-

based router including N cluster nodes [multiprocessor system with a plurality of processing

nodes, col. 3, lines 45-47] connected by internal links [an acrylic network is deadlock free,

col. 2, lines 64 to col. 3, line 16], characterized by




                                                       41 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 43 of 149


Application/Control Number:                                                  Page 3
10/625,667
Art Unit: 2619

        a plurality of external links for enabling said cluster-based router to exchange traffic with

a plurality of nodes of said packet-switched communication network [each router has

numerous input/output ports for receiving/sending messages, col. 3, lines 50-54);

        each cluster node ofN cluster nodes being adapted to operate as a core router cluster

node and as an edge router cluster node [torus networks are formed which are scaleable in all

n dimensions, col. 1, Ii_ne 66 to col. 2, line 15; Fig. 8 shows a 6D hypercube topology

multiprocessor system, col. 8, lines 19-31; inter-nodal network redundancy is interpreted as

an edge routing redundancy, Abstract];

        the internal links connect said cluster nodes in an intra-connection network adapted to

provide high path diversity for a plurality of packet processing flows routed over said intra-

connection network between edge router cluster nodes [an acrylic network is deadlock free,

col. 2, lines 64 to col. 3, line 16];

        the cluster nodes connected to external links being adapted to operate as edge router

cluster nodes [each router has numerous input/output ports for receiving/sending messages,

col. 3, lines 50-54; inter-nodal network redundancy is interpreted as an edge routing

redundancy, Abstract];

        whereby a specified routing capacity is obtained for said cluster-based router by selecting

a configuration of said intra-connection network [torus networks are formed which are

scaleable in all n dimensions, col. 1, line 66 to col. 2, line 15; Fig. 8 shows a 6D hypercube

topology multiprocessor system, col. 8, Rines 19-31; each formed network provides a

specified routing capacity].




                                            42 of 148
       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 44 of 149


Application/Control Number:                                                  Page4
10/625,667
Art Unit: 2619

4. With regard to claim 25, Passint et al. discloses that each router cluster node is a personal

computer [a desktop computer system (interpreted as a personal computer), col. 8, lines 33-

34].



5. With regard to claim 26, Passint et al. discloses that the specified configuration comprises an

n dimensional topology, each cluster node being connected to 2*n neighboring router cluster

nodes [torus networks are formed which are scaleable in all n dimensions, col. 1, line 66 to

col. 2, line 15; Fig. 8 shows a 6D hypercube topology multiprocessor system, col. 8, lines 19-

31].




6. With regard to claim 27, Passint et al. discloses

        an additional cluster node adapted to operate as a management node for managing

operation of said cluster nodes of said intra-connection network [with torus/hypercube

topologies, multiple available paths allow the system to bypass broken processors or links,

col. 19, line 50 to col. 20, line 13; each router is interpreted as a management node when it

is routing a message; thus, it must route the message to the correct destination despite

broken processors or links]; and

        dedicated management links for enabling additional cluster node to communicate with

said cluster nodes {Fig. 9 shows a system where each cluster has six links to six neighboring

nodes, col. 8, lines 52-58 (claim 16); side-band signaling is interpreted as dedicated links,

col. 12, lines 12-22].




                                            43 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 45 of 149


Application/Control Number:                                                  Page 5
10/625,667
Art Unit: 2619

7. With regard to claim 28, Passint et al. discloses that the management links form a star [star,

mesh, ring, etc. col. 1, lines 43-45] or bus topology.



8. With regard to claim 29, Passint et al. discloses that each cluster node comprises a plurality of

routing function [interpreted as routing table functionality] blocks, all of said cluster nodes

comprising the same routing function blocks [the global routing table and the local routing

tables provide both processor and link functionality (operating status) reporting, col. 13,

line 20 to col. 14, line 34; for example, fault avoidance is provided (col. 13, lines 38-40)].



9. With regard to claim 30, Passint et al. discloses that each cluster node uses an internal

addressing process for dynamically determining a node address of each cluster node of said intra-

connection network [the global routing table (external addressing) and the local routing

tables (internal tag/addressing; especially for a series of same-tagged/addressed packets)

provide both processor and link functionality (operating status) reporting, col. 13, line 20

to col. 14, line 34; for example, fault avoidance is provided (col. 13, lines 38-40)].



10. With regard to claim 31, Passint et al. discloses that the cluster nodes use an external

addressing process for dynamically determining a router address for said cluster-based router on

said communication network [the global routing table (external addressing) and the local

routing tables (internal tag/addressing; especially for a series of same-tagged/addressed

packets) provide both processor and link functionality (operating status) reporting, col. 13,

line 20 to col. 14, line 34; for example, fault avoidance is provided (col. 13, lines 38-40)].




                                            44 of 148
       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 46 of 149


Application/Control Number:                                                 Page6
10/625,667               .
Art Unit: 2619




11. With regard to claim 32, Passint et al. discloses that the routing functional blocks comprise:

       entry packet processing and routing response processing blocks, adapted to route an

untagged packet to an output port of the output ports of said cluster node; exit packet processing

blocks adapted to route a tagged packet to an output port of the output ports of said cluster node

[the global routing table (external addressing) and the local routing tables (internal

addressing; also internal tag/addressing; especially for a series of same-tagged/addressed

packets) provide both processor and link functionality (operating status) reporting, col. 13,

line 20 to col. 14, line 34; for example, fault avoidance is provided (col. 13, lines 38-40)];

       a packet classification unit connected to input port of said cluster node adapted to route

said untagged packet received on said input port over an external link to said entry packet

processing and routing response processing blocks, and to route said tagged packet received on

said input port over an internal link to said exit packet processing blocks [each router has

numerous input/output ports for receiving/sending messages, col. 3, lines 50-54; torus

networks are formed which are scaleable in all n dimensions, col. 1, line 66 to col. 2, line 15;

Fig. 8 shows a 6D hypercube topology multiprocessor system, col. 8, lines 19-31; Fig. 9

shows a system where each cluster has six links to six neighboring nodes, col. 8, lines 52-

58].



12. With regard to claim 33, Passint et al. discloses that the entry processing and routing

response blocks include




                                            45 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 47 of 149


Application/Control Number:                                                  Page 7
10/625,667
Art Unit: 2619

       a decision block for determining if said untagged packet needs to be processed at the

cluster node [inherent if the cluster node handle same-tagged packets]; and a routing

response processing block for performing a route lookup on said untagged packet and routing

said untagged packet and routing said untagged packet into an output queue corresponding to

said output port [the global routing table (external addressing) and the local routing tables

(internal tag/addressing; especially for a series of same-tagged/addressed packets) provide

both processor and link functionality (operating status) reporting, col. 13, line 20 to col. 14,

line 34; for example, fault avoidance is provided (col. 13, lines 38-40)).



13. With regard to claim 34, Passint et al. discloses that the entry packet processing and routing

response processing blocks include a tag packet block and an attaching a tag to said untagged

packet [with torus/hypercube topologies, multiple available paths allow the system to

bypass broken processors or links, col. 19, line 50 to col. 20, line 13; thus, it must route the

message to the correct destination despite broken processors or links; this is interpreted as

necessarily tagging a packet; e.g., the router tries to match the global ID first to look up in

the global table; if unsuccessful, it looks to the local router table (interpreted as

encapsulated within one another), col. 15, lines 41-55).



14. With regard to claim 35, Passint et al. discloses that the exit processing blocks include a

decision block for determining whether said cluster node is a exit edge cluster node [inherent if

the cluster node can use both external addressing and internal addressing].




                                           46 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 48 of 149


Application/Control Number:                                                  Page 8
10/625,667
Art Unit: 2619

15. With regard to claim 36, Passint et al. discloses that the exit processing blocks includes a tag

remove block for removing said tag from said tagged packet if said cluster node is an exit edge

cluster node [inherent if the cluster node can use both external addressing and internal

addressing].



16. With regard to claim 37, Passint et al. discloses a decision block for determining if said

untagged packet is a router management packet and routing said untagged packet to a

management node of said cluster based r?uter [with torus/hypercube topologies, multiple

available paths allow the system to bypass broken processors or links, col. 19, line 50 to col.

20, line 13; each router is interpreted as a management node when it is routing a message;

thus, it must route the message to the correct destination despite broken processors or

links; Fig. 9 shows a system where each cluster has six links to six neighboring nodes, col. 8,

lines 52-58; side-band signaling is interpreted as dedicated links for routing router

management packets, col. 12, lines 12-22].



17. With regard to claim 38, Passint et al. discloses that each tag is provided as either

        an optional packet header [sideband signaling, col. 12, lines 12-22],

        a packet trailer [tail micropackets, col. 12, lines 5-8], or

        an additional header encapsulating the associated packet having cluster router relevance

only [the router tries to match the global ID first to look up in the global table; if

unsuccessful, it looks to the local router table (interpreted as encapsulated within one

another), col. 15, lines 41-55].




                                            47 of 148
       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 49 of 149


Application/Control Number:                                                  Page9
10/625,667
Art Unit: 2619




18. With regard to claim 39, Passint et al. discloses a method of routing packets over a cluster-

based router [multiprocessor system with a plurality of processing nodes, col. 3, lines 45-47]

with configurable routing capacity and port count [inherent to routers; e.g., each router has

numerous input/output ports for receiving/sending messages, col. 3, lines 50-54] comprising

the steps of:

        selecting a number N [multiprocessor system with a plurality of processing nodes,

col. 3, lines 45-47] and a configuration for said cluster-based router for obtaining a specified

routing capacity and port count for said cluster-based router [torus networks are formed which

are scaleable in all n dimensions, col. 1, line 66 to col. 2, line 15; Fig. 8 shows a 6D

hypercube topology multiprocessor system, col. 8, lines 19-31; each formed network

provides a specified routing capacity];

        connecting N cluster nodes via internal links in an intra-connection network according to

said cluster-based router [an acrylic network is deadlock free, col. 2, lines 64 to col. 3, line

16];

        connected a selected number of cluster nodes designated to operate as edge router cluster

nodes over a plurality of external links for enabling connection of said cluster-based router in a

communication network [torus networks are formed which are scaleable in all n dimensions,

col. 1, line 66 to col. 2, line 15; Fig. 8 shows a 6D hypercube topology multiprocessor

system, col. 8, lines 19-31; inter-nodal network redundancy is interpreted as an edge

ro·utirig redundancy, Abstract]; and




                                            48 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 50 of 149


Application/Control Number:                                                 Page 10
10/625,667
Art Unit: 2619

       routing packets along packet processing flows established between edge router cluster

node over a plurality of core router cluster nodes [each router has numerous input/output

ports for receiving/sending messages, col. 3, lines 50-54; torus networks are formed which

are scaleable in all n dimensions, col. 1, line 66 to col. 2, line 15; Fig. 8 shows a 6D

hypercube topology multiprocessor system, col. 8, lines 19-31; inter-nodal network

redundancy is interpreted as an edge routing redundancy, Abstract].



19. With regard to claim 40, Passint et al. discloses that whenever one of said cluster nodes is

affected by failure, the remaining cluster nodes take over the functionality of the failed cluster

node [with torus/hypercube topologies, multiple available paths allow the system to bypass

broken processors or links, col. 19, line 50 to col. 20, line 13; each router is interpreted as a

management node when it is routing a message (claim 17); thus, it must route the message

to the correct destination despite broken processors or links].



20. With regard to claim 41, Passint et al. discloses using a node MAC address in the intra-

connection network and providing each said cluster node with a unique MAC address [this is

inherent to packet-based routing (e.g., TCP/IP routinely using unique MAC addresses)].



21. With regard to claim 44, Passint et al. discloses

       attaching a tag to each new packet received on an input port of an edge router cluster

node [with torus/hypercube topologies, multiple available paths allow the system to bypass

broken processors or links, col. 19, line 50 to col. 20, line 13; thus, it must route the message




                                            49 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 51 of 149


Application/Control Number:                                                                   Page 11
10/625,667
Art Unit: 2619

to the correct destination despite broken processors or links; 'this is interpreted as

necessarily tagging a packet; e.g., the router tries to match the global ID first to look up in

the global table; if unsuccessful, it looks to the local router table (interpreted as

encapsulated within one another), col. 15, lines 41-55]; and

       differentially processing packets at each cluster node according to the presence or

absence of said tag, whereby said packet is routed towards another cluster node if it is addressed

to said another cluster node, or said tag is removed and said packet is routed to an edge node for

trans mission over said communication network [the global routing table (external

addressing) and the local routing tables (internal tag/addressing; especially for a series of

same-tagged/addressed packets) provide both processor and link functionality (operating

status) reporting, col. 13, line 20 to col. 14, line 34; for example, fault avoidance is provided

(col. 13, lines 38-40)].



                                       Claim Rejections - 35 USC§ 103


22. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness

rejections set forth in this Office action:


        (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in
        section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are
        such that the subject matter as a whole would have been obvious at the time the invention was made to a person
        having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the
        manner in which the invention was made.



23. Claims 42-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Passint et al.




                                                      50 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 52 of 149


Application/Control Number:                                                 Page 12
10/625,667
Art Unit: 2619

24. With regard to claims 42-43, Passint et al. does not specifically disclose that the node MAC

address is set to the lowest MAC address of all ports of said respective cluster node. First, it is

inherent to packet-based routing that MAC addresses can be usep [e.g., the MAC addresses used

in TCP/IP]. Second, Applicants have not disclosed that changing the order of MAC addresses

from lowest to highest (as opposed, for example, from highest to lowest) solves any stated

problem or is for any particular purpose. It appears that the performance of the setting the MAC

address of the router cluster to lowest possible MAC address would result equally well with the

internal addressing methodology already disclosed in Passint et al. It is known to those in the art

that such a determination must necessarily be dynamic [claim 43]. Accordingly, it would have

been obvious to one of ordinary skill in the art at the time the invention was made to modify

Passint et al. to use the internal MAC addressing methodology for the cluster-based routers

because such modifications are considered a mere design choice consideration, which fails to

patentably distinguish over the prior art of Passint et al. In addition, changing the order of

internal MAC addresses [(a) starting from the lowest MAC address versus (b) any MAC address

or (c) starting with the highest MAC address] is interpreted as an optimum value for a known

process. A discovery of an optimum value for a known process is obvious engineering. See In

re Aller, 105 USPQ 233 (CCPA 1955).




                                      Response to Arguments



25. Applicant's arguments filed have been fully considered but they are not persuasive.




                                            51 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 53 of 149


Application/Control Number:                                                  Page 13
10/625,667
Art Unit: 2619




26. With respect to claims 24 and 39, Applicant argues that Passint et al. fails to disclose a

physically connected 12-toroidal cluster node [See Applicant's Amendment dated August 7,

2007, page 7 paragraph 2 to page 10, paragraph SJ. The e:,caminer respectfully disagrees.



27. First, in response to applicant's argument that the references fail to show certain features of

applicant's invention, it is noted that the features upon which applicant relies (i.e., a physically

connected 12-toroidal cluster node) are not recited in the rejected claims. Although the claims

are interpreted in light of the specification, limitations from the specification are not read into the

claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



28. Second, the examiner currently understands that a limitation such as a physically connected .

12-toroidal cluster node is not specific enough to not be rendered obvious by the Passint et al.

reference. For example, as understood by the examiner, it fails to claim the exact physical

connections present and how this is different form the Passint et al reference.




                                             Conclusion



29. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office

action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is

reminded of the extension ohime policy as set forth in 37 CFR l.136(a).




                                             52 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 54 of 149


Application/Control Number:                                                  Page 14
10/625,667
Art Unit: 2619




30. A shortened statutory period for reply to this final action is set to expire THREE MONTHS

from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of

the mailing date of this final action and the advisory action is not mailed until after the end of the

THREE-MONTH shortened statutory period, then the shortened statutory period will expire on

the date the advisory action is mailed, and any extension fee pursuant to 37 CFR l.136(a) will be

calculated from the mailing date of the advisory action. In no event, however, will the statutory

period for reply expire later than SIX MONTHS from the date of this final action.



31. The prior art made of record and not relied upon is considered pertinent to applicant's

disclosure:

        (a) Lee et al. (USP 6,718,428), Storage array interconnection fabric using a torus

topology. This reference shows a balanced toroidal cluster.

        (b) Lee (USP 7,000,033), Mapping of nodes in an interconnection fabric. This reference

shows a balanced toroidal cluster.

        (c) Lee et al. (USP 7,027,413), Discovery of nodes in an interconnection fabric. This

reference shows a balanced toroidal cluster.



32. Any inquiry concerning this communication or earlier communications from the examiner

should be directed to Mark A. Mais whose telephone number is 572-272-3138. The examiner

can normally be reached on M-Th 5am-4pm.




                                             53 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 55 of 149


Application/Control Number:                                              Page 15
10/625,667
Art Unit: 2619

33. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,

Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization

where this application or proceeding is assigned is 571-273-8300.



34. Information regarding the status of an application may be obtained from the Patent

Application Information Retrieval (PAIR) system. Status information for published applications

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

applications is available through Private PAIR only. For more information about the PAIR

system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR

system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would

like assistance from a USPTO Customer Service Representative or access to the automated

information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    MtM
                                                                                     ~
                                                                                     !I/if/47
November 15, 2007                                                              ING CHAN
                                                                     SUPERVISORY PATENT EXAMINER




                                          54 of 148
                         Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 56 of 149
             ~




                                                                                    Application/Control No.              Applicant(s)/Patent Under
                                                                                                                         Reexamination
                                                                                    10/625,667                           JORDAN ET AL
                  Notice of References Cited
                                                                                    Examiner                             Art Unit
                                                                                                                                            Page 1 of 1
                                                                                    Mark A. Mais                         2619
                                                                         U.S. PATENT DOCUMENTS
                       Document Number                     Date
    *             Country Code-Number-Kind Code         MM-YYYY                                     Name                                     Classification

    *   A        US-6,718,428                          04-2004          Lee et al.                                                             711/101

    *    B       US-7,000,033                          02-2006          Lee, Whay S.                                                           709/249
    *   C        US-7,027,413                          04-2006          Lee et al.                                                             370/255
         D       US-
         E       US-
         F       US-
        G        US-
         H       US-
         I       US-
         J       US-
         K       US-
         L       US-
        ·M       US-
                                                                      FOREIGN PATENT DOCUMENTS
                       Document Number                     Date
    *             Country Code-Number-Kind Code         MM-YYYY                 Country                        Name                          Classification

         N
         0
         p

         a
         R
         s
         T
                                                                         NON-PATENT DOCUMENTS

    *                                          Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)



         u



         V




        w


         X

.
A copy ofth1s reference 1s not being furnished with this Office action. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.
U.S. Patent and Trademark Office
PTO-892 (Rev. 01-2001)                                                 Notice of References Cited                        Part of Paper No. 15112007

                                                                               55 of 148
                         Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 57 of 149
                                                                    Application/Control No.                   Applicant(s)/Patent under
                          Index of Claims                                                                     Reexamination
                                                                    10/625,667                                JORDAN ET AL.
                                                                    Examiner                                  Art Unit
                   111111111111111 I II II                          Mark A. Mais                              2619

                                                  (Through numeral)
                         ✓       Rejected     -       Cancelled               N
                                                                                  Non-Elected
                                                                                                          A      Appeal


                          =      Allowed      +       Restricted              I   Interference            0     Objected


             Claim                     Date           Claim            Date                   Claim                  Date
                   iii    .... ....                         "iii                                   "iii
            iii
            C:
                   C:
                   'o,
                          Q
                          a,    5s                   "iii
                                                     C:
                                                            C:
                                                            'o,
                                                                                            iii
                                                                                             C:
                                                                                                    C:
                                                                                                   'o,
            u:::                                     u:::                                   u:::
                   0      ~     ,-                          0                                      0
                    1     ✓ -                               51                                     101
                   2      ✓ -                               52                                     102
                    3     ✓ -                               53                                     103
                   4      ✓     -                           54                                     104
                    5     ✓     -                           55                                     105
                   6      ✓     -                           56                                     106
                    7     ✓ -                               57                                     107
                    8     ✓ -                               58                                     108
                    9     ✓     -·                          59                                     109
                   10     ✓     -                           60                                     110
                   11     ✓ -                               61                                     111
                   12     ✓ ..                              62                                     112
                   13     ✓ --                              63                                     113
                   14     ✓ ••                              64                                     114
                   15     ✓ -                               65                                     115
                   16     ✓ -                               66                                     116
                   17     ✓     -                           67                                     117
                   18     ✓     -                           68                                     118
                   19     ✓     -                           69                                     119
                   20     ✓     ..                          70                                     120
                   21     ✓     ••                          71                                     121
                   22     ✓     --                          72                                     122
                   23      ,J --                            73                                     123
                   24            ✓                          74                                     124
                   25            ✓                          75                                     125
                   26            ,J                         76                                     126
                   27            ,J                         77                                     127
                   28            ✓                          78                                     128
                   29            ✓                          79                                     129
                   30            ✓                          80                                     130
                   31            ,J                         81                                     131
                   32            ,J                         82                                     132
                   33            ,J                         83                                     133
                   34            ✓                          84                                     134
                   35            ✓                          85                                     135
                   36            ✓                          86                                     136
                   37            ✓                          87                                     137
                   38            ✓                          88                                     138
                   39            ✓                          89                                     139
                   40            ✓                          90                                     140
                   41            ✓                          91                                     141
                   42            ✓                          92                                     142
                   43            ✓                          93                                     143
                   44            ✓                          94                                     144
                   45                                       95                                     145
                   46                                       96                                     146
                   47                                       97                                     147
                   48                                       98                                     148
                   49                                       99                                     149
                   50                                       100                                    150

U.S. Patent and Trademark Office                                                                                     Part of Paper No. 15112007

                                                                   56 of 148
                   Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 58 of 149
                                                            Application/Control No.                Applicant(s)/Patent under
                       Search Notes                                                                Reexamination
                                                            10/625,667                             JORDAN ET AL.

                  111 111   II 111 III II II I              Examiner

                                                            Mark A. Mais ·
                                                                                                   Art Unit

                                                                                                   2619



                                                                                   SEARCH NOTES
                         SEARCHED
                                                                           (INCLUDING SEARCH STRATEGY)
         Class       Subclass        Date       Examiner                                                        DATE       EXMR


                      235-238
          370
                       238.1
                                   4/18/2007     MAM
                                                                  See lnventorship Search                     4/18/2007    MAM
                        389
                        390
                        392
                       395.1
                       396
                      395.21
                                                                  See Attached Electronic Search              4/18/2007    MAM
                      395.31
                       411
                        432
                        431
                        474
                                                                  See Attached Electronic Search
                        475
                                                                  [updated]
                                                                                                              11/15/2007   MAM
                        476

       SAME AS        ABOVE        11/15/2007    MAM




                INTERFERENCE SEARCHED

          Class      Subclass        Date       Examiner




U.S. Patent and Trademark Office                                                                              Part of Paper No. 15112007


                                                           57 of 148
          Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 59 of 149


                                           IEAST Search History
 Ref          Hits   Search Query                          DBs          Default    Plurals   Time Stamp
 #                                                                      Operator
 L1              2   (("6526055") or ("6965615")).PN.      USPAT;       OR         OFF       2007/11/26 01:58
                                                           USOCR ·
 L2          6520    ("725'');CLAS.                       USPAT;        OR         OFF       2007/11/26 01:58
                                                          USOCR
 L3              3   (US-6778490-$ or US-6751191-$ or      USPAT        OR         ON        2007/11/26 01:58
                     US-5923643-$).did.
 L4         .9458    ((370/235) or (370/236) or           USPAT;        OR         OFF       2007/11/26 01:58
                     (370/237) or (370/238) or            USOCR
                     (370/389) or (370/390) or
                     (370/392) or (370/395.1) or
                     (370/396) or (370/395.21) or
                     (370/395.31) or (370/411) or
                     (370/431) or (370/432) or
                     (370/474) or (370/475) or
                     (370/476)).CCLS.
 LS           314    (370/476).CCLS.                       USPAT;       OR         OFF       2007/11/26 01:58
                                                           USOCR
 LG           366    (370/475).CCLS.                       USPAT;       OR         OFF       2007/11/26 01:58
                                                           USOCR
 L7          1215    (370/474).CCLS.                      USPAT;        OR         OFF       2007/11/26 01:58
                                                          USOCR
 LS           455    (370/432).CCLS.                      USPAT;        OR         OFF       2007/11/26 01:58
                                                          USOCR
 L9           312    (370/431).CCLS.                       USPAT;       OR         OFF       2007/11/26 01:58
                                                           USOCR
 LlO          141    (370/411).CCLS.                      USPAT;        OR         OFF       2007/11/26 01:58
                                                          USOCR
 Lll          224    (370/395.31).CCLS.                   USPAT;        OR         OFF       2007/11/26 01:58
                                                          USOCR
 L12          370    (370/395.21 ).CCLS.                  USPAT;        OR         OFF       2007/11/26 01:58
                                                          USOCR
 L13          300    (370/396).CCLS.                      USPAT;        OR         OFF       2007/11/26 01:58
                                                          USOCR
 L14          817    (370/395.1).CCLS.                    USPAT;        OR         OFF       2007/11/26 01:58
                                                          USOCR
 LlS         1673    (370/392).CCLS.                       USPAT;       OR         OFF       2007/11/26 01:58
                                                          -USOCR
 L16          623    (370/390).CCLS.                      USPAT;        OR         OFF       2007/11/26 01:58
                                                          USOCR
 L17         2085    (370/389).CCLS.                       USPAT;       OR         OFF       2007/11/26 01:58
                                                           USOCR
 L18          484    (370/238).CCLS.                       USPAT;       OR         OFF       2007/11/26 01:58
                                                           USOCR

11/26/2007 4:5~:46 AM                                                                                     Page 1
                                                 58 of 148
C:\Documents and Settings\mmais\My Documents\EAST\Workspaces\10,625,667 [11-15-2007].wsp
          Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 60 of 149


                                        !EAST Search History
    L19       199   (370/237).CCLS.                       USPAT;        OR         OFF     2007/11/26 01:58
                                                          USOCR
    L20       606   (370/236).CCLS.                       USPAT;        OR         OFF     2007/11/26 01:58
                                                          USOCR
    L21      1371   (370/235).CCLS.                       USPAT;        OR         OFF     2007/11/26 01:58
                                                          USOCR
    L22         3   (("6101192") or ("6965615") or        USPAT;        OR         OFF     2007/11/26 01:58
                    ("6526055")).PN.                      USOCR
    L23         2   (("6101192") or ("6965615")).PN.      USPAT;        OR         OFF     2007/11/26 01:58
                                                          USOCR
    L24        14   ((switch$3) adj (engine$!)) SAME      US-PGPUB;     OR         ON      2007/11/26 01:58
                    ((router) or (switch)) SAME           USPAT
                    (redundan$2)
    L25      2472   ((switch$3) adj (engine$!)) SAME      US-PGPUB;     OR         ON      2007/11/26 01:58
                    ((router) or (switch))                USPAT
    L26        44   ((switch$3) adj (engine$!)) SAME      US-PGPUB;     OR         ON      2007/11/26 01:58
                    (router)                              USPAT
    L27        33   ((switching) adj (engine$!)) SAME     US-PGPUB;     OR         ON      2007/11/26 01:58
                    (router)                              USPAT
    L28        33   ((switching) adj (engine)) SAME       US-PGPUB;     OR         ON      2007/11/26 01:58
                    (router)                              USPAT
    L29       790   ((switching) adj (e.ngine))           US-PGPUB;     OR         ON      2007/11/26 01:58
                                                          USPAT
    L30         0   ((rotating) adj (symmetric) adj       US-PGPUB;     OR         ON      2007/11/26 01:58
                    (topology))                           USPAT
    L31         0   ((rotational) adj (symmetric) adj     US-PGPUB;     OR         ON      2007/11/26 01:58
                    (topology))                           USPAT
    L32         0   ((rotational) adj (symmetric) adj     USPAT         OR         ON      2007/11/26 01:58
                    (topology))
    L33       790   ((switching) adj (engine))            US-PGPUB;     OR         ON      2007/11/26 01:58
                                                          USPAT
    L34       484   (370/238).CCLS.                      . USPAT;       OR         OFF     2007/11/26 01:58
                                                           USOCR
    L35         0   ((rotating) adj (symmetric) adj       US-PG PUB;    OR         ON      2007/11/26 01:58
                    (topology))                           USPAT
    L36       623   (370/390).CCLS.                       USPAT;        OR         OFF     2007/11/26 01:58
                                                          USOCR
    L37      9458   ((370/235) or (370/236) or            USPAT;        OR         OFF     2007/11/26 01:58
                    (370/237) or (370/238) or             USOCR
                    (370/389) or (370/390) or
                    (370/392) or (370/395.1) or
                    (370/396) or (370/395.21) or
                    (370/395.31) or (370/411) or
                    (370/431) or (370/432) or
                    (370/474) or (370/475) or
I                   (370/476)).CCLS.
11/26/2007 4:56:46 AM                                                                                 Page 2
                                                59 of 148
C:\Documents and Settings\mmais\My Documents\EAST\Workspaces\10,625,667 [11-15-2007].wsp
          Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 61 of 149


                                           IEAST Search History
 L38            14   ((switch$3) adj (engine$!)) SAME      US-PGPUB;    OR         ON       2007/11/26 01:58
                     ((router) or (switch)) SAME           USPAT
                     (redundan$2)
 L39             3   (US-6778490-$ or US-6751191-$ or      USPAT        OR         ON       2007/11/26 01:58
                     US-5923643-$).did.
 L40             2   (("6526055") or ("6965615")).PN.      USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L41          817    (370/395.1 ).CCLS.                    USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L42         2085    (370/389).CCLS.                       USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L43          314    (370/476).CCLS.                       USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L44         1673    (370/392).CCLS.                       USPAT;       OR         OFF     . 2007/11/26 01:58
                                                           USOCR
 L45           44    ((switch$3) adj (engine$!}} SAME      US-PGPUB;    OR         ON       2007/11/26 01:58
                     (router)                              USPAT
 L46             2   (("6101192") or ("6965615")).PN.      USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L47          300    (370/396).CCLS.                       USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L48          370    (370/395.21 ).CCLS.                   USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L49          224    (370/395.31).CCLS.                    USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 LS0          366    (370/475).CCLS.                       USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 LSl          141    (370/411).CCLS.                       USPAT;       OR         OFF     , 2007/11/26 01:58
                                                           USOCR
 L52          312    (370/431).CCLS.                       USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L53          455    (370/432).CCLS.                       USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L54         1215    (370/474).CCLS.                       USPAT;       OR         OFF      2007/11/26 01:58
                                                           USOCR
 L55             0   ((rotational) adj (symmetric) adj     USPAT        OR         ON       2007/11/26 01:58
                     (topology))
 L56         6520    ("725").CLAS.                        USPAT;        OR         OFF      2007/11/26 01:58
                                                          USOCR
 LS?             3   (("6101192") or ("6965615"} or       USPAT;        OR         OFF      2007/11/26 01:58
                     ("6526055")).PN.                     USOCR
 L58         1371    (370/235).CCLS.                      USPAT;        OR         OFF      2007/11/26 01:58
                                                          USOCR



11/26/2007 4:56:46 AM                                                                                   Page 3
                                                 60 of 148
C:\Documents and Settings\mmais\My Documents\EAST\Workspaces\10,625,667 [11-15-2007].wsp
          Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 62 of 149


                                          EAST Search History
 L59           33    ((switching) adj (engine$!)) SAME     US-PGPUB;    OR         ON      2007/11/26 01:58
                     (router)                              USPAT
 L60         2472    ((switch$3) adj (engine$!)) SAME      US-PGPUB;    OR         ON      2007/11/26 01:58
                     ((router) or (switch))                USPAT
 L61           33    ((switching) adj (engine)) SAME       US-PG PUB;   OR         ON      2007/11/26 01:58
                     (router)                              USPAT
 L62          261    ((JOHN) near2 (JORDAN)).INV.          US-PG PUB;   OR         ON      2007/11/26 01:58
                                                           USPAT;
                                                           USOCR
 L63             1   ("2005/0018665").URPN.                USPAT        OR         ON      2007/11/26 01:58
 L64             0   ("2005/0108425").URPN.                USPAT        OR         ON      2007/11/26 01:58
 L65           20    ((cluster) near3 (router)) SAME (     USPAT        OR         ON      2007/11/26 01:58
                     ((personal) adj (computer)) or (PC)
                     or (computer))
 L66             1   ((cluster) near3 (router)) AND (      USPAT        OR         ON      2007/11/26 01:58
                     ((personal) adj (computer)) or (PC)
                     or (computer)) AND (toroid$3)
 L67             1   ((cluster) near3 (router$!))_ AND     USPAT        OR         ON      2007/11/26 01:58
                     (toroid$3)
 L68           12    ((PETER) near2 (RABINOVITCH)).        US-PGPUB;    OR         ON      2007/11/26 01:58
                     INV.                                  USPAT;
                                                           USOCR
 L69             1   ((cluster) near3 (router)) AND        USPAT        OR         ON      2007/11/26 01:58
                     (toroid$3)
 L70          155    (router$!) AND (toroid$3)             USPAT        OR         ON      2007/11/26 01:58
 L71             0   (router$!) AND ((2n$1) adj            USPAT        OR         ON      2007/11/26 01:58
                     (toroid$3))
 L72           22    (router$!) SAME (toroid$3)            USPAT        OR         ON      2007/11/26 01:58
 L73          133    L70 not L72                           USPAT        OR         ON      2007/11/26 01:58
 L74          199    (370/237).CCLS.                       USPAT;       OR         OFF     2007/11/26 01:58
                                                           USOCR
 L75          606    (370/236).CCLS.                       USPAT;       OR         OFF     2007/11/26 01:58
                                                           USOCR
 L76            0    ((rotational) adj (symmetric) adj     US-PGPUB;    OR         ON      2007/11/26 01:58
                     (topology))                           USPAT
 L77           12    (US-20050018665-$ or                  US-PGPUB;    OR         ON      2007/11/26 02:01
                     US-20050108425-$).did. or             USPAT
                     (US-5923643-$ or US-6751191-$ or
                     US-6778490-$ or US-6993034-$ or
                     US-6779039-$ or US-6370584-$ or
                     US-6101181-$ or US-6044080-$ or
                     US-6272548-$ or US-5970232-$).
                     did.
 L78           21    ("6101181 ").URPN.                    USPAT        OR         ON      2007/11/26 04:44


11/26/2007 4:56:46 AM                                                                                 Page4
                                                61 of 148
C:\Documents and Settings\mmais\My Documents\EAST\Workspaces\10,625,667 [11-15-2007].wsp
                   Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 63 of 149
 08/07/2007 14:31 FAX               7035498411                       JIM ZEGEER                    RECEIVED                               ~001/011
                                                                                                CENTRAL FAX CENTER
                                                                                                     AUG O7 2007

                                                      VIA FACSIMILE - ll SHEETS
                                                       TO FAX NO. 571-273-8300
                                                                           Atty. Docket No·. : 3437-Z
                                IN THE UNITED STATES-PATENT AND TRADEMARK OFFICE
              In re application of
              John Lawrence Jordan et al              Art Unit 2616
              Application No. 10/625,667              Bxaminer Mark A. Mais
              Filed: July 24, 2003
              For:      Software Configurable Cluster-Based Router Using
                        Stock Personal Computers as Cluster Nodes



                                                                     AMENDMENT

              Commissioner for Patents
              P.O. Box 1450
              Alexandria, VA 22313-1450
              Sir:
                        In response to the Official Action mailed May 9, 2007, please
              amend the above-identified application as follows:




PACE 1/11 "RCVD AT 8'112007 2:34:33 PM [Eastern Daylight Time]• SVR:USPTo-EFXRF-516 • ONIS:2738300" CSID:7035498411 "DURATION (mm-ss):02-30


                                                                      62 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 64 of 149
 08/07/2007 14:32 FAX               7035498411                        JIM ZEGEER                          RECEIVED                           ~002/011
                                                                                                    CENTRAL FAX CENTER

                                                                                                          AUG O7 2007
                                      I iJl(p·;15l~fc/l T;,,J .
              Serial No. 09/066,925 . .                                                                                               Page       2



              Amendments to the Claims:

                         This listing of claims will replace all prior versions, and
               listings, of claims in the application:


                         Claims 1 - 23 (CANCELLED}.

                    24.   (NEW)    A software configurable cluster-based router
              (400) for a packet-switched communication network, said cluster-
              based router including N cluster nodes {402) connected by . a
              plurality of internal links (404), characterized by:
                   a plurality of external links for enabling said cluster-based
              router to exchange traffic with a plurality of nodes of said
              packet-switched communication network;
                   each cluster node of said N cluster nodes (402} being adapted
              to operate as a core router cluster node and as an edge router
              cluster node;
                    the internal links (404) connect said cluster nodes in an
              intra-connection network adapted to provide a high path diversity
              for a plurality of packet processing flows routed over said intra-
              connection network bet we.en edge router node.s; and
                    the cluster nodes connected to external links being adapted to
              operate as edge router cluster nodes,
                   whereby a specified routing capacity is obtained for       said
              cluster-based router by selecting N and selecting a configuration
              of said intra-connection network.

                   25.  (NEW)      A software-configurable cluster-based router as
              claimed in claim 24, .wherein each cluster node (402) is a personal
              computer.

                         26.        (NEW)              A software-configurable cluster-based router as
              claimed            in      claim         24,    wherein said specified configuration




PACE 2111 • RCVD AT B/712007 2:34:33 PM (Eastern Dayllghl Time)• SVR:USPTO-EFXRF-5/6 • DNIS:2738300 • CSID:703$498411 • DURATION (mm-ss):02-30


                                                                        63 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 65 of 149
 08/07/2007 14:32 FAX                7035498411                        JIM ZEGEER                                                             ~003/011




                                    /I) "2.5 fdp17.w·
               Serial No. IJ.9/'366,935 ;                                                                                               Page 3


               comprises an n dimensional topology, each cluster node                                                                    being
               connected to 2*n neighboring cluster nodes (402).

                         27.        (NEW)
                                   A software-configurable cluster-based router as
               claimed in claim 24, further comprising:
                    an additional cluster node (410} adapted to operate as a
               management node for managing operation of said cluster nodes of
               said intra-connection network; and
                    dedicated management links (412) for enabling said additional
               cluster node to communicate with said cluster nodes.

                    28.  (NEW)     A software-configurable cluster-based router as
               claimed in claim 27, wherein said management links (412) form a
               star or a bus topology.

                    29.  (NEW}     A software-configurable cluster-based router as
               claimed in claim 24, wherein each cluster node comprises a
               plurality of routing functional blocks, all said cluster nodes
               comprising the same routi~g functional blocks.

                         30.       A software-configurable cluster-based router as
                                    (NEW)
               claimed in claim 24, wherein each cluster node uses an. internal
               addressing process for dynamically determining a node address of
               each cluster node (402) on said intra-connection network.

                    31.   (NEW)    A software-configurable cluster-based router as
               claimed in claim 24, wherein said cluster nodes use an external
               addressing process for dynamically determining a router address for
               said cluster-based router (400) on said communication network ..

                    32.  (NEW)                         A software-configurable cluster-based router as
               claimed in claim                       2 9, wherein said routing functional blocks
               comprise:




PAGE 3111 • RCVD AT 81712007 2:34:33 PM [Eastern Daylight Time]• SVR:USF'TO·EFXRF-516 • DNIS:2738300 • CSID:7035498411 • DURATION (mm-ss):02-30



                                                                         64 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 66 of 149
 0'8/07 /2007 14: 32 FAX             7035498411                       JIM ZEGEER                                                             @004/011




                                     i 1J /&1-'61.t:h?T:w ·
              Serial No. 09/866, 925 . . . .                                                                                          Page 4 ·


                   entry packet processing and routing response processing
              blocks, adapted to route an untagged packet to an output port of
              the output ports of said cluster node;
                   exit packet processing blocks adapted to route a tagged packet
              to an output port of the output ports of said cluster node;
                   a packet classification unit connected to input port of said
              cluster node adapted to route said untagged packet received on said
              input port over an external link to said entry packet processing
              and routing response processing blocks, and to route sai.d tagged
              packet received on said input port over an internal link to said
              exit packet processing blocks.

                         33.     A software-configurable cluster-based router as
                                    (NEW)
               claimed in claim 32, wherein said. entry packet processing and
              routing response processing blocks includes:
                   a decision block (506, 510, 520, 533) for determining if said
              untagged packet needs· to be processed at said cluster node; and
                    a routing response processing block (570) for performing a
              route lookup on said untagged packet and routing said untagged
              packet into an output queue corresponding to said output port.

                    34.   (NEW)    A software-configurable cluster-based router as
               claimed in claim 32, wherein said entry packet processing and
               routing response processing blocks include a tag packet block (540)
               for attaching a tag to said untagged packet.

                    35.   (NEW)     A software-configurable cluster-based router as
               claimed in claim 3.4, wherein said exit packet processing blocks
               include a decision block (580} for determining whether said cluster
               node is an exit edge cluster node.

                    36.  (NEW)    A software-configurable cluster-based router as
               claimed in claim 34, wherein said exit packet processing blocks




PAGE 4111 • RCVD AT 8f7/2007 2:34 :33 PM [Eastern Daylight Time]• SVR:USPTO-EFXRF-516 • DNIS:2738300•CSID:703!>498411 • DURATION (mm-ss):02-30


                                                                        65 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 67 of 149
  08/07/2007 14:32 FAX                7035498411                        JIM ZEGEER                                                             ~   005/011




                                      I   a/ l,z:StJJf:-7 r;w ·
               serial No. 09/Bee,925 . . . .                                                                                             Page 5


               include a remove tag block (582) for removing said tag from said
               tagged packet if said cluster node is an exit edge cluster node.

                         37.         software-configurable cluster-based router as
                                     (NEW)              A
               claimed in claim 32, further comprising a decision block (510) for
               determining if said untagged packet is a router management packet
               and routing said untagged packet to a management node (410) of said
               cluster based router.

                         38.        software-configurable cluster-based router as
                                     (NEW)              A
               claimed in claim 34, wherein said tag is provided as an optional
               packet header, a packet trailer, or an additional header.

                         39.         method of routing packets over a cluster-
                                    (NEW)               A
               based router (400) with a configurable routing capacity and port
               coW1t, comprising the steps of:
                     i)   selecting a number N and a configuration for said
               cluster-based router for obtaining a specified routing capacity and
               port count for said cluster-based router,
                     ii)  connecting N cluster nodes (402) via internal links in an
               intra-connection network according to said configuration;
                    iii) connecting a selected number of cluster nodes designated
               to operate· as edge router cluster nodes over a plurality of
               external links for enabling connection of said cluster-based· router
               in a communication network; and
                     iv)  routing packets along packet processing flows established
               between two edge router cluster node over a plurality of core
               router cluster nodes.

                    40.  (NEW)     A method as in claim 39, wherein whenever one
               of said cluster nodes is affected by a failure, the remaining
               cluster nodes take over the functionality of said failed cluster
               node.




PAGE 5/11 • RCVD AT 817/2007 2:34 :33 PM (Eastern Daylight Time] • SVR:USPTO-EFXRF-5/6 • DNIS:2738300 • CSID:7035498411 • DURATION (mm-ss):02-30



                                                                         66 of 148
                   Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 68 of 149
 08/07/2007 14:32 FAX               7035498411                       JIM ZEGEER                                                            ~006/011




                                     / C/   62.F'JuP?T.w ··
              Seri al No . 0 9 l 8_ 6 6 , Q :a 5 . .                                                                                 Page      6



                   41.   (NEW)    A method as claimed in claim 39; wherein step
              iv) comprises providing each cluster node with a node MAC address
              on said intra-connection network, and providing each port of said
              cluster node with a unique port MAC address.

                        42.
                        (NEW)     A method as claimed in claim 41, wherein said
              node MAC address is set to the lowest MAC address of all ports of
              said respective cluster node.

                   43.   {NEW)    A method as claimed in claim 39 further
              comprising using a dynamic internal cluster router MAC address
              determination process for establishing a router MAC address for
              said cluster-based router.

                         (NEW)
                        44.       A method as claimed in claim 39, wherein step
              iv) comprises:
                   attaching a tag to each new packet received on an input port
              of an edge router cluster node; and
                   differentially processing packets at each cluster node
              according to the presence or absence of said tag, whereby:
                   said packet is routed towards another cluster node if it is
              addresses to said another cluster node, or said tag is _removed and
              said packet is routed to an edge node for transmission over said
              communication network.




PAGE 6111 • RCVD AT 817/2007 2:34:33 PM (Eastern Daylight Time)• SVR:USPTD-EFXRF-516' DNIS:27383D0' CSID:7035498411 'DURATION (mm-ss):D2..JO


                                                                       67 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 69 of 149
                                                                  RECEIVED
 0'8/07 /2007       14: 33 FAX 7035498411     JIM ZEGEER                                                                                        ~007/011
                                                              CENTRAL FAX CENTER
                                                                                                         AUG 0,.7_ 2007 .

               Serial No. QB/066,935 . . .
                                          I
                          10 &1-s '7/.,n le .
                                                                                                                                         Page 7


                                                                 REMARKS/ARGUMENTS

                         Claims 1 - 23 have been cancelled and replaced by new claims
               24 - 44.            Claims 24 - 44 are the claims pending in the application.
               It will noted that these new claims are in European format and that
               they        are       patterned             on       the      claims           that       are        on      file        in      the
               corresponding European application.


                                              Traversal of the prior art rejections
                         The rejection of claims 1 - 23 under 35 U.S.C. 102{b) as being
               anticipated by Passint et al (US 6,101,181)                                                 (hereinafter Passint)
               is      respectfully                 traversed.                   The        Passint           patent           deals         with
               multiprocessor computer systems having up to hundreds of thousands
               of processing elements or nodes                                         and referred to as                          massively
               parallel processing {MPP) systems.                                      In a typical multiprocessor MPP
               system,           every processing element                                can directly address                           all         of
               memory,            including             the       memory          of      another            (remote)            processing
               element,            without            involving              the       processor             at      that        processing
               element.             Instead of treating processing element-to-remote-memory
               communication·s as an I/0 operation,                                          reads or writes to another
               processing element's memory are accomplished in the same manner as
               reads         or      writes          to     the       local         memory.            (Col.        l.,     lines        25 - 3 7,
               BACKGROUND OF THE INVENTION.)
                         The Passint reference deals with:
                         Multiprocessor computer systems having up to hundreds or
                         thousands of processing element nodes are typically
                         referred to as massively parallel processing (MPP)
                         systems. In a typical multiprocessor MPP system, every




PACE 7111 .' RCVD AT 8/7/2007 2:34 :33 PM [Eastern oayllght Time]* SVR:USPT0-EFXRF<i16 • DNIS:2738300 • CSID:7035498411 • DURATION (rnm·SS):02-30



                                                                          68 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 70 of 149
· ~'8/07 /2007 14: 33 FAX            7035498411                        JIM ZEGEER                                                             ~008/011




               Serial No.                                                                                                               Page      a


                         processing element can directly address all of memory,
                         including the memory of another (remote) processing
                         element,  without involving the processor at that
                         processing· element.   (Pass int, first paragraph under
                         "Background of the Invention," emphasis added).
                         The disclosure deals with torus                                        topology which is a                         ring
               formed in each dimension and can transfer from one node to all of
               the nodes in the same dimension and back to the original node.
                (Passint, paragraph bridging cols. 1 and 2.)                                                   In the         11
                                                                                                                                   Summary of
               the Invention,               11
                                                 Passint points out that:
                           Each processing element node has at least one processor
                          and memory.    Physical communication links interconnect
                          the processing element nodes in a n-dimensional topology.
                          Routers    route messages between the plurality of
                          processing element nodes on the physical communication
                           links.  Each router includes input ports for receiving
                          messages, output ports for sending messages from the
                           router, two types of virtual channels, a lookup table
                        . associated with the input port having a lookup table
                          virtual channel number, and a virtual channel assignment
                          mechanism.    Each type of virtual channel has virtual
                           channel buffers assigned to each physical communication
                           link and• is capable of storing messages communicated
                          between the processing element nodes over the physical
                           communication links.    The virtual channel assignment
                          mechanism assigns an output next virtual channel number
                           for determining the type of virtual channel to be used
                         . for routing from a next router along a given route. The
                          next virtual channel number is assigned based on the
                           lookup table virtual channel number and an input next
                          virtual channel number received from a previously router
                           along the given route.  (Passint, first paragraph in the
                           "Summary of the Invention", col. 3, lines 47-67.)
                          Fig.      a   of Passint referred to by the Examiner is described in

               col. 8 as the following:
                               An example six dimensional (6D) hypercube topology
                          multiprocessor system is modeled in Fig. 8.   In Fig. 8,
                          64 router chips 50 are employed. There are two processor
                          ports from each router, such as those labeled PP from
                          router o, to couple each router to two nodes to create a
                          double bristled topology. Thus the doubled bristled 6D




PAGE 8111 • RCVD AT 811/2007 2:34:33 PM (Eastern Daylight Time]• SVR:USPTO-EFXRF-516 • DNIS:2738300 • CSID:7035498411 • DURATION (rnm-ss):02-30



                                                                         69 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 71 of 149
 08/07/2007 14:33 FAX               7035498411                         JIM ZEGEER                                                            ~009/011




                                                                                                                                       Page 9


                         topology produces a                    1.28   node multiprocessor system having
                        256 processors in a two processor per node system or 512
                        processors in a four processor per node system.     The
                        router links, such as those labeled RL from node o form
                        the 6D hypercube topology. For clarity, only the node o
                        links in the fourth, fifth, and sixth. dimensions are
                        shown in Fig. 7.
                         Fig. B of Passint is shown side~by-side of applicants' Fig. 4
              as follows:

                            Passlnt                                                                               Applicants




                                                                                                      -=-                         --
                                                                                                         41~410

                                                                                                            412                  ,.--:-


                                                                                                                    -=-

                                                                            --...=1===--                                                            - ----
                                                                                                                                                  ---1·
                                                                                   -..,                                                              .--....
                                                                                                                                                  BG,.A




                         In contrast, applicants•                             Fig. 4 is an exemplary embodiment
              showing the individual clustered nodes 402 arranged in x, y and z
              slices with each router cluster node 402 physically connected via
              404       to adjacent                router cluster nodes                           402      iri      the     x,     y    and z




PACE 9111 • RCVD AT BFT/2007 2:34:33 PM (Eastern Dayllght Time]• SVR:USPTO-EFXRF-6.16 • DNIS:2738300 • CSID:7035498411 • DURATION (mm-ss):02-30



                                                                        70 of 148
         ..    '   .Case 6:20-cv-00813-ADA                      Document 39-2 Filed 03/16/21 Page 72 of 149
 •08/07 /20°07 14: 33 FAX            7035498411                          JIM ZEGEER                                                           ~010/011




                                           f
                                      lo t,z.su..,,7r.tl) ·
               Serial No. Q9/B66, 9zl5 .                        .    .                                                            . Page 10


               directions.               Only the two z-toroidal interconnections are shown in
               order to improve clarity.                                 However, every router cluster node 402

              participates in a z-toroid of which there are twelve in total.                                                                  The
               toroidal interconnections 404 implement a dedicated cluster intra-
               connection network.                        This is reflected in applicants• claim .24 in
               the following!
                               ... a plurality of external links for enabling said
                         cluster-based router to exchange traffic with a plurality
                         of nodes of said packet-switched communication network;
                              each cluster node of said N cluster nodes (402)
                         being adapted to operate as a core router cluster node
                         and as an edge router cluster node;
                              the internal links (404) connect said cluster nodes
                         in an intra-connection network adapted to provide a high
                         path diversity for a plurality of packet processing flows
                         routed over said i~tra-connection network between edge
                         router nodes; and
                              the cluster nodes connected to external links are
                         adapted to operate as edge router cluster nodes,
                              whereby a specified routing capacity is obtained for
                         said cluster-based router by selecting N and selecting a
                         configuration of said intra-connection network.
               This is not disclosed or suggested by the art.
                         New method claim 39 reads:
                               ... i)      selecting a number Nanda configuration
                         for said cluster-based router for obtaining a specified
                         routing capacity and port count for said cluster-based
                         router,
                               ii)    connecting N cluster nodes (402) via internal
                         links in an intra-connection network according to said
                         configuration;
                               iii) connecting a selected number of cluster nodes
                         designated ~o operate as edge router cluster nodes over
                         a plurality of external links for enabling connection of
                         said cluster-based router in a communication network; and
                             . iv)    routing packets along packet processing flows
                         established between two edge router cluster node over a
                         plurality of core router cluster nodes.
              This is likewise not disclosed or suggested in the Passint art.




PAGE 10/11 • RCVD AT 8/712007 2:34:33 PM [Eastern Daylight Time]• SVR:USPTO-cFXRF-5/6 • DNIS:2738300 • CSID:7035498411 •. DURATION (mm-ss):02-30


                                                                          71 of 148
                    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 73 of 149
                                                                    RECEIVED
 ·OS/07/2007 14:33 FAX              7035498411                        JIM ZEGEER                    CENTRAL FAX CENTER                       ~011/011

                                                                                                          AUG Q7 2007


                                                                                                                                 . Page 11


                         In view of the above, further and favorable reconsideration is

              respectfully requested.




                                                                 Respectfully submitted,


                                                                 Jim·-Zegeer, Reg. No. 18,957
                                                                 Attorney for Applicants

              Suite 108
              801 North Pitt Street
              Alexandria, VA 22314
              Telephone: 703-684-8333
              Date:         August 7, 2007
              In the event this paper is deemed not timely filed, the applicant hereby petitions for an appropriate extension
              of time. The fee for this extension may be charged to Deposit Account No. 26-0090 along with any other
              additional fees which may be required with resp~t to this paper.




                                              CERTIFICATE OF TRANSMISSION/MAILING
                 I hereby certify that this correspondence is being facsimile transmitted to the USPTO or deposited with
                 the United States Postal Service with sufficient postage as first class mail in an envelope addressed to:
                 Commissioner for Patents, P.O. Box 1450,Alexandria, VA 22313-1450 on the date shown below:

                 Signature: ----~~·.___,.,.~F-=-iF""=---------                                    Date:     ~ 7 1(»7
                                   21fu;zJ{e;r-




PAGE 11111 • RCVD AT 817/2001 2:34:33 PM [Eastern Daylight Time]* SVR:USPTO-EFXRF-5/6 * DNIS:2738300 * CSIO:7035498411 • DURATION (mm-ss):02-30


                                                                        72 of 148
                                                           Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 74 of 149

                                                                                                                                                         .. ,Application or.Docket Number . '. ·.
                                                                                                                                                         .      '               .                ..· ..·   .            .
                        · PATENT.APPLICATION.FEE DETERMINATION:RECO~o-
         ~----......._--==·                                          .
                                                                   Effective January 1, 2003
                                                                       =---:,.:;·-~·''
                                                            ·. C~lMS AS FILED ~ P~RT I
                                                                                              =-=~:.:.-.:.:__:_____;...;;._J:JJj~~~E-:~~. ·. ·.. ,..
                                                                                                                                                   · SPMLL E~TITY                               · OTtfER. THA'ij.:._,: '. ( . ·'
                                                                                                                                                     !YP,e c;::::J                       OR SMALL EN'FIW.:•·; . : ···.' . ::•

     '        .
                  TOTAL CLAIMS
                  FOR                     ..          ·, ... '                  ..        . NUMQER FILED              . NUMBER     OOAA. · .;
                                                                                                                                                      RATE
                                                                                                                                                     BASIC FEE
                                                                                                                                                                         "FEE
                                                                                                                                                                      375.00 OR ..
                                                                                                                                                                                                 RATE :: ·,::     r~-~:i~· ~:-,_:::)\ij?
                                                                                                                                                                                                   IC FEE · 75~;0_~ .· ; ...

     11   ~OTALCHARG~BLE CLAIMS ·.
               .      .             .
                                                                                          u~                   . .   .
                                                                                                      mlnus·2<>;. · •,.                              ··X$9=
                                                                                                                                                               ..
                                                                                                                                                                              / ____.;.;...._.,_____
     ! ' INDEPENDENT C~l~S    ·. . . .

      \ · M~L~1~L~~·cSe~eN~EN'r:~~1M
                                                                                                      .mim,1s 3 = .
                                                                                      P~~s-~ut· · '_-_·'. ' _.
                                                                                                                         ·9-
                                                                                                                                           -.□
                                                                                                                                                     · X4~=
                                                                                                                                                              ..
                                                                                                                                                                            I            OR      X84=



     !' ·• If the ~iffer~nce in c61um~ 1 i~-les~ than zero, enter~o-1ri colu~n 2
                                                                                                                                                      +140~
                                                                                                                                                                     1
                                                                                                                                                                         /·              OR ._;it280~

                  . ..                         -~                     .     .                                                                         TOTAL .                            OR .TOTAL:
                                      .                    , '                                .   '   .   .
                                                                                                                                                             :-,·                   '·                         a..,.;~--""
                                                      · lAIMS AS A~ENDED ~ P.ART II.                                                                                                             OTHE~THAN
                                                                                                                                 Column3             SMALL ENTITY                        OR     SMALL ENTITY .

      I~-
      i       r-
                                                                                                                                 PRESENT
                                                                                                                                  EXTRA               RATE
                                                                                                                                                                      ·ADDI-
                                                                                                                                                                     TIONAL.                     RATE
                                                                                                                                                                                                                 ADDI-
                                                                                                                                                                                                                TIONAL
              i-...:rota1                                                                                                                                            · FEE                                        FE

      lf
      I
          · a_·°'.·
                  z,·               ..
                        :_J,bdep.endent                          •
                                                                                                                                                      X$ 9=

                                                                                                                                                      X42=
                                                                                                                                                                                     · OR
                                                                                                                                                                                         OR
      ! <t· . FIRST P~ESENTATION·OF MULT!PLE DEPENDENT CLAIM
      ,~~--------;.....;..-----------.i......i                                                                                                        +.140=                             OR
      I                                                                                                                                                TOTAL
      I·                                                                                                                                            ADDIT.FEE
      !
      : .                                                            . Column 1                               .. Column 2    .
      i
      :Il         a)
                  1-
                                                                 ..        CLAIMS
                                                                          REMAINING
                                                                            AFTER
                                                                                                                 HIGHES
                                                                                                                .NUMBER
                                                                                                               PREVIOUSLY.
                                                                                                                                 PRESENT
                                                                                                                                                      RATE.. TIONAL
                                                                                                                                                                         ADDI-
                                                                                                                                                                                                 RATE
                                                                                                                                                                                                                 ADDI-
                                                                                                                                                                                                                TIONAL
      II 5·w
                  Z.

                      • ·Total ·· .. ·            ..
                                                                     AMENDMENT                                   PAIDFOR .
                                                                                                                                       EXTRA

                                                                                                                                       .
                                                                                                                                                               FEE                                                FEE
       !z    .•.                                                                                                                                      X$9=                               OR      X$18=

       I~~---_...,....____..,...~-~-.-,...---~----~=-=-~                                                                                              X42=                               OR.,._x_s.,..4_:=_ _ __
         1...._.,._,
         l          ......._ ~ - - - - - - - - - - -,•:.
                                                     - - - - - -....--....1
                                                                                                                                                      +140=                              OR      +280=
                                                                                                                                                        1vTAl:                              .        0
                                                                                                                                                    AOOIT.FEE                            OR "ADOIT. Fee _ _ _.,.

                                                                                                                                 Column3
         i,u                                                                                                                      PRESENT ·
                                                                                                                                                                     . ADDI-                                      ADDI-
         I        F--                                                                                            REVIOUSLV         EXTRA              RATE           TIONAL                      RATE           'TIONAL
           -~'
            z .
             1
               -
         :I i}-:            *
                        .'.Total            ....    · ,·                                 Mi~u.s
                                                                                                                · PAID FOR                                            · FEE                                        FEE
         i'
      .r ~ ._lnd_~p~nd~nt                     ...
                 i,,;;:··-------t-------+-~----i-.-----
                  Z
                                                                 *                       Mi~us
                                                                                                                                 ==
                                                                                                                                 z::
                                                                                                                                                      X$9=

                                                                                                                                                      X42.;
                                                                                                                                                                                         OR- . X.$18=
                                                                                                                                                                                         OR . -X84= .
         I        c! · F-IRST P_RESENTATJON OF MUJ:.TIPLE.OEl=>ENDENT GLAIM·

                          .        :•.·                                     .            .·                                                           +140=                              OR      +280=
                 • "!f!(~e :e9\iY.-fnacci1umn 1 Is l!!SS than the entry In colu:snn ~. write "O" in c~umn 3.           , ro,~                        · TOTAL
              · ... U-,the':"Piighest·Number P.reviously Paid For• IN-THIS SPACE Is less than 20, enter •20.•·
                                                                                                                    ADOIT..FEE                0 R ADDlt:      FEE""'"'---t
                 "."!',tfthe/Higtiest Number Previously Paid..for"- IN:tl-tJS SPACE 1s less ihan 3, enter •3,-                  .
              . . · 1-~-~-tfigtiesi"N.uin~r Previousiy Paid-' for" 'ctot~:;i:it lndepeaden~ is the highest number found In the appropriate box in colUfl!R 1.
  :.::- : ;::;/:;;tf?: .·. -< .-
                          .",· :.-:, ~--.:., ·.,. -~- ": Y\ ..:: ,. ·· ·;::-:,:; ·                                                          .. .      · .· .: · .. , _· ·. · . · _·.
.:. >-·:f.;.;:~Jf:{)y:/~!>_ '. : ·u.~:tf'7.~~'.:~~-f~!s.1                                                                                                           •· __

                                                                                                                               73 of 148
                     Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 75 of 149

                     UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                      P.O.Box  1450
                                                                                      Alexandria, Virginia 22313-1450
                                                                                      www.uspto.gov




    APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR    ATTORNEY DOCKET NO.              CONFIRMATION NO.

        10/625,667               07/24/2003             John Lawrence Jordan          3437-Z                            8923

                         7590             05/09/2007
                                                                                                    EXAMINER
        Law Office of Jim Zegeer
        Suite 108                                                                                 MAIS,MARKA
        80 I North Pitt Street
                                                                                     ART UNIT                      PAPER NUMBER
        Alexandria, VA 22314
                                                                                        2616



                                                                                    MAIL DATE                     DELIVERY MODE

                                                                                    05/09/2007                          PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The .time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                          74 of 148
                        Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 76 of 149
                                                                                   Application No.                               Applicant(s)

                                                                                    10/625,667                                   JORDAN ET AL.
                      Office Action Summary                                        Examiner                                      Art Unit
                                                                                   Mark A. Mais                                  2616
               (·· The MAILING DA TE of this communication appears on the cover sheet with the correspondence address --
  Periodijr Reply
     AS ORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE J MONTH(S) OR THIRTY (30) DAYS,
     WH CHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
        -      nsions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
          aft SIX (6) MONTHS from the mailing date of this communication.
        - If~ period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
        - Fail re to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED {35 U.S.C § 133).
          An reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
          ea ned patent term adjustment. See 37 CFR 1.704(b).

  Status

         1)0 Responsive to communication{s) filed on _ _ .
      2a)0 This action is FINAL.                                  2b)[8] This action is non-final.
         3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                 closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.

  Disposition of Claims
        4)[8] Claim(s) 1-23 is/are pending in the application.
                4a) Of the above claim(s) _ _- is/are withdrawn from consideration.
         5)0 Claim(s) _ _ is/are allowed.
         6)[8] Claim(s) 1-23 is/are rejected.
         7)0 Claim(s) _ _ is/are objected to.
         8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

         9)0 The specification is objected to by the Examiner.
       10)[8] The drawing(s) filed on 24 July 2003 is/are: a)[8] accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 {d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PTO-152.

  Priority under 35 U.S.C. § 119
      12}0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a}-(d) or (f).
             a)[] All        b}O Some* c}O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             * See the attached detailed Office action for a list of the certified copies not received.




  Attachment(s)
  1) [8J Notice of References Cited (PTO-892)                                                     4)   0   Interview Summary (PTO-413)
  2) 0   Notice of Draftsperson's Patent Drawing Review (PTO-948)                                          Paper No(s)/Mail Date. _ _ .
  3) [8J Information Disclosure Statement(s) (PTO/SB/08)                                          5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date 4113104: 1111105.                                                  6)   0   Other: _ _.
U.S. Patent and Trademark Office
PTOL-326 (Rev. 08-06) .                                                Office 75  of Summary
                                                                              Action  148                                   Part of Paper No./Mail Date 18042007
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 77 of 149


Application/Control Number: 10/625,667                                                                                   Page2
Art Unit: 2616

                                               DETAILED ACTION



                                       Information Disclosure Statement



1. The information disclosure statements (IDSs) were filed on April 13, 2004 and January 11,

2005. The submission is in compliance with the provisions of 37 C.F.R. 1.97. According, the

examiner considered the IDSs.



                                        Claim Rejections-35 USC§ 102



2. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the

basis for the rejections under this section made in this Office action:

       A person shall be entitled to a patent unless -

       (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on
       sale in this country, more than one year prior to the date of application for patent in the United States.

       ( e) the invention was described in (I) an application for patent, published under section l 22(b), by another filed
       in the United States before the invention by the applicant for patent or (2) a patent granted on an application for
       patent by another filed in the United States before the invention by the applicant for patent, except that an
       international application filed under the treaty defined in section 351 (a) shall have the effects for purposes of this
       subsection of an application filed in the United States only if the international application designated the United
       States and was published under Article 21 (2) of such treaty in the English language.




3. Claims 1-23 are rejected under 35 U.S.C. 102(b) as being anticipated by Passint et al. (USP

6,101,181).




                                                         76 of 148
       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 78 of 149


Application/Control Number: 10/625,667                                                          Page 3
Art Unit: 2616

4. With regard to claim 1, Passint et al. discloses a cluster-based router [multiprocessor system

with a plurality of processing nodes, col. 3, lines 45-47] comprising:

       (a) a plurality of equivalent interconnected router cluster nodes, the routing capacity of

the cluster router increasing substantially O(N) with the number N of router cluster nodes in the

cluster router [multiprocessor system with a plurality of processing nodes, col. 3, lines 45-

47];

        (b) a plurality of cluster router internal links interconnecting router cluster nodes forming

an intra-connection network ensuring a high path diversity in providing resiliency to failures [an

acrylic network is deadlock free, col. 2, lines 64 to col. 3, line 16];

        (c) each router cluster node having a group of cluster router external links enabling

packet exchange with a plurality of external communication network nodes [each router has

numerous input/output ports for receiving/sending messages, col. 3, lines 50-54]; and

        (d) each router cluster node operating in accordance with a provisioned router-cluster-

node-centric configuration to effect distributed routing of the conveyed packets, the equivalency

between the router cluster nodes providing a scalable cluster router [torus networks are formed

which are scaleable in all n dimensions, col. 1, line 66 to col. 2, line 15; Fig. 8 shows a 6D

· hypercube topology multiprocessor system, col. 8, lines 19-31].



5. With regard to claim 12, Passint et al. discloses a router cluster node of a plurality of router

cluster nodes interconnected in a cluster router [multiprocessor system with a plurality of

processing nodes, col. 3, lines 45-47], the router cluster node comprising:




                                             77 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 79 of 149


Application/Control Number: 10/625 ,667                                                          Page4
Art Unit: 2616

       (a) a plurality of cluster router internal interconnecting links connected thereto, the

internal interconnecting links enabling the exchange of packets with adjacent router cluster nodes

in the cluster router [each router has numerous input/output ports for receiving/sending

messages, col. 3, lines 50-54];

       (b) at least one cluster router external link connected thereto, the at least one external link

enabling exchange of packets between external communications network nodes and the cluster

router [each router has numerous input/output ports for receiving/sending messages, col. 3,

lines 50-54]; and

       (c) a router-cluster-node-centric configuration to effect distributed routing of the

conveyed packets [torus networks are formed which are scaleable in all n dimensions, col. 1,

line 66 to col. 2, line 15; Fig. 8 shows a 6D hypercube topology multiprocessor system, col.

8, lines 19-31],

       the equivalency between router cluster nodes in the cluster router providing a scalable

router [Fig. 8 shows a 6D hypercube topology multiprocessor system, col. 8, lines 19-31;

each cluster is equivalent forming a symmetric scaleable cluster].



6. With regard to claim 18, Passint et al. discloses a router-cluster-node-centric configuration

enabling the provision of a distributed packet routing response in a cluster router having a

plurality of router cluster nodes [multiprocessor system with a plurality of processing nodes,

col. 3, lines 45-47), the configuration comprising:

       (a) a plurality of routing functional blocks [each router has numerous input/output

ports for receiving/sending messages, col. 3, lines 50-54; torus networks are formed which




                                            78 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 80 of 149


Application/Control Number: I 0/625,667                                                       Page 5
Art Unit: 2616

are scaleable in all n dimensions, col. 1, line 66 to col. 2, line 15; Fig. 8 shows a 6D

hypercube topology multiprocessor system, col. 8, lines 19-31]; and

       (b) at least one cluster-node-centric packet processing flow, via the plurality of routing

functional blocks, to effect routing of packets received at the cluster router employing one of

       a single router cluster node and

       a group of router cluster nodes [Fig. 8 shows a 6D hypercube topology multiprocessor

system, col. 8, lines 19-31].



7. With regard to claim 19, Passint et al. discloses that the router-cluster-node-centric

configuration claimed in claim 18, further comprising:

       (a) an entry-and-routing processing packet processing flow specification; (b) a transit

packet processing flow specification; and (c) an exit packet processing packet processing flow

specification [the global routing table (external addressing) and the local routing tables

(internal addressing) provide both processor and link functionality (operating status)

reporting, col. 13, line 20 to col. 14, line 34; for example, fault avoidance is provided (col.

13, lines 38-40)],

       the packet processing flow specifications enabling a received packet to undergo entry and
                                                                         \


routing processing at an entry router cluster node, optionally transit vi~ at least one intermediary

router cluster node, and undergo exit processing at an exit router cluster node [each router has

numerous input/output ports for receiving/sending messages, col. 3, lines 50-54; torus

networks are formed which are scaleable in all n dimensions, col. 1, line 66 to col. 2, line 15;

Fig. 8 shows a 6D hypercube topology multiprocessor system, col. 8, lines 19-31; Fig. 9




                                            79 of 148
       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 81 of 149


Application/Control Number: 10/625,667                                                       Page6
Art Unit: 2616

shows a system where each cluster has six links to six neighboring nodes, col. 8, lines 52-

58].




8. With regard to claims 2 and 13, Passint et al. discloses that the router-cluster-node-centric

configuration further comprises routing functional blocks and specifies packet processing flows

between the routing functional blocks effecting packet routing employing one of:

       a single router cluster node, and

       a sequence of router cluster nodes [Fig. 8 shows a 6D hypercube topology

multiprocessor system, col. 8, lines 19-31].



9. With regard to claims 3 and 14, Passint et al. discloses that each router cluster node comprises

a personal computer platform providing flexibility and cost savings in the development,

deployment, maintenance, and expandability of the cluster router [a desktop computer system

(interpreted as a personal computer), col. 8, lines 33-34].



10. With regard to claims 4 and 15, Passint et al. discloses that the intra-connection network

further comprises an n dimensional toroidal topology, wherein 2*n internal links interconnect

each router cluster node with 2*n adjacent neighboring router cluster nodes; the routing capacity

of the cluster router being inci:eased substantially linearly by adding an n-1 dimensional slice of

router cluster nodes to the cluster router [torus networks are formed which are scaleable in all

n dimensions, col. 1, line 66 to col. 2, line 15; Fig. 8 shows a 6D hypercube topology

multiprocessor system, col. 8, lines 19-31].




                                            80 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 82 of 149


Application/Control Number: 10/625,667                                                        Page7
Art Unit: 2616




11. With regard to claim 5, Passint et al. discloses that the intra-connection network comprises a

three dimensional toroidal topology, wherein six internal links interconnect each router cluster

node with six adjacent neighboring router cluster nodes [torus networks are formed which are

scaleable in all n dimensions, col. 1, line 66 to col. 2, line 15; Fig. 9 shows a system where

each cluster has six links to six neighboring nodes, col. 8, lines 52-58].



12. With regard to claim 6, Passint et al. discloses that the intra-connection network further

comprises one of

       unidirectional and

       bi-directional internal interconnecting links [bidirectional links, input/output ports for

receiving/ sending messages, cot 3, lines 52-54].



13. With regard to claim 7, Passint et al. discloses that the a router cluster node designated as a

management node, should a management node designated router cluster node fail, designating

another router cluster node as a management node without making changes to the cluster router

infrastructure [with torus/hypercube topologies, multiple available paths allow the system to

bypass broken processors or links, col. 19, line 50 to col. 20, line 13].



14. With regard to claims 8, 16, and 17, Passint et al. discloses that (a) at least one management

node [with torus/hypercube topologies, multiple available paths allow the system to bypass

broken p_rocessors or links, col. 19, line 50 to col. 20, line 13; each router is interpreted as a




                                            81 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 83 of 149


Application/Control Number: 10/625,667                                                        Page 8
Art Unit: 2616

management node when it is routing a message (claim 17); thus, it must route the message

to the correct destination despite broken processors or links]; and

       (b) a plurality of management links interconnecting the at least one management node

with the plurality of router cluster nodes [Fig. 9 shows a system where each cluster has six

links to six neighboring nodes, col. 8, lines 52-58 (claim 16)] and enabling one of

                        out-of-band configuration deployment to each router cluster node [side-

                 band signaling, col. 12, lines 12-22],

                        router cluster node initialization, and

                        reporting functionality [the global routing table and the local routing

                 tables provide both processor and link functionality (operating status)

                 reporting, col. 13, line 20 to col. 14, line 34; for example, fault avoidance is

                 provided (col. 13, lines 38-40)];

                 employing the plurality of management links reducing an in-band cluster router

       management overhead [e.g., one processor decides which direction to take by

       attaching the new route to the packet header used on the next router (and, thus,

       reducing overhead), col. 14, lines 30-34; moreover, the routing tables cannot be used

       for congestion control-further reducing overhead (col. 13, line 40)].



15. With regard to claim 9, Passint et al. discloses that the plurality of management links from

one of a star [star, mesh, ring, etc. col. 1, lines 433-45] and

       a bus topology .




                                             82 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 84 of 149


Application/Control Number: 10/625,667                                                         Page9
Art Unit: 2616

16. With regard to claims 10, 20, and 21, Passint et al. discloses a cluster router internal

addressing process dynamically determining router cluster node addressing [the global routing

table (external addressing) and the local routing tables (internal tag/addressing; especially

for a series of same-tagged/addressed packets (claim 21)) provide both processor and link

functionality (operating status) reporting, col. 13, line 20 to col. 14, line 34; for example,

fault avoidance is provided (col. 13, lines 38-40)].



17. With regard to claim 11, Passint et al. discloses a cluster router external addressing process

dynamically determining a cluster router address [the global routing table (external

addressing) and the local routing tables (internal addressing) provide both processor and

link functionality (operating status) reporting, col. 13, line 20 to col. 14, line 34; for

example, fault avoidance is provided (col. 13, lines 38-40)].



18. With regard to claim 22, Passint et al. discloses that each tag comprises a combination of:

       an optional packet header [sideband signaling, col. 12, lines 12-22],

       a packet trailer [tail micropackets, col. 12, lines 5-8], and

       an additional header encapsulating the associated packet having cluster router relevance

only [the router tries to match the global ID first to look up in the global table; if

unsuccessful, it looks to the local router table (interpreted as encapsulated within one

another), col. 15, lines 41-55].




                                             83 of 148
       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 85 of 149


Application/Control Number: 10/625,667                                                         Page 10
Art Unit: 2616

19. With regard to claim 23, Passint et al. discloses that each tag holds a tag time-to-live

specification decremented while the associated packet propagates via router cluster nodes in the

cluster, the packet being discarded when the time-to~live specification is zero and the packet has

not reached a corresponding exit router cluster node thereby reducing transport overheads [once

the aging limit is reached (i.e., the message will be deleted), col. 12, lines 23-32].




                                            Conclusion



20. The prior art made of record and not relied upon is considered pertinent to applicant's

disclosure:

        (a) Passint et al. (USP 5,970,232), Router table lookup mechanism.

        (b) Bestvaros et al. (USP 6,370,584), Distributed routing.

        (c) Antonov (USP 6,044,080), Scaleable parallel packet router.

        (d) Deneroff et al. (USP 6,973,559), Scaleable hypercube multiprocessor network for

massive parallel processing.

        (e) Bommareddy et al. (USP 6,779,039), System and method for routing message traffic .

suing a cluster of routers sharing a single logical IP address distinct from unique IP addresses of

the routers.

        (f) Lee et al. (USP 5,224,100), Routing technique for a hierarchical interprocessor-

communication network between massively-parallel processors.




                                            84 of 148
      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 86 of 149


Application/Control Number: 10/625,667                                                    Page 11
Art Unit: 2616

21. Any inquiry concerning this communication or earlier communications from the examiner

should be directed to Mark A. Mais whose telephone number is 572-272-3138. The examiner

can normally be reached on M-Th 5am-4pm.



22. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,

Seema Rao can be reached on 571-272-3174. The fax phone number for the organization where

this application or proceeding is assigned is 571-273-8300.



23. Information regarding the status of an application may be obtained from the Patent

Application Information Retrieval (PAIR) system. Status information for published applications

may be obtained from either Private PAIR or Public PAIR. Status information for unpublished

applications is available through Private PAIR only. For more information about the PAIR

system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR

system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would

like assistance from a USPTO Customer Service Representative or access to the automated

information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                              ¼     0..   g..   (.2c.uo
                                                            SEEMA& RAO     ;r-13° fo'7-
                                                    SUPERVtSORY PATENT EXAMINER
                                                      TECHNOLOGY CENTER 2600




                                           85 of 148
                      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 87 of 149



                                                                                                                              SHEET   .1.. OF .1..

         FORM PT0-1449         U.S. Department of Commerce                   ATTY. DOCKET NO.                   SERIAL NO.
         (MODIFIED)            Patent and Trademark Office                   3437-Z
                                                                                                                        10/625,667
       0 lp~              INFORMATION DISCLOSURE
                      '-' STATEMENT BY APPLICANT                             APPLICANT
                                                                                             John Lawrence Jordan et al
.,,
      APR 1 3 2lJtU ~-
                    "'-       (Use several sheets if necessary)
~
                                                                             FILING DATE                        GROUP
  ~,                                                                                  July 24, 2003                 . Art Unit 2116

                                                                  U.S. PATENT DOCUMENTS
         EXAMINER                                                                                                               FILING DATE
         INITIAL                              DOCUMENT NUMBER                DATE           NAME       Ct.ASS     SUBCLASS    IF APPROPRlATE




                                                          FOREIGN PATENT DOCUMENTS
                                              OOCUMENT NUMBER                DATE          COUNTRY     ClASS       SUBCLASS    TRANSLATION

                                                                                                                               YES         NO




[ir
  ½fbl?
                        OTHER DOCUMENTS (Including Author, Title, Date, Pertinent Pages, Etc.)
                        1.     Guido Appenzeller & Matthew Holliman, Can Google Route? Building a High-Speed Switch
                               from Commodity Hardware, 02/2003,
                               www.stanford.edu/class/ee384y/projects/presentations/5appenz.ppt (20 pages)
                        2.     The Click Modular Router Project, www.pdos.lcs.mit.edu/click/, pages 1-3,
                        3.     Benjie Chen & Robert Morris, Flexible Control of Parallelism in a Multiprocessor PC Router,
                               Laboratory for Computer Science, Massachusetts Institute of Technology, Cambridge, MA
                               02139, published in the Proceedings of the USENIX 2001 Annual Technical Conference, June
                               2001 (pages 1-14).
                        4.     Eddie Kohler et al, The Click Modular Router, Laboratory for Computer Science, MIT (pages 1-
                               33) (An article describing a previous version of this system was published in Operating
                               Systems Review 34(5) (Proceedings of the 17th Symposium on Operating Systems Principles),
                               (pp 217-231, December 1999).
                        5.     Eddie Kohler, The Click Modular Router, submitted to Department of Electrical Engineering
                    -          and Computer Science, MIT, 2000 (pages 127).
         //./         rs:-.    CBR Implementation, www.cs.duke.edu/.....marty/cbr/node2.htm1, pages 1-4.
         EX...(., ....::R
              \. .- v---                                            DATE CONSIDERED
                                                                                         4- /8·- 2-f}je])f-
         EXAMINER: Initial if citation is considered, draw line through citation If not in conformance and not
         considered. Include copy of this form with next communication to applicant.




                                                                         86 of 148
                      Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 88 of 149


                                                                                                                                SHEET   ...1.. OF ...1..

  FORM PT0-1449          U.S. Department of Commerce                        ATTY. DOCKET NO.                   APPLICATION NO.
  (MODIFIED)             Patent and Trademark Office                        3437-Z
                                                                                                                          10/625,667
0 \pE                  INFORMATION DISCLOSURE
                  ~    STATEMENT BY APPLICANT                               APPLICANT
                                                                                              John Lawrence Jordan et al
JAH11-                  (Use several sheets if necessary)
                                                                            FILING DATE                        ART UNIT
                                                                                     July 24, 2003                          2661

                                                            U.S. PATENT DOCUMENTS
  EXAMINE                                                                                                                         FILING DATE




Gttti
                                    DOCUMENT NUMBER                  DATE                  NAME        CLASS    SUBCLASS       IF APPROPRIATE



                       US 2003/0067925 A 1                         04/2003       Choe et al            370      400

                  -    US 2002/0147841 A1                          10/2002.      Lee                   709      241
   ....,......v        US 2003/0058850 A 1                         03/2003       Rangarajan et al      370      389




                                                   FOREIGN PATENT DOCUMENTS
                                    DOCUMENT NUMBER                  DATE                 COUNTRY      CLASS     SUBCLASS        TRANSLATION

                                                                                                                                 YES        NO




                  OTHER DOCUMENTS (Including Author, Title, Date, Pertinent Pages, Etc.)
                       TORE ANDERS AAMODT: "Design and Implementation Issues for an SCI Cluster Configuration
                       System", SCI EUROPE, 28 September 1998 (1998-09-28), pages 1-7, XP002303112 Bordeaux, the
                       whole document.

                       KOHLER E. ET AL: "The Click Modular Router", ACM TRANSACTIONS ON COMPUTER
                       SYSTEMS, ASSOCIATION FOR COMPUTING MACHINERY. NEW YORK, US, Vol. 18, No. 3, 2000,
                       pages 263-296
                       XP002208133, ISSN: 0734-2071, the whole document.

                       PRADHAN P. ET AL: "Implementation and Evaluation ol A QoS - Capable Cluster-Based IP
                       Router", IEEE, 16 November 2002 (2002-11-16), pages 1-13, XP002303130, the whole document.

                                                            DATE CONSIDERED
                                                                                        4-18-1-<P<bJ-
  EXAMINER: Initial if citation is considered, draw line through citation if not in conformance and not
  considered. Include copy of this form with next communication to applicant.




                                                                   87 of 148
                          Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 89 of 149
                                                                                     Application/Control No.             Applicant(s)/Patent Under
                                                                                                                         Reexamination
                                                                                     10/625,667                          JORDAN ET AL.
                  Notice of References Cited
                                                                                     Examiner                            Art Unit
                                                                                                                                            Page 1 of 1
                                                                                     Mark A. Mais                        2616
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                     Date
                                                                                                                                             Classification
 *               Country Code-Number-Kind Code           MM-YYYY                                     Name

 *       A     US-6,101,181                             08-2000           Passint et al.                                                       370/352

 *       B     US-5,224, 100                            06-1993           Lee et al.                                                           370/408

 *      C      US-6, 779,039                            08-2004           Bommareddy et al.                                                    709/238

 *      D       US-6,973,559                            12-2005           Deneroff et al.                                                       712/12

 *       E      US-5,970,232                            10-1999           Passint et al.                                                       709/238

 *       F      US-6,044,080                            03-2000           Antonov, Vadim                                                       370/401

 *      G       US-6,370,584                            04-2002           Bestavros et al.                                                     709/238

         H      US-

         I      US-

         J      US-

         K      US-

         L      US-

        M       US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                   Date
 *               Country Code-Number-Kind Code           MM-YYYY                  Country                      Name                          Classification

         N
        0
         p

        Q

         R
         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, TiUe Date, Publisher, Edition or Volume, Pertinent Pages)


         u



         V




        w



         X


*A copy of this reference 1s not being furnished with this Office action. (See MPEP § 707.0S(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PTO-892 (Rev. 01-2001)                                                  Notice of References Cited                       Part of Paper No. 18042007

                                                                                  88 of 148
                          Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 90 of 149
                                                                     Application/Control No.                   Applicant(s)/Patent under
                           Index of Claims                                                                     Reexamination




                           IIII IIIll II II I
                                                                     10/625,667                                JORDAN ET AL.
                                                                     Examiner                                  Art Unit
                   111                                               Mark A. Mais                              2616

                                                   (Through numeral)
                          ✓       Rejected     -       Cancelled               N
                                                                                   Non-Elected
                                                                                                           A
                                                                                                                  Appeal


                          =       Allowed      +       Restricted              I   Interference            0     Objected


             Claim                      Date           Claim            Date                  Claim                   Date
                   "iii   .....                              "iii                                   "iii
            "iii
            C
                    C
                   ·ci    e
                          C0
                                                      "iii
                                                      C:
                                                              C
                                                             ·ci
                                                                                             "iii
                                                                                             C:
                                                                                                     C
                                                                                                    ·ci
            u::    ·c:
                          ~
                                                      u::    ·c:
                                                             0
                                                                                             u::    ·c:
                                                                                                    0
                   0
                   1       ,/                                51                                     101
                   2       ,/                                52                                     102
                   3       ,J                                53                                     103
                   4       ,J                                54                                     104
                   5       ,J                                55                                     105
                   6       ,J                                56                                     106
                   7       ,J                                57                                     107
                   8       ,J                                58                                     108
                    9      ,J                                59                                     109
                                                                                                    110
                   10
                   11      "
                           ,/
                                                             60
                                                             61                                     111
                   12
                   13 ,/   "                                 62
                                                             63
                                                                                                    112
                                                                                                    113
                   14 ,/                                     64                                     114
                   15 ,/                                     65                                     115
                   16 ,J                                     66                                     116
                   17
                   18      "
                           ,J
                           ,J
                                                             67
                                                             68
                                                                                                    117
                                                                                                    118
                   19                                        69                                     119
                   20      ,J                                70                                     120
                   21      ,/                                71                                     121
                                                             72
                   22
                   23
                   24
                           "
                           ,J                                73
                                                             74
                                                                                                    122
                                                                                                    123
                                                                                                    124
                   25                                        75                                     125
                   26                                        76                                     126
                   27                                        77                                     127
                   28                                        78                                     128
                   29                                        79                                     129
                   30                                        80                                     130
                   31                                        81                                     131
                   32                                        82                                     132
                   33                                        83                                     133
                   34                                        84                                     134
                   35                                        85                                     135
                   36                                        86                                     136
                   37                                        87                                     1'37
                   38                                        88                                     138
                   39                                        89                                     139
                   40                                        90                                     140
                   41                                        91                                     141
                   42                                        92                                     142
                   43                                        93                                     143
                   44                                        94                                     144
                   45                                        95                                     145
                   46                                         96                                    146
                   47                                        97                                     147
                   48                                        98                                     148
                   49                                        99                                     149
                   50                                        100                                    150

U.S. Patent and Trademark Office                                                                                      Part of Paper No. 18042007

                                                                    89 of 148
                   Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 91 of 149
                                                           Application/Control No.            'Applicant(s)/Patent under
                       Search Notes                                                            Reexamination

                                                           10/625,667                             JORDAN ET AL.
                                                           Examiner                               Art Unit
                  111 1111111111111 111                    Mark A. Mais                           2616



                                                                                  SEARCH NOTES
                         SEARCHED
                                                                          (INCLUDING SEARCH STRATEGY)
          Class      Subclass        Date      Examiner                                                       DATE         EXMR


                      235-238
           370                     4/18/2007    MAM
                       238.1
                                                                 See lnventorship Search                     4/18/2007      MAM

                        389
                        390
                        392
                       395.1
                       396                                       See Attached Electronic Search              4/18/2007      MAM
                      395.21
                      395.31
                       411
                       432
                       431
                       474
                       475
                       476




                 INTERFERENCE SEARCHED

          Class       Subclass       Date      Examiner




U.S. Patent and Trademark Office                                                                             Part of Paper No.   18042007

                                                          90 of 148
                          Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 92 of 149Page 1 of 1

                 UNITED STATES PATENT AND 1RADEMARK OFFICE
                                                                                  UNI'l'ED S'l'ATES DEPAR'rMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                       P.O. Box 1450
                                                                                       Alexandria. Vuiµnia 22313-1450
                                                                                       www.u,pto.gov



                                                                                                    CONFIRMATION NO. 8923
Bib Data Sheet

                                 FILING OR 371(c)
                                      DATE                                                                  ATTORNEY DOCKET
   SERIAL NUMBER                                                  CLASS        GROUP ART UNIT
                                    07/24/2003                                                                    NO.
      10/625,667                                                   370             2616
                                                                                                                 3437-Z
                                  RULE
~PPLICANTS
     John Lawrence Jordan, Ottawa, CANADA;
     Peter Rabinovitch, Kanata, CANADA;

.. CONTINUING DATA,,,,..,,........~~

** FOREIGN APPLICATIONS ************* ****

IF REQUIRED, FOREIGN FILING LICENSE GRANTED **
                                              "'I~
03/24/2004


35 use 119
                      'f),,
Foralgo Prio,lty dalmed

             I•-•>"""'" "'
                                □   yes   CI 00
                                □ yes~ , 00 □     re:r(i            STATE OR     SHEETS            TOTAL                INDEPENDENl
                                                                    COUNTRY    -DRAWING            CLAIMS                  CLAIMS
met                        _Allowance                        f
rverified and                                                        CANADA         7                23                      3
Acknowledged               Examiner's Signature      Initials'"
ADDRESS
Law Office of Jim Zegeer
Suite 108
~01 North Pitt Street
Alexandria, VA22314
TITLE
Software configurable cluster-based router using stock personal computers as cluster nodes

                                                                                  I □ All Fees                                    I
                                                                                  I □ 1.16 Fees {Filing)                          I
   FILING FEE         FEES: Authority has been given in Paper                      □ 1.17 Fees ( Processing Ext. of
   RECEIVED           No.            to charge/credit DEPOSIT ACCOUNT              time)

                                                                                  I □ 1.18 Fees {Issue)
       804            No.            for following:
                                                                                                                                  I
                                                                                  I □ Other                                       I
                                                                                  I □ Credit                                      I




                                                                   91 of 148
           Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 93 of 149


                                           EAST Search History
 Ref          Hits   Search Query                          DBs          Default    Plurals   Time Stamp
 #                                                                      Operator
 L1              2   (("6526055") or ("6965615")).PN.      USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L2          6199    ("725").CLAS.                         USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L3              3   (US-6778490-$ or US-6751191-$ or      USPAT        OR         ON        2007/04/30 03:15
                     US-5923643-$).did.
 L4          8753    ((370/235) or (370/236) or            USPAT;       OR         OFF       2007/04/30 03:15
                     (370/237) or (370/238) or             USOCR
                     (370/389) or (370/390) or
                     (370/392) or (370/395.1) or
                     (370/396) or (370/395.21) or
                     (370/395.31) or (370/411) or
                     (370/431) or (370/432) or
                     (370/474) or (370/475) or
                     (370/476) ).CCLS.
 LS           296    (370/476).CCLS.                       USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 LG           355    (370/475).CCLS.                       USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L7          1146    (370/474).CCLS.                       USPAT;       OR         Off,      2007/04/30 03:15
                                                           USOCR
 L8           418    (370/432).CCLS.                       USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L9           296    (370/431).CCLS.                       USPAT;       OR         OFF       2007/04/30 03: 15
                                                           USOCR
 LlO          136    (370/411).CCLS.                      USPAT;        OR         OFF       2007/04/30 03:15
                                                          USOCR
 Lll          201    (370/395.31) .CCLS.                   USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L12          335    (370/395.21 ).CCLS.                   USPAT;-      OR         OFF       2007/04/30 03:15
                                                           USOCR
 L13          291    (370/396).CCLS.                       USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L14          780    (370/395.1).CCLS.                     USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L15         1500    (370/392).CCLS.                       USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L16          578    (370/390).CCLS.                       USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L17         1902    (370/389).CCLS.                       USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR
 L18          441    (370/238).CCLS.                       USPAT;       OR         OFF       2007/04/30 03:15
                                                           USOCR


4/30/2007 7:56:29 AM                                                                                      Page 1
                                                 92 of 148
C:\Documents and Settings\mmais\My Documents\EAST\Workspaces\10,625,667 [4-18-2007].wsp
          Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 94 of 149


                                         EAST Search History
 L19          177    (370/237).CCLS.                       USPAT;       OR         OFF    2007/04/30 03:15
                                                           USOCR
 L20          575    (370/236).CCLS.                       USPAT;       OR         OFF    2007/04/30 03:15
                                                           USOCR
 L21         1237    (370/235).CCLS.                       USPAT;       OR         OFF    2007/04/30 03:15
                                                           USOCR
 L22             3   (("6101192") or ("6965615") or        USPAT;       OR         OFF    2007/04/30 03:15
                     ("6526055")).PN.                      USOCR
 L23             2   (("6101192") or ("6965615")).PN.      USPAT;       OR         OFF    2007/04/30 03:15
                                                           USOCR
 L24           11    ((switch$3) adj (engine$1)) SAME      US-PG PUB;   OR         ON     2007/04/30 03:15
                     ((router) or (switch)) SAME           USPAT
                     (redundan$2)
 L25         2344    ((switch$3) adj (engine$1)) SAME      US-PGPUB;    OR         ON     2007/04/30 03:15
                     ((router) or (switch))                USPAT
 L26           41    ((switch$3) adj (engine$1)) SAME      US-PGPUB;    OR         ON     2007/04/30 03: 15
                     (router)                              USPAT                           r



 L27           33    ((switching) adj (engine$1)) SAME     US-PGPUB;    OR         ON     2007/04/30 03:15
                     (router)                              USPAT
 L28           33    ((switching) adj (engine)) SAME       US-PGPUB;    OR         ON     2007/04/30 03:15
                     (router)                              USPAT
 L29          738    ((switching) adj (engine))            US-PG PUB;   OR         ON     2007/04/30 03:15
                                                           USPAT
 L30             0   ((rotating) adj (symmetric) adj       US-PG PUB;   OR         ON     2007/04/30 03:15
                     (topology))                           USPAT
 L31             0   ((rotational) adj (symmetric) adj     US-PG PUB;   OR         ON     2007/04/30 03:15
                     (topology))                           USPAT
 L32             0   ((rotational) adj (symmetric) adj     USPAT        OR         ON     2007/04/30 03: 15
                     (topology))
 L33          258    ((JOHN) near2 (JORDAN)).INV.          US-PG PUB;   OR         ON     2007/04/30 03:38
                                                           USPAT;
                                                           USOCR
 L34             9   ((PETER) near2 (RABINOVITCH)).        US-PG PUB;   OR         ON     2007/04/30 03:53
                     INV.                                  USPAT;
                                                           USOCR
 L35             0   ("2005/0018665").URPN.                USPAT        OR         ON     2007/04/30 03:56
 L36             0   ("2005/0108425").URPN.                USPAT        OR         ON     2007/04/30 03:57
 L37            19   ((cluster) near3 (router)) SAME (     USPAT        OR         ON     2007/04/30 04:14
                     ((personal) adj (computer)) or (PC)
                     or (computer))
 L38             1   ((cluster) near3 (router)) AND (      USPAT        OR         ON     2007/04/30 05:12
                     ((personal) adj (computer)) or (PC)
                     or (computer)) AND (toroid$3)
 L39             1   ((cluster) near3 (router)) AND        USPAT        OR         ON     2007/04/30 05:12
                     (toroid$3)
4/30/2007 7:56:29 AM                                                                                  Page 2
                                                 93 of 148
C:\Documents and Settings\mmais\My Documents\EAST\Workspaces\10,625,667 [4-18-2007).wsp
           Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 95 of 149


                                        EAST Search History
 L40             1   ((cluster) near3 (router$!)) AND      USPAT        OR          ON    2007/04/30 05:13
                     (toroid$3)
 L41           133   (router$!) AND (toroid$3)             USPAT        OR          ON    2007/04/30 05:14
 L42             0   (router$!) AND ((2n$1) adj            USPAT        OR          ON    2007/04/30 05:14
                     (toroid$3))
 L43            21   (router$!) SAME (toroid$3)            USPAT        OR          ON    2007/04/30 05:15
 L44           112   L41 not L43                           USPAT        OR          ON    2007/04/30 05:15




4/30/2007 7:56:29 AM                                                                                 Page 3
                                                 94 of 148
C:\Documents and Settings\mmais\My Documents\EAST\Workspaces\10,625,667 [4-18-2007].wsp
            Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Atty.
                                                                 Page   96 ofNo.:
                                                                      Dm:kl:l 149 3437-Z
                    IN   THE UNITED STATES PATENT AND TRADEMARK pFFICf::
       .
       .'

In re application of
John Lawrence Jordan et al.                              Art Unit 2661
Application No. 10/625,667
Filed: July 24, 2003
 -or:    Software Configurable Cluster-Based Router Using Stock Personal Computers as Cluster Nodes

                                  INFORMATION DISCLOSURE STATEMENT

Commissioner t'or Patents
P.O. Box 1450
Alexandria, VA 22313-1450

Sir:
             This Information Disclosure Statement is submilled:

             IX]     under 37 CFR l .97(b), or
                     (Within three months of filing national application; or date of entry of international application;
                     or before mailing elate of first Office action on the merits; whichever occurs last.)

             11      under 37 CFR 1.97(c) together with either a:
                     [I      Certification under 37 CFR 1.97(e), or
                     II      a $180.00fee under 37 CFR 1.17(p), or
                             (After the CFR l .97(b) time period, but before final action or notice of allowance.
                             whichever occurs first.)

             11      under 37 CFR l.97(d) together with either a:
                     11      Certification under 37 CFR l .97(e), and
                     11      a petition under 37 CFR l.97(d)(2)(ii), and
                     II      a $130.00petition fee set forth in37CFR §117(i)(l).
                             (Filed after final action or notice of allowance, whichever occurs first, but before
                             payment of the issue fee.)

         Applicant(s) submits herewith Fonn PTO 1449-Information Disclosure Citation together with copies
of patents, publications or other information of which applicant(s) is aware, which applicant(s) belicve(s) may
be material to the examination of this application and for which there may be a duty to disclose in accordance
with 37 CFR 1.56. [XX] These references were cited in an International Search Report completed 3 November
2004, a copy of which is attached.

             The relevance of the attached references is that this is the closest art of which applicant(s) is aware.

         Applicant(s) submits that the above references taken alone or in combination neither anticipate nor
render obvious the present invention. Consideration of the foregoing in relation to this application is respectfully
requested.


                                                                           Respectfully submitted,


                                                                           l i l : e r ~ . 18,957
                                                                           Attorney for Applicant(s)
Attachments:
 Form PTO-1449 and cited references

Sui le I08                                                        In the event this paper is deemed not timely filed.
801 North Pitt Streel                                             the applicant hereby petitions for an appropriate
Alexandria, VA 22314                                              extension of time. The fee for this extension may
Telephone: 703-684-8333                                           be charged to Deposit Account No. 26-0090 along
Date: January I0, 2005                                            with any other additional fees which may be
                                                                  required with respect to this paper.
                                                      95 of 148
                   Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 97 of 149
                                                                                                                              SHEET   ..1..   OF   ..1..


   FORM PT0-1449     U.S. Department of Commerce                         ATTY. DOCKET NO.                   APPLICATION NO.
   (MODIFIED)        Patent and Trademark Office                         3437-Z
                                                                                                                        10/625,667
0 \ p E '-6 INFORMATION DISCLOSURE
               ~   STATEMENT BY APPLICANT                                APPLICANT
                                                                                           John Lawrence Jordan et al
JAM 11 '2005        (Use several sheets if necessary)
                                                                         FILING DATE                        ART UNIT
                                                                                  July 24, 2003                           2661

                                                        U.S. PATENT DOCUMENTS
   EXAMINE                                                                                                                      FILING DATE
   R                            DOCUMENT NUMBER                   DATE                  NAME        CLASS    SUBCLASS        IF APPROPRIATE
   INITIAL


                   US 2003/0067925 A 1                         04/2003        Choe et al            370      400

                   US 2002/0147841 A1                           10/2002       Lee                   709      241

                   US 2003/0058850 A 1                          03/2003       Rangarajan et al      370      389




                                               FOREIGN PATENT DOCUMENTS
                                DOCUMENT NUMBER                   DATE                 COUNTRY      CLASS     SUBCLASS        TRANSLATION

                                                                                                                               YES            NO




               OTHER DOCUMENTS (Including Author, Title, Date, Pertinent Pages, Etc.)
                   TORE ANDERS AAMODT: "Design and Implementation Issues for an SCI Cluster Configuration
                   System", SCI EUROPE, 28 September 1998 (1998-09-28), pages 1-7, XP002303112 Bordeaux, the
                   whole document.

                   KOHLER E. ET AL: "The Click Modular Router", ACM TRANSACTIONS ON COMPUTER
                   SYSTEMS, ASSOCIATION FOR COMPUTING MACHINERY. NEW YORK, us, Vol. 18, No. 3, 2000,
                   pages 263-296
                   XP002208133, ISSN: 0734-2071, the whole document.

                   PRADHAN P. ET AL: "Implementation and Evaluation of A QoS - Capable Cluster-Based IP
                   Router", IEEE, 16 November 2002 (2002-11-16), pages 1-13, XP002303130, the whole document.
   EXAMINER                                             DATE CONSIDERED


   EXAMINER: Initial if citation is considered, draw line through citation if not in conformance and not
   considered. Include copy of this form with next communication to applicant.




                                                                96 of 148
                        Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Atty.
                                                                             Page   98 ofNo.:
                                                                                  Docket  149 3437-Z
                                I~ THE UNITED STATES PATENT AND TRADEMARK OFFICE

              In re application of
              John Lawrence Jordan et al                               Group Art Unit 2661
              Serial No. 10/625,667
 Q\ P      /2    iled: July 24, 2003
             ~ r:       Software Configurable Cluster-Based Router Using Stock Personal
 APR 1 3 2004 <f.:      Computers as Cluster Nodes
                  t::
~~              Is,~/                          INFORMATION DISCLOSURE STATEMENT
 ~" TRt l)El!"'o/
                 Assistant Commissioner for Patents
                 Washington, D.C. 20231

                 Sir:

                         This Information Disclosure Statement is submitted:

                         [X]      under 37 CFR l.97(b), or
                                  (Within three months of filing national application; or date of entry of international application;
                                  or before mailing date of first Office action on the merits; whichever occurs last.)

                         [J       under 37 CFR l.97(c) together with either a:
                                  []      Certification under 37 CFR l.97(e), or
                                  []      a $180.00 fee under 37 CFR l.17(p), or
                                          (After the CFR l.97(b) time period, but before final action or notice of allowance,
                                          whichever occurs first.)

                         []       under 37 CFR l.97(d) together with either a:
                                  []      Certification under 37 CFR l.97(e), and
                                  []      a petition under 37 CFR 1.97(d)(2)(ii), and
                                  [J      a $130.00petition fee set forth in 37 CFR §117(i)(l).
                                          (Filed after final action or notice of allowance, whichever occurs first, but before
                                          payment of the issue fee.)

                          Applicant(s) submits herewith Form PTO 1449-Information Disclosure Citation together with copies
                 of patents, publications or other information of which applicant(s) is aware, which applicant(s) believe(s) may
                 be material to the examination of this application and for which there may be a duty to disclose in accordance
                 with 37 CFR 1.56.

                         The relevance of the attached references is that this is the closest art of which applicant(s) is aware.

                          Applicant(s) submits that the above references taken alone or in combination neither anticipate nor
                 render obvious the present invention. Consideration of the foregoing in relation to this application is respectfully
                 requested.


                                                                                        Respectfully submitted,


                                                                                        11::/:!::~o           18,957
                                                                                        Attorney for Applicant(s)
                 Attachments:
                  Form PTO-1449 and cited references

                 Suite 108                                                     In the event this paper is deemed not timely filed,
                 801 North Pitt Street                                         the applicant hereby petitions for an appropriate
                 Alexandria, VA 22314                                          extension of time. The fee for this extension may
                 Telephone: 703-684-8333                                       be charged to Deposit Account No. 26-0090 along
                 Date: April 13, 2004                                          with any other additional fees which may be
                                                                               required with respect to this paper.
                                                                    97 of 148
                                Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 99 of 149

                                                                                                                                   SHEET J._ OF J._



          FORM PT0-1449             U.S. Department of Commerce                   ATTY. DOCKET NO.                  SERIAL NO.
          (MODIFIED)                Patent and Trademark Office                   3437-Z
                                                                                                                             10/625,667
                                INFORMATION DISCLOSURE
                       v        STATEMENT BY APPLICANT                            APPLICANT
                                                                                                  John Lawrence Jordan et al
.,,
      APR 1 3 zocu ~-
                   ,1:,,..         (Use several sheets if necessary)
~                        !-41                                                     FILING DATE                       GROUP
 ·~,.                ~Ji:.,                                                                July 24, 2003                    Art Unit 2116

                                                                       U.S. PATENT DOCUMENTS
          EXAMINER                                                                                                                   FILING DATE
          INITIAL                                  DOCUMENT NUMBER                DATE           NAME       CLASS     SUBCLASS     IF APPROPRIATE




                                                               FOREIGN PATENT DOCUMENTS
                                                   DOCUMENT NUMBER                DATE          COUNTRY     CLASS      SUBCLASS     TRANSLATION

                                                                                                                                     YES       NO




                           OTHER DOCUMENTS (Including Author, Title, Date, Pertinent Pages, Etc.)
                              1.    Guido Appenzeller & Matthew Holliman, Can Google Route? Building a High-Speed Switch
                                    from Commodity Hardware, 02/2003,
                                    www.stanford.edu/class/ee384y/projects/presentations/5appenz.ppt {20 pages)
                              2.    The Click Modular Router Project, www.pdos.lcs.mit.edu/click/, pages 1-3,

                              3.    Benjie Chen & Robert Morris, Flexible Control of Parallelism in a Multiprocessor PC Router,
                                    Laboratory for Computer Science, Massachusetts Institute of Technology, Cambridge, MA
                                    02139, published in the Proceedings of the USENIX 2001 Annual Technical Conference, June
                                    2001 (pages 1-14).
                              4.    Eddie Kohler et al, The Click Modular Router, Laboratory for Computer Science, MIT (pages 1-
                                    33) (An article describing a previous version of this system was published in Operating
                                    Systems Review 34(5) (Proceedings of the 17th Symposium on Operating Systems Principles),
                                    (pp 217-231, December 1999).

                              5.    Eddie Kohler, The Click Modular Router, submitted to Department of Electrical Engineering
                                    and Computer Science, MIT, 2000 {pages 127).
                              6.    CBR Implementation, www.cs.duke.edu/_.marty/cbr/node2.html, pages 1-4.

          EXAMINER                                                       DATE CONSIDERED


          EXAMINER: Initial if citation is considered, draw line through citation if not in conformance and not
          considered. Include copy of this form with next communication to applicant.




                                                                              98 of 148
   __ .,..
   _OI              Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 100 of 149

-- _..,
----:-,
c::::,-OI

~-c
.,.s=,.-.
---VJ
c::::,-.
c....>===
                                                               LAW OFFICES OF


                                                            JIM ZEGEER
                                                                SUITE 108
                                                          801 NORTH PITT STREET
   ---1                                                 ALEXANDRIA, VIRGINIA 22314
      0

                                                       TELEPHONE (703) 684-8333
                                                        FACSIMILE (703) 549-8411


                                                                                                      Atty. Docket No.: 3437-Z

                                       UTILITY PATENT APPLICATION TRANSMITTAL
                                  (Only for new nonprovisional applications under 37 C.F.R. §1.53(b))                        0
                                                                                                                             E--<
                                                                                                                             P<r-
                                                                                                                             ,;....o
                                                                                                                             v•LC'J,
                                                                                                                                    '°        M
                                                                                                                                              C
                                                                                                                                         ~......._
             Box PATENT APPLICATION                                                                                            . <"'I          qt
             Assistant Commissioner for Patents                                                                               ::,\.0           N
                                                                                                                              N-               ......._
             Washington, D.C. 20231                                                                                              cc::,  r-
                                                                                                                                 c--' - c
                                                                                                                                 N
             Sir:                                                                                                                N       -


             Transmitted herewith for filing is the patent application of:

                      INVENTOR(S):              l.       John Lawrence Jordan
                                                2.       Peter Rabinovitch

                      TITLE:           Software Configurable Cluster-Based Router Using Stock Personal
                                       Computers as Cluster Nodes

             ],       [X]      Specification of ..1]_ pages.
                               [X]      Claims,        in number.
                               [X]      Abstract.
             2.       [X]      Drawings. Total Sheets: _7_
             3.       [X]      Oath or Declaration.
                               a.       [X]      Newly executed (original or copy)
                               b.       []       Copy from prior application (37 CFR l.63(d))
                                                 (for continuation/divisional with Box 5 completed)

                                               i. [] DELETION OF INVENTOR(S)
                                                        Signed statement attached deleting inventor(s) named in the prior
                                                        application, see 37 CFR l.63(d)(2) and l.33(b).
             4.       []       Application Data Sheet. See 37 CFR 1.76.

             Sa.      []       If a CONTINUING APPLICATION, check appropriate box and supply the requisite
                               information below and in a preliminary amendment, or in an Application Data Sheet under 37
                               CFR l.76:
                                        [] Continuation [] Divisional [] Continuation-in-part (CIP):
                                       of prior application Serial No.: _ _ _ __
                                       Prior application information: Group Art Unit:         Examiner:
                               For: CONTINUATION OR DIVISIONAL APPS only: The entire disclosure of the prior
                               application, from which an oath or declaration is supplied under Box 3b, is considered a part
                               of the disclosure of the accompanying continuation or divisional application and is hereby
                               incorporated by reference. The incorporation can only be relied upon when a portion has
                               been inadvertently omitted from the submitted application part.




                                                               99 of 148
                                                                Page 1 of 2
        Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 101 of 149



Sb.        LI         The present application is a nonprovisional application based on Provisional Appli1,:ation Serial
                      No. _ _ _ filed_____                                                                      .
6.         11         Applicant claims small entity status. (see 37 CFR 1.27)
7.         [X]        An assignment of the invention to: Alcatel         and Recordation Form Cover Sheet with fee
                      authorization.
8.         [l         Applicant claims the priority of corresponding application No.           filed _ _ __,_
9.         LI         Preliminary Amendment
10.        []         Information Disclosure Statement (IDS) PTO-1449
                      []       Copies of IDS Citations.
11.        [X]        Return Receipt Postcard (MPEP 503)
12.        []         Other:
13.        [X]        The filing fee has been calculated as shown below:


                For                  No. Filed       Basic          No. Extra          Rate $           Calculations
     Total Claims               23                 20           3                   $ 18.00         $ 54.00
     Indep. Claims               3                  3           0                   $ 84.00         $    .00
     [ ] Multiple Dependent Claims                                                  $280.00         $
                                                                       BASIC FEE                    $750.00
                                 TOTAL OF ABOVE CALCULATIONS                                        $804.00
     [] Reduction by 1/2 For Filing By Small Entity                                                 $
                                 TOTAL FILING FEE                                                   $804.00
     [X] Fee For Recording of Assignment ($40.00)                                                   $ 40.00
                TOT AL OF FILING AND ASSIGNMENT RECORDING FEES                                      $844.00


14.        [X]        A check in the amount of $ 804.00         to cover the Filing Fee is enclosed. If no check is
                      enclosed and a fee is due in connection with this communication or if the check enclosed is
                      insufficient, the Commissioner is authorized to charge any fee or additional fee due (or credit
                      any overpayment) in connection with this communication, or at any time during the pendency
                      of this application, to Deposit Account No. 26-0090.

]5.        [Xl        Correspondence Address:
                              Law Office of Jim Zegeer
                              Suite 108
                              801 North Pitt Street
                              Alexandria, VA 22314

                      Telephone:         703-684-8333
                      Fax:               703-549-8411

16.        [X]        Associate Power of Attorney to Jim Zegeer.


                                                          Respectfully submitted,


                                                          Jke~lS,957
                                                          Attorney for Applicants

Date: July 24, 2003



                                                         Page 2 of 2
                                                        100 of 148
   __ .,..
   _OI              Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 102 of 149

-- _..,
----:-,
c::::,-OI

~-c
.,.s=,.-.
---VJ
c::::,-.
c....>===
                                                               LAW OFFICES OF


                                                            JIM ZEGEER
                                                                SUITE 108
                                                          801 NORTH PITT STREET
   ---1                                                 ALEXANDRIA, VIRGINIA 22314
      0

                                                       TELEPHONE (703) 684-8333
                                                        FACSIMILE (703) 549-8411


                                                                                                      Atty. Docket No.: 3437-Z

                                       UTILITY PATENT APPLICATION TRANSMITTAL
                                  (Only for new nonprovisional applications under 37 C.F.R. §1.53(b))                        0
                                                                                                                             E--<
                                                                                                                             P<r-
                                                                                                                             ,;....o
                                                                                                                             v•LC'J,
                                                                                                                                    '°        M
                                                                                                                                              C
                                                                                                                                         ~......._
             Box PATENT APPLICATION                                                                                            . <"'I          qt
             Assistant Commissioner for Patents                                                                               ::,\.0           N
                                                                                                                              N-               ......._
             Washington, D.C. 20231                                                                                              cc::,  r-
                                                                                                                                 c--' - c
                                                                                                                                 N
             Sir:                                                                                                                N       -


             Transmitted herewith for filing is the patent application of:

                      INVENTOR(S):              l.       John Lawrence Jordan
                                                2.       Peter Rabinovitch

                      TITLE:           Software Configurable Cluster-Based Router Using Stock Personal
                                       Computers as Cluster Nodes

             ],       [X]      Specification of ..1]_ pages.
                               [X]      Claims,        in number.
                               [X]      Abstract.
             2.       [X]      Drawings. Total Sheets: _7_
             3.       [X]      Oath or Declaration.
                               a.       [X]      Newly executed (original or copy)
                               b.       []       Copy from prior application (37 CFR l.63(d))
                                                 (for continuation/divisional with Box 5 completed)

                                               i. [] DELETION OF INVENTOR(S)
                                                        Signed statement attached deleting inventor(s) named in the prior
                                                        application, see 37 CFR l.63(d)(2) and l.33(b).
             4.       []       Application Data Sheet. See 37 CFR 1.76.

             Sa.      []       If a CONTINUING APPLICATION, check appropriate box and supply the requisite
                               information below and in a preliminary amendment, or in an Application Data Sheet under 37
                               CFR l.76:
                                        [] Continuation [] Divisional [] Continuation-in-part (CIP):
                                       of prior application Serial No.: _ _ _ __
                                       Prior application information: Group Art Unit:         Examiner:
                               For: CONTINUATION OR DIVISIONAL APPS only: The entire disclosure of the prior
                               application, from which an oath or declaration is supplied under Box 3b, is considered a part
                               of the disclosure of the accompanying continuation or divisional application and is hereby
                               incorporated by reference. The incorporation can only be relied upon when a portion has
                               been inadvertently omitted from the submitted application part.




                                                              101 of 148
                                                               Page 1 of 2
        Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 103 of 149



Sb.        LI         The present application is a nonprovisional application based on Provisional Appli1,:ation Serial
                      No. _ _ _ filed_____                                                                      .
6.         11         Applicant claims small entity status. (see 37 CFR 1.27)
7.         [X]        An assignment of the invention to: Alcatel         and Recordation Form Cover Sheet with fee
                      authorization.
8.         [l         Applicant claims the priority of corresponding application No.           filed _ _ __,_
9.         LI         Preliminary Amendment
10.        []         Information Disclosure Statement (IDS) PTO-1449
                      []       Copies of IDS Citations.
11.        [X]        Return Receipt Postcard (MPEP 503)
12.        []         Other:
13.        [X]        The filing fee has been calculated as shown below:


                For                  No. Filed       Basic          No. Extra          Rate $           Calculations
     Total Claims               23                 20           3                   $ 18.00         $ 54.00
     Indep. Claims               3                  3           0                   $ 84.00         $    .00
     [ ] Multiple Dependent Claims                                                  $280.00         $
                                                                       BASIC FEE                    $750.00
                                 TOTAL OF ABOVE CALCULATIONS                                        $804.00
     [] Reduction by 1/2 For Filing By Small Entity                                                 $
                                 TOTAL FILING FEE                                                   $804.00
     [X] Fee For Recording of Assignment ($40.00)                                                   $ 40.00
                TOT AL OF FILING AND ASSIGNMENT RECORDING FEES                                      $844.00


14.        [X]        A check in the amount of $ 804.00         to cover the Filing Fee is enclosed. If no check is
                      enclosed and a fee is due in connection with this communication or if the check enclosed is
                      insufficient, the Commissioner is authorized to charge any fee or additional fee due (or credit
                      any overpayment) in connection with this communication, or at any time during the pendency
                      of this application, to Deposit Account No. 26-0090.

]5.        [Xl        Correspondence Address:
                              Law Office of Jim Zegeer
                              Suite 108
                              801 North Pitt Street
                              Alexandria, VA 22314

                      Telephone:         703-684-8333
                      Fax:               703-549-8411

16.        [X]        Associate Power of Attorney to Jim Zegeer.


                                                          Respectfully submitted,


                                                          Jke~lS,957
                                                          Attorney for Applicants

Date: July 24, 2003



                                                         Page 2 of 2
                                                        102 of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 104 of 149




                       Software Configurable Cluster-Based Router
                  using Stock Personal Computers as Cluster Nodes



Field of the invention

[01]   The      invention      relates    to   routing   packets     in   packet-switched
communication networks, and in particular to methods and apparatus for
distributed routing response determination.



Background of the invention

[02]   In the field of packet-switched communications, transported content is
conveyed between source and destination communications network nodes in
accordance with a store-and-forward discipline. The content to be transported
is segmented, and each content segment is encapsulated in a packet by adding
headers and trailers. Each packet is transmitted by the source network node
into an associated communications network over communication links
interconnecting communications network nodes. At each node, a packet is
received, stored (buffered) while awaiting a packet processing response, and
later forwarded over a subsequent interconnecting link towards the intended
destination network node in accordance with: a destina~ion node specification
held in the packet header, and forwarding specifications provided via the
packet processing response.

[03]   Packet processing responses include, but are not limited to: switching,
routing,     traffic    classification,   traffic/ content   filtering,   traffic   shaping,
content/ traffic encapsulation, content encryption/ decryption, etc. responses. A
switching response in the context of a network node processing a particular
received packet, specifies that the packet is to be forwarded via a particular
output port of the network node. A routing response relates to a switching
response determined based on a group of routing criteria. The routing criteria


                                               1
                                          103 of 148
  Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 105 of 149



may include, but are not limited to: communication link states, service level
specifications,   traffic   classification,   source/ destination   network    node
specification, time-of-day, congestion conditions, etc.

[04]    One of the benefits of the store-and-forward discipline employed in
conveying packets in packet-switched communication networks, stems from an
ability of packet-switched networks to route packets around failed/ congested
communications network infrastructure, diminishing an otherwise need for a
redundant communication network infrastructure, to reliably transport packets
between source and destination network nodes.

·[OS]   One of the drawbacks of the store-and-forward discipline employed in
conveying packets in packet-switched communication networks, stems from
delays incurred in obtaining packet processing responses - probably the most
notable being the routing response delay which is for the most part non-
deterministic.

[06]    Single unit, dedicated, hardware implemented router communication
network nodes have been developed and deployed with various levels of
success.    Single unit, packet-switching communications network nodes
implementing virtual routers have also been developed and deployed with
various levels of success.          However content transport capacity over
interconnecting links, known as transport bandwidth, continues to increase at
exponential rates, as well component miniaturization has enabled the
aggregation of large amounts· of packet traffic into such dedicated single unit
router nodes. A lot of research and development has and is being undertaken
in respect of packet router network node design, which has lead to special
purpose solutions typically addressing specific packet processing issues and/ or
to support specific services via dedicated (units) equipment.                 Router
development costs are incurred in designing and validating the routing
functionality, as well in designing and validating the special purpose,
dedicated, router node hardware.


                                      104 of
                                          2 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 106 of 149



[07]     The single unit, dedicated, hardware implemented routers have evolved
from computer-host-type network nodes.           The relatively large expense
associated with the development and deployment of single unit, special
purpose, dedicated, hardware implemented routers has caused researchers to
reconsider computer-host-type router implementations as personal computer
equipment costs have decreased relative to the computing capability provided.
The intent is to leverage readily available personal-computer hardware, which
has also undergone separate intense development and standardization, to
provide routing functionality comparable to hardware implemented router
nodes.     Returning to computer-host-type router solutions is in some ways.
considered a step back, because computer-host router implementations are
software-based router implementations lacking packet processing response time
guarantees, whereas dedicated router (equipment) nodes tend to implement the
routing functionality in hardware which provides bound packet processing
response times.

[08]     FIG. 1 is a generic functional block diagram showing a legacy Personal
Computer (PC) software-based router implementation. The legacy PC router
implementation 100, which runs an operating system platform 102 such as, but
not limited to, Linux, includes software-implemented routing functionality,
such as, but not limited to: packet filtering 110, packet header modification 112,
packet queuing 114, scheduling 116 etc. The routing behavior of the legacy PC
router 100 can be re-configured by re-coding the desired router functionality
(110     116). Typically legacy PC router implementations 100 execute optimized
special-purpose code to effect routing. While special-purpose code provides
some efficiencies in providing routing responses, such solutions are not
necessarily optimal under all conditions and typically lead to proprietary
implementations      addressing   particular   service   deployments.       Over-
optimization leads to inflexible and expensive to maintain solutions.

[09]     Improvements towards an improved PC-based router implementation
includes the configurable Click router framework project at the Massachusetts


                                    105 of
                                        3 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 107 of 149



Institute of Technology, U.S.A., a description of which can be found at
http:/ /www.pdocs.lcs.mit.edu/ click/. Various developers have contributed to
the development of the Click router framework including: Eddie Kohler (Ph.D.
thesis student), Professor M. Frans Kaashoek and Professor Robert Morris,
Benjie Chen, and John Jannotti.

[10]   The Click router framework development started as an investigation into
possible routing response processing improvements achievable by codifying
discrete router functional blocks which, via a high level router description
language, could be flexibly combined to implement (PC-based) router
functionality at reduced router code maintenance overheads. FIG. 2 shows an
exemplary prior art Click router configuration 200 implementing an exemplary
Internet Protocol (IP) router, the configuration 200 specifying discrete router
functional blocks and packet processing flows defined between the discrete
router functional blocks.

[11]   Various levels of success were attained, including the realization that, in
order to achieve superior packet throughput through a single standard PC-
based router, running a typical operating system, a closer coupling between the
operating system, router software (Click in the MIT investigation), and the
Network Interface Cards (NIC) (physical ports) was necessary. The typical
interrupt handling technique ubiquitously used by network interface cards to
report receiving a packet, and to announce availability to transmit a packet, was
replaced by a polling technique to eliminate "receive livelock" conditions. It
was found that using poling techniques, minimum-sized packet throughput
increased fourfold.   Minimum-sized packets are the most demanding of all
types of packets when it comes to providing a processing response, as PC
central processor resources are consumed in proportion to the number of
packets processed not in proportion to the content bandwidth conveyed. The
bandwidth conveyed is ultimately limited by the bandwidth of the PC bus.
Statistically however, the median packet size is relatively small in a typical use
environment.


                                    106 of
                                        4 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 108 of 149



[12]   Other results of the MIT Click investigation, include the definition of
only sixteen generic discrete functional router blocks as a framework for
implementing comprehensive packet processing responses - other specific
functional router blocks being derived from the sixteen generic functional
router blocks. In providing packet processing responses, the prior art typically
concentrates on queuing disciplines and queue service disciplines. In the prior
art, each routing function (filter 110, process 112, queue 114, schedule 116)
contended for CPU time and cache. The Click investigation, however, looked
into potential improvements achievable by prioritizing packet processing flows
within a single PC-based router, and found that improvements may be
benefited from careful allocation of CPU processing resources to packet
processing flows which reduced CPU cache misses.

[13]   Further results of the MIT Click investigation, include the adaptation of
the Click router framework software code to operate on a multi-processor-
single-PC-based platform.    The investigation continued toward prioritizing
packet processing flows seeking benefits from careful allocation of the
processing resources of all CPUs of the multiple-processor-PC platform to
packet processing flows. CPU allocation to port-related packet processing flows
seemed to provide best results by leveraging parallel processing over the
multitude of processors (a maximum of 4 CPUs per PC-based router were
employed in the investigation). However, it was found that one of the most
detrimental of overheads were cache misses whose minimization correlated
with increased packet processing throughput.

[14]   However, the sharing of a single data bus between the multiple
processors of the s'ingle-PC router implementation represented a limitation as,
during periods of high packet throughput, the multiple CPUs contend for the
single data bus. Therefore, implementing large capacity routers in accordance
with the MIT Click investigation is difficult and/ or very expensive to achieve
because a very fast PC computing platform is required. This is due to the fact



                                   107 of
                                       5 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 109 of 149



that the Click routing framework design is based on employing a single PC
platform, and hence its performance is limited by the speed of the PC platform.

[15]     In the field of distributed computing there is a current push to achieve
network computing.        Recent developments include the Scalable Coherent
Interface (SCI) initiative which focuses on using new high bandwidth and low
latency memory-mapped networks to build high performance cluster
computing servers. The work in progress includes SCIOS, published on the
Internet at http://sci-serv.inrialpes.fr/ SciOS/ whatis_scios.html, (contributor:
Mr. Emmanuel Cecchet, France), which is an operating system module for the
Linux operating system kernel offering services for managing resources in a
cluster of Linux network nodes interconnected in an SCI network. The work in
progress also includes SCIFS, published on the Internet at http:/ /sci-
serv.inrialpes.fr/SciFS/whatis_scifs.html, which is a file system module for the
Linux kernel offering services for implementing a distributed shared virtual
memory, built on top of SCIOS, using a memory mapped file concept.

[16]     The success of distributed computing towards achieving network
computing, including the SCIOS/SCIFS initiative, hinges on the type of
computation necessary to solve a problem.         Network computing provides
computation efficiencies, if the necessary work to solve the problem can be
divided into discrete and independent work units, such that the processing of
each work unit has a minimal to no influence on the processing of other work
units.     A successful such network computing implementation is the
SETI@Home project where processing each work unit involves determining self
correlation between recorded signals in a single work unit.

[17]     Investigations into distributed routing must take into account the issues
pointed out by the Click initiative, that of packet processing flows traversing
multiple routing functional blocks. The single PC-platform-based Click router
framework investigation does not address network computing implementation
issues and it is difficult to envision how, on their own, the results of the Click


                                     108 of
                                         6 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 110 of 149



router framework investigation can be employed directly to provide distributed
routing.

[18]   A prior art attempt towards distributed routing was made by Martin
Gilbert, Richard Kisley, Prachi Thakar of Duke University, U.S.A., published on
the Internet at http://www.cs.duke.edu/~marty/cbr/, entitled "Scalable
Routing Through Clusters". Gilbert et al. employed an experimental setup
having two interconnected but otherwise independent PC-based routers.

[19]   Further, Gilbert et al. found that, packets which cannot be received and
sent from the same entry router node in the cluster router, must be forwarded
from the entry router node over an intra-connection network to the exit router
node, from where the packets are forwarded into an associated external
communications network.

[20]   Gilbert et al. realized that, for a cluster of PC-based routers to op~rate as
a "single" router, it is was necessary for the Time-To-Live (TTL) packet header
value to be decremented only once by exit nodes in the cluster. Gilbert et al.
used a packet tagging technique and packet TTL decrement suppression code to
prevent premature packet TTL decrements. The proposed solution actually
introduced a problem: low TTL value packets are processed through the router
cluster (in the Gilbert et al. implementation by both PC-based clusters) only to
be dropped by exit cluster nodes, the corresponding Internet Control Message
Protocol (ICMP) messages being sent from the exit router node and routed back
through the router cluster (2 PC routers) towards the source. The proposed
solution was extended to identify packets bearing low packet TTL values to be
processed immediately, at entry nodes in the cluster, rather than processing
these packets through the cluster.

[21]   To implement the intra-connection network, Gilbert et al. found it
necessary to employ an additional lightweight protocol and a hierarchical
naming scheme for router nodes in the cluster. The proposed solution was not
without problems, of which Gilbert et al. identified:         a routing overhead

                                     109 of
                                         7 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 111 of 149



consisting of additional routing messages which needed to be exchanged in the
cluster to propagate routing information related to external and internal
changes to the cluster; extra protocol stack handling due to packets traversing
several router nodes which involved examining each packet being processed at
the IP layer to determine correct forwarding; and bandwidth reservation in the
intra-connection network had to take into account the internal overhead.
Although recognized as not ideal, Gilbert et al. propose employing statically-
coded routing at each router node in the cluster to address the route-
information sharing problem. Gilbert et al. state that "the ideal solution would
be that the intra-connection network is completely transparent", and provide
only a characterization stressing that: "[as the number of router nodes in the
cluster increases], the latency associated with the extra protocol translation and
physical link traversal on the intra-connection network will limit end-to-end
throughput." Gilbert et al. call for employing, perhaps future faster packet
transport technologies to alleviate these issues in order to achieve the stated
goals of their presented solution.

[22]    Yet another prior art investigation into distributed routing is presented in
FIG. 3 which shows an architecture referred to as a cluster-based router (CbR).
The 4x4 cluster-based router 300 shown is comprised of four 2x2 router modules
310. Each of the routing modules 310 is implemented on a PC computing
platform having gigabit Ethernet (1 GE), or similar, high speed interfaces 320.
The 2x2 router modules 310 are interconnected in a manner that forms a non-
blocking 4x4 routing architecture. Different sizes and arrangements of router
modules 310 are possible to form different sized router clusters 300.
Furthermore, a hierarchy of cluster-based routers 300 can be used to form even
larger cluster-based routers. For example, a 16x16 CbR could be created from
four of the 4x4 cluster-based routers 300 shown in FIG. 3. General details of this
prior    art   proposal     used     to   be    found    on    the    Internet   at
http://www.stanford.edu/class/ee384y/, but the details are no longer
published.


                                     110 of
                                         8 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 112 of 149



[23]   The CbR router 300 lacks flexibility in configuring thereof to address
specific routing issues, and changes in routing functionality require new
hardware or new code development. Moreover, it is apparent that a scalability
issue exists as the number of 2x2 router modules 310 increases as O(N2) for an
O(N) growth in ports.

[24]   Another prior art investigation into the feasibility of using a Clos
network to implement distributed routing is entitled "Can Google Route?" and
was presented by Guido Appenzeller and Mathew Holliman. The Clos network
architecture is proposed because such a design is non-blocking.

[25)   Appenzeller and Holliman show a dramatic increase in cost-per-gigabit
with total throughput for single unit dedicated routers.        Appenzeller and
Holliman show that using Clos-network-type router clusters is only more
economical than single unit dedicated hardware routers for implementations
involving very large numbers of ports. In general Clos networks employ a
hierarchy of nodes: edge and core. Edge nodes exchange packets with external
communications networks while core nodes do not, which is why, in general,
switching N inputs to N outputs requires (N / 4) log4N (1.5)" log2log4N which
increases O((N/4) log4N) with N.

[26]   Further Appenzeller and Holliman confirm the results of the MIT Click
investigation, in that the use of PC bus interrupt techniques represents a packet
throughput bottleneck and propose aggregating short packets. To implement
the proposal, the network interface cards employed must have large buffers
operating at line speed which negatively impacts the cost of such an
deployment.    While the MIT Click investigation proposes to use optimized
network interface card polling techniques, Appenzeller and Holliman propose a
less optimum solution of using Linux in halted mode.

[27]   In view of the aforementioned shortcomings of the prior art
investigations, what is desired is a low-cost router that is flexible, and scalable
in routing capacity and port count.

                                      111 of
                                          9 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 113 of 149



Summary of the invention

[28]   In accordance with an aspect of the invention, a cluster-based router is
provided. The cluster router includes a plurality of equivalent interconnected
router cluster nodes, the routing capacity of the cluster router increasing
substantially O(N) with the number N of router cluster nodes in the cluster
router. A plurality of cluster router internal links interconnect router cluster
nodes forming an intra-connection network ensuring a high path diversity in
providing resiliency to failures. Each router cluster node has a group of cluster
router external links enabling packet exchange with a plurality of external
communication network nodes.        And, each router cluster node operates in
accordance with a provisioned router-cluster-node-centric configuration to
effect distributed routing of the conveyed packets. The equivalency between
the router cluster nodes providing a scalable cluster router.

[29]   In accordance with another aspect of the invention, the intra-connection
network further comprises an n dimensional toroidal topology. 2*n internal
links interconnect each router cluster node with 2*n adjacent neighboring router
cluster nodes; the routing capacity of the cluster router being increased
substantially linearly by adding an n-1 dimensional slice of router cluster nodes
to the cluster router.

[30]   In accordance with a further aspect of the invention, the cluster router
further includes: at least one management node; and a plurality of management
links interconnecting the at least one management node with the plurality of
router cluster nodes. The plurality of management links enable one of out-of-
band: configuration deployment to each router cluster node, router cluster node
initialization, and reporting functionality. Employing the plurality of
management links, reduces an in-band cluster router management overhead.

[31]   In accordance with a further aspect of the invention, the plurality of
management links from a one of a star and bus topology.



                                        10
                                    112 of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 114 of 149



(32]   In accordance with a further aspect of the invention, the cluster router
further includes an internal addressing process dynamically determining router
cluster node addressing.

(33]   In accordance with a further aspect of the invention, the cluster router
further includes an external addressing process dynamically determining a
router cluster address.

[34]   In accordance with a further aspect of the invention, a router cluster node
of a plurality of router cluster nodes interconnected in a cluster router is
provided. The router cluster node includes a plurality of cluster router internal
interconnecting links connected thereto, the internal interconnecting links
enabling the exchange of packets with adjacent router cluster nodes in the
cluster router. At least one cluster router external link connected thereto, the at
least one external link enabling exchange of packets between external
communications network nodes and the cluster router. And, a router-cluster-
node-centric configuration to effect distributed routing of the conveyed packets.
The equivalency between router cluster nodes in the cluster router providing a
scalable router.

[35]   In accordance with a further aspect of the invention, a router-cluster-
node-centric configuration is provided.          The router-cluster-node-centric
configuration enables the provision of a distributed packet routing response in a
cluster router having a plurality of router cluster nodes. The configuration
specifies a plurality of routing functional blocks; and at least one cluster-node-
centric packet processing flow, via the plurality of routing functional blocks.
The routing of packets received at the cluster router is effected employing one
of a single router cluster node and a group of router cluster nodes.

[36]   In accordance with a further aspect of the invention, the router-cluster-
node-centric configuration includes: an entry-and-routing processing packet
processing flow specification; a transit packet processing flow specification; and
an exit packet processing packet processing flow specification.        The packet

                                    113 11
                                        of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 115 of 149



processing flow specifications enable a received packet to undergo entry-and-
routing processing at an entry router cluster node, optionally transit via at least
one intermediary router cluster node, and undergo exit processing at an exit
router cluster node.

[37)   In accordance with a further aspect of the invention, the router-cluster-
node-centric configuration employs a tag conveyed with each packet within the
cluster router infrastructure.      The tag holds specifiers tracking packet
processing within the cluster router.

[38]   In accordance with yet another aspect of the invention, each tag holds a
tag time-to-live specification decremented while the associate packet propagates
via router cluster nodes in the cluster. The packet is discarded when the time-
to-live specification is zero and the packet has not reached a corresponding exit
router cluster node thereby reducing transport overheads.

[39]   Advantages are derived from: a configurable, and scalable cluster router
design providing a high routing capacity using cost effective stock PC
hardware; from the toroidal topology of the intra-connection network which
provides a high degree of diversity ensuring resilience to equipment failure,
and from the use of the star topology of the management links which reduces
management overheads in the intra-connection network.



Brief description of the drawings

[40]   The features and advantages of the invention will become more apparent
from the following detailed description of the preferred embodiments with
reference to the attached diagrams wherein:

       FIG. 1 is a schematic diagram showing elements implementing a prior
art personal computer executing packet routing software code;




                                    114 12
                                        of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 116 of 149



          FIG. 2 is a schematic diagram showing packet processing flows directing
packets between router functional blocks in accordance with a Click
configuration implementing an exemplary IP router;

          FIG. 3 is a schematic diagram showing a prior art non-blocking cluster-
based router architecture;

          FIG. 4 is a schematic diagram showing, in accordance with an exemplary
embodiment of the invention, a cluster-based router architecture;

          FIG. 5 A, B and C are schematic flow diagrams showing exemplary
packet processing flows and routing functional blocks providing packet routing
in accordance with an exemplary embodiment of the invention; and

          FIG. 6 is another schematic flow diagram showing exemplary packet
processing flows and routing functional blocks providing packet routing in
accordance with the exemplary embodiment of the invention.

[41]      It will be noted that in the attached diagrams like features bear similar
labels.



Detailed description of the embodiments

[42]      In accordance with an exemplary embodiment of the invention, FIG. 4
shows an exemplary cluster-based router implementation 400 which includes a
3 x 4 x 3 arrangement (cluster) of PC router cluster nodes 402 interconnected in
accordance with a toroidal topology. The invention is not limited to the number
of PCs or to the topology shown. An arbitrary number of router cluster nodes
402 (typically a large number) may be interconnected in accordance with
various topologies without limiting the invention. The choice of the number of
router cluster nodes 402 is chosen to obtain a required routing capacity, while
the chosen topology employed is a balance between advantages and




                                      115 13
                                          of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 117 of 149



disadvantages including, but not limited to: cost, complexity, delay, blocking
probability, etc. which may be dependent on the routing capacity.

[43)   In accordance with the exemplary embodiment shown, the individual
router duster nodes 402 are arranged in x, y, and z slices, and each router
cluster node 402 is physically connected 404 to adjacent router cluster nodes 402
in the x, y, and z directions. In is pointed out that only two z-toroidal inter-
connections are shown in order to improve clarity of FIG. 4, however every
router cluster node 402 participates in a z-toroid of which there are twelve in
total. The toroidal interconnections 404 shown, implement a dedicated duster
intra-connection network. In order to simplify the presentation of the relevant
concepts, interconnections 404 will be referred to herein as internal
interconnection links 404 (connected to internal ports) without limiting the
invention thereto.   Each internal interconnecting link 404 between any two
router cluster nodes 402 may either be a unidirectional or a bi-directional link
without limiting the invention.

[44]   Wraparound internal interconnection links 404 complete toroidal
interconnectivity ensuring that every router cluster node 402 has, in accordance
with the exemplary toroidal topology employed, six adjacent router cluster
nodes 402 to provide path diversity. Should any router cluster node 402 or
internal interconnecting link 404 fail, the toroidal topology ensures that other
paths between any source and destination router cluster nodes 402 exist.

[45]   In accordance with the exemplary toroidal topology of the exemplary
embodiment of the invention, should a number of the router cluster nodes 402
or interconnecting links 404 fail, the cluster router 400 will continue to route
packets, perhaps, but not necessarily, at a reduced routing capacity until the
failed infrastructure is brought back on-line. Whether packet routing capacity is
affected by a particular infrastructure failure, is dependent on the actual packet
traffic patterns within the cluster router 400.    However, as long as routing
capacity and packet transport capacity is still available in the cluster router 400,


                                     116 14
                                         of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 118 of 149



the toroidal interconnectivity provides the possibility for work distribution over
the remaining router cluster nodes 402.

[46]   The toroidal topology employed can be extended to multiple dimensions:
rather than linking each router cluster node 402 only to neighbor router cluster
nodes 402 in the x, y and z direction, each router cluster node 402 can be linked
to 2*n neighbors in n dimensions. The additional interconnectivity provides:
increased path diversity thereby reducing blocking probability, reductions in
the number of hops between entry and exit router cluster node 402 pairs,
reductions in transmission delay, and provides the possibility for work
distribution away from congested router cluster nodes 402 (congestion
mitigation).   Theses advantages come at a cost of increased wiring,
maintenance, work distribution decision making, etc. complexity; and an
increased cost of: a large number of cables, a correspondingly large number of
network interface cards, PC motherboards adapted to interconnect with
numerous network interface cards, multiported network interface cards, etc.
Thus the choice of a specific interconnection density is an design choice to be
made based on specific application environment requirements.

[47]   In accordance with the exemplary embodiment of the invention,
employing toroidal interconnectivity between the router cluster nodes 402
enables all router cluster nodes 402 to be equivalent. In particular the toroidal
topology does not dictate which router cluster nodes 402 are edge or core router
cluster nodes 402.   Such designations may of course be made logically, if
necessary, and may only apply to a specific service being provisioned.
However depending on each particular implementation, such designations may
bring about a management overhead. The equivalency between router cluster
nodes 402 enables each router cluster node 402 to have external physical links
(schematically shown as patch bays) providing physical connectivity to
communications network(s) in which the cluster router 400 participates.
Therefore, in accordance with the exemplary embodiment of the invention, each



                                   117 15
                                       of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 119 of 149



router cluster node 402 may act as an entry, core, and/ or exit router cluster
node 402 relative to the packet traffic processed by the cluster router 400.

[48)   The router cluster node equivalency, provided via the toroidal topology,
provides a highly scalable packet routing capacity and port count increasing
monotonically ~O(N) with the number N of router cluster nodes 402 in the.
cluster router 400.   Additional capacity may be added typically by adding
another x, y, or z slice (n-1 dimensional plane) of router cluster nodes 402
without requiring replacement or expansion of the existing infrastructure.

[49]   The cluster router 400 may be controlled by management software
allowing an operator to configure the behavior of each router cluster node 402
and therefore of the entire cluster router 400 via a software-based specification
language with appropriately coded routing functionality blocks (a modified
version of the Click routing framework being an example) to affect packet
routing in accordance with the exemplary embodiment of the invention.

[50]   In accordance with an exemplary implementation of the exemplary
embodiment of the invention, at least one additional node 410, shown in FIG. 4,
may act as a management node responsible for: startup, initial configuration of
each router cluster node 402 in the cluster router 400, lookup table
synchronization, monitoring, performance reporting, billing, authentication, etc.

[51)   In accordance with the exemplary implementation of the exemplary
embodiment of the invention, cluster management software, if executing on
management nodes 410, communicates with router cluster nodes 402 via
dedicated management links 412 ensuring that the cluster intra-connection
network does not incur an in-band management overhead. It is envisioned that
the management links 412 need not necessitate high bandwidths and therefore
the cluster router 400 need not incur a high deployment cost overhead.

[52]   In FIG. 4, the management links 412 are shown to form a star topology
between the management nodes 410 and the router cluster nodes 402. No such


                                    118 16
                                        of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 120 of 149



limitation is implied in respect of the invention, a variety of other topologies
may be employed including bus topologies. While employing a bus topology
provides native broadcast capabilities, particularly benefiting lookup table
synchronization, without necessarily providing a change in the number of
management links 412 when compared to the star topology, employing a bus
topology exposes the cluster router 400 to a collision overhead in the
management links 412. The collision overhead may be mitigated by employing
higher bandwidth infrastructure for management links 412 of the bus topology
or by employing multiple busses, both adding significant costs to such an
implementation. Depending on the size of the cluster router 400 the benefits of
the native broadcast capabilities in employing a bus topology may overweigh
the cost incurred by the collision overhead. The actual implementation of the
management network is therefore left to design choice.

[53]   In accordance with an exemplary implementation, the management links
412 may be implemented as serial links.         Serial links employ serial ports
typically available directly on the motherboard of each PC router cluster node
402 reducing bus connector requirements imposed on the design of each PC
motherboard. While the aggregation of all serial links at the management node
may require expensive aggregation equipment, such aggregation equipment
exists and enjoys standardization.

[54]   In accordance with another embodiment of the invention, at least one
router cluster node 402 is designated as a management node (410) providing
management functionality either on a dedicated basis of in conjunction with
providing routing functionality. In case a failure is experienced by the router
duster node designated as the management node, another router cluster node
402 may be designated as the management node (410) on short order without
requiring infrastructure modifications to the cluster router 400.




                                     119 17
                                         of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 121 of 149



[55)      In accordance with another exemplary implementation, management
functionality employs in-band signaling and messaging while incurring a small
management overhead.

[56]      In accordance with the exemplary embodiment of the invention, the
same routing functional block definitions are provided to each router cluster
node 402 to ensure that each cluster node is capable to perform every and any
routing functionality necessary.      Details regarding the necessary routing
functionality blocks is provided herein below with reference to FIG. 5 and
FIG. 6.

[57]      Therefore, in accordance with the exemplary embodiment of the
invention, the router cluster node configuration specifies cluster-node-centric
packet processing flows within each router cluster node 402 such that each
router cluster node 402 by itself, and/ or the aggregate all router cluster nodes
402 in the cluster router 400 are able to provide packet routing functionality.
Details of exemplary cluster-router-node-centric configurations are provided
herein below with respect to FIG. 5 and FIG. 6.

[58)      For easy understanding of the concepts presented herein and without
limiting the invention thereto, router cluster node physical ports are designated
as: internal ports, external ports, and loopback ports. Internal ports terminate
cluster router internal interconnecting links 404 participating in the intra-
connection network implementing the toroidal topology of the cluster router
400. External ports terminate cluster router external links to communication
network nodes external to the cluster router 400 (see patch bays in FIG. 4). The
loopback ports enable each router cluster node 402 to provide all the necessary
and related routing functionality need to process a received packet especially
when the packet is to be sent towards the intended destination via an external
link associated to the same router cluster node 402 which received the packet.

[59]      In order for the cluster router implementation presented herein to
replace a single router, not only is it necessary for packets to be processed by the

                                    120 18
                                        of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 122 of 149



router cluster nodes 402 of the entire cluster router 400 as if they were processed
by a single router, but the entire cluster router 400 must appear to external
communications networks and nodes as a single router.           Adherence to the
requirement is complicated by the fact that different external links are
connected to different router cluster nodes 402 in the cluster router 400.

[60]   An addressing scheme, perhaps as simple as using Media Access Control
(MAC) addressing may be relied on. Internet Protocol addressing may also be
used, however reliance on such use, as packets hop from router cluster node 402
to router cluster node 402, may lead to a lot of unnecessary protocol stack
processing. In using MAC addressing to refer to each router cluster node 402,
each physical port has a globally unique MAC address ascribed thereto during
manufacturing thereof, the MAC address of a particular router cluster node 402
may be set to the lowest MAC address value of all of the physical ports
associated therewith. It may be necessary that only physical ports used to
implement the cluster intra-connection network be considered in an internal
router cluster node addressing scheme to ensure that packets do not spill out of
the cluster router 400 prematurely while propagating between cluster router
nodes 402. In order for the aggregate of router cluster nodes 402 to appear as a
single router to external communications networks, the MAC address of the
cluster router 400 may be set to the lowest MAC address of all router cluster
node ingress and egress external ports (external addressing scheme).

[61]   In accordance with an exemplary implementation of the exemplary
embodiment of the invention, the MAC address of the cluster router 400 is
determined by the router cluster nodes 402 in the cluster router 400
cooperatively.   The invention is not limited to this particular method of
determining the address of the cluster router 400.          However, employing
methods of dynamic internal cluster router MAC address determination, takes
into account that the router cluster node 402 with the smallest MAC address
may be removed and installed at another location in an associated
communications network thus preventing packet misdirection.


                                    121 19
                                        of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 123 of 149



[62]   In accordance with another exemplary implementation of the exemplary
embodiment of the invention, the external MAC address of the cluster router
400 may be determined by a management node 410. If the management node is
used solely for management of the cluster router 400, then the MAC address of
the management node 410 may be used as the MAC address of the entire cluster
router 400. If a group of redundant management nodes are used, then the
group of management nodes may collectively employ a dynamic external MAC
address determination scheme which takes into account that any one of the
management nodes 410 may fail or may be relocated in an associated
communications network.

[63]   In accordance with the exemplary embodiment of the invention, router
cluster nodes 402 in the cluster router 400 may employ only a reduced protocol
stack in implementing the cluster intra-connection network. If the cluster router
400 is exemplary employed for routing IP packets, the router cluster nodes 402
may only implement Ethernet encapsulation in the cluster intra-connection
network.

[64]   Having received a routing response, a packet in transit towards the exit
router cluster node 402, if unchecked, may circle around the redundant intra-
connection network (404) forever introducing an uncontrollable transport
bandwidth overhead.

(65]   In accordance with the exemplary embodiment of the invention, each
packet is tagged to identify the received packet as one having received a routing
response and propagating through the cluster router 400 towards the intended
exit router cluster node 402. A variety of tagging means may be employed
including, but not limited to: using optional headers in packets, adding packet
trailers, and/ or encapsulating the received packet with additional (Ethernet)
headers having cluster router relevance only. Upon arriving at the specified
exit router cluster node 402, the tag is removed.




                                    122 20
                                        of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 124 of 149



[66]   In accordance with the exemplary embodiment of the invention, a
TagTTL value is specified in the tag for each tagged packet the TagTTL having
cluster router 400 relevance only. An initial MaxTagTTL value would be set to
an empirically determined value typically dependent on the size of the cluster
router 400. The MaxTagTTL value must be set high enough to enable the packet
to traverse the entire cluster router 400, yet the MaxTagTTL value must be set
low enough to minimize transport overheads.

[67]   In accordance with the exemplary embodiment of the invention, FIG. 5
A, B, and C show a flow diagram representative of a router-cluster-node-centric
configuration disseminated to each router cluster node 402.

[68]   FIG. SA is a high level overview of the router-cluster-node-centric
configuration 500 (600).   In accordance with an exemplary implementation of
the exemplary embodiment of the invention, the goal of determining a routing
response for each received packet is divided into entry packet processing and
routing response processing; and exit packet processing.

[69]   Each packet received via an input port 502, 554, 556 is classified to
determine which leg of the configuration 500 to subject the packet to. Newly
received packets via an external link are directed to an entry packet processing
leg, whereby the packet undergoes entry packet processing and routing
response processing. Subsequent to receiving a routing response 570, the packet
is tagged 540 and forwarded via a cluster router external port 530, internal port
552 or the loopback port 554 as appropriate.         The packet may propagate
between router cluster nodes 402 before arriving at the exit router cluster node
402 by following the transit leg of the configuration 500.

[70]   The exit packet processing leg of the configuration 500 is typically
followed upon receiving a packet via an cluster router internal port 556. The
packet is then switched to and forwarded via the appropriate external port 530.
The tag is removed 582 and the packet TTL is decremented 584 before packet
transmission via an external link.

                                     123 21
                                         of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 125 of 149



[71]   FIG. SB shows details of the entry packet processing and routing
response provisioning leg. A packet is received at the cluster router 400 via an
external link and a corresponding external physical port 502. The received
packet is typically provided to a packet filtering (firewall) block 504 exemplary
subjecting the received packet to packet acceptance rules. If the packet is not
accepted, the packet is dropped.

[72]   If the packet is accepted by the packet filtering block 504, the packet is
forwarded to a decision block 506, which determines whether the packet is
specifically destined for the subject router cluster node 402 currently processing
the packet. If the packet is destined for the subject router cluster node 402, the
packet is forwarded to the Operating System (OS), block 508 - in this case the
router cluster node operating system. If the packet is not destined for the router
cluster node 402, it is forwarded on to decision block 510.

[73]   Decision block 510 determines whether the received packet is destined
for the cluster router 400 proper. If the packet is destined for the cluster router
400, the packet is forwarded to a management port output queue block 512 and
is eventually transmitted via a management output port 514 to a dedicated
management node 410.        If a router cluster node 402 is designated as a
management node, then the packet is forwarded via an appropriate cluster
router internal port 552 towards the designated management node.            If the
packet is not destined for the cluster router 400, in step 510, the packet is
forwarded to decision block 520.


[74]   Decision block 520 inspects the packet header to obtain the packet TTL
value. If the packet TTL value is too low, the packet is not processed any
further with respect to providing a routing response. An ICMP Error "TTL
Expired" message is formulated for the packet by block 524. The source and
destination network node addressing specifications of the received packet are
extracted and reversed, and the packet conveying the ICMP message is
provided to the exit packet processing leg. As will be described with reference


                                    124 22
                                        of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 126 of 149



to FIG. SC, the packet is placed on an output port queue 528 (lowest priority) of
the external output port 530 corresponding to the input port 502 via which the
packet was received. If the decision block 520 does not find a low packet TTL
value, the packet is forwarded on.

[75]   The packet is typically (but not necessarily) subjected to a packet
acceptance rate control block 536. The packet is further processed through
various other entry packet processing blocks, for example to check the integrity
of the packet header, to remove a number of bytes, etc, which will be omitted
from being shown for brevity of the description of the exemplary embodiment
presented herein. A person skilled in the art would specify the correct sequence
of entry packet processing blocks necessary to support the services provided.
Each such block typically performs a combination of: accepting the packet,
modifying the packet header, dropping the packet with or without associated
processing such as sending a message back, etc.

[76]   The packet is classified by classifier block 564 in accordance with the
packet's priority for preferential processing and stored in a priority queue 566.
Packets are scheduled for routing response processing by scheduler block 568
which preferentially selects high priority packets to be routed thereby enforcing
quality of service guarantees. A route lookup is performed by lookup block
570.

[77]   Routing response processing results in the packet header being updated
with next hop information including a network address of a next
communications network node towards which the packet is to be conveyed
upon leaving the cluster router 400, as well the tag information is updated with
router cluster node addressing information (a MAC address specification) of the
corresponding exit router cluster node 402.

[78]   Having received a routing response, decision block 571 determines
whether the determined next hop network address is connected locally with
respect to the subject router cluster node 402.          If the network node

                                        23
                                     125 of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 127 of 149



corresponding to the next hop network address is connected to a port of to the
subject router cluster node 402, then the packet is provided to the exit packet
processing leg.

[79]   If the network node corresponding to the determined next hop address is
not know locally, the packet is tagged (as described above) by tagging block
540. The tag includes a data structure conveyed with the packet. The data
structure holds specifiers employed by router cluster nodes 402 to track the
packet while in transit within the cluster router 400. A TagTTL specifier is
populated with a MaxTagTTL value by block 542. It is worth re-emphasizing
that the TagTTL value is independent of the packet TTL value specified in the
packet header.      The TagTTL value is decremented each time the packet
propagates through a router cluster node 402, whereas the packet TTL value is
decremented 584 only once as part of packet exit processing by the exit router
cluster node 402.

[80]   The routed and tagged packet is provided to a switch block 576. The
switch block 576, based on the tag information and perhaps header information,
queues the routed packet in an internal output port queue 548 or the self queue
550. A packet conveying content will typically be queued in one of the internal
output port queues 548 of the router cluster node 548, while packet
encapsulated signaling and control messages may be queued in the self queue
550 to implement particular functionality.

[81]   Various other routing functions may be provided including, but not
limited to, address resolution processing. As packets are exemplary transmitted
employing the Internet Protocol (IP), an in-band Address Resolution Protocol
(ARP) is employed to access address resolution services provided in a typical IP
communication network.      The processing of ARP packets is schematically
shown in FIG. SB.        Without limiting the invention to the particular
implementation shown, a classifier block classifies packets by type: IP packets
are provided to classifier block 564, ARP responses are provided to an ARP


                                   126 24
                                       of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 128 of 149



responder block, ARP queries and packets processed by the ARP responder are
switched by block 576 to respective output-port-associated ARP querier blocks.
ARP functionality may also be implemented out-of-band via the management
                                      ....
node 410.

[82]   Other routing (related) functionality such as, but not limited to: Reverse
ARP (RARP), Border Gateway Protocol (BGP), etc. may be implemented in
accordance with the exemplary embodiment by specifying an appropriate
router-cluster-node-centric configuration.

[83]   FIG. SC shows router-cluster-node-centric configuration details related to
processing packets received via an internal port 556, the logical loopback port
554, or from the operating system 558. Such packets may either require special
functionality, transit, or exit processing.

[84]   A classifier 560 classifies received packets in accordance with information
specified in the tag and perhaps also held in the packet header.

[85]   If the tag specifies that the received packet requires a special function,
such as but not limited to: encryption/ decryption, video stream processing
(combine, decode, encode, format translation, etc.), authentication, directory
services, etc., the packet is provided to the OS, block 508.

[86]   Decision block 580 determines whether the subject router cluster node
402 is the exit router cluster node specified in the tag.

[87]   If the router cluster node 402 is not the exit router cluster node, the
packet is in transit. Decision block 578 determines whether the TagTTL value is
zero. If the TagTTL value is zero, the packet is discarded thus preventing
packets from circling between router cluster nodes 402 indefinitely.        If the
TagTTL value is not too low, the TagTTL value is decremented by block 574 and
the packet is provided to the switch block 576 for forwarding.




                                      127 25
                                          of 148
 Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 129 of 149



[88)   If the subject router cluster node 402 is the exit router cluster node, as
part of exit packet processing, the tag is removed by functional block 582, and
the packet TTL is decremented by functional block 584. Not all received packets
may be tagged, especially packets received via the loopback port 554. The
configuration is exemplary of the flexibility provided.

[89)   A packet fragmenter block 586 fragments packets in accordance with
transport characteristics of the external transport links beyond the router cluster
node 402 and therefore beyond the cluster router 400.

[90)   A classifier block 588 classifies the packet in accordance with the packet's
priority and the packet is stored in an appropriate priority queue 590.

[91)   A scheduler block 592, in accordance with a queue service discipline
enforcing quality of service guarantees, provides packets from the priority
queues 590 to a switch block 594 which takes into account the network address
of the next hop communications network node held in the packet header of each
packet provided, to determine the appropriate external output port 530 to
forward the packet therethrough. The packet is queued for transmission in an
external output port queue 528.

[92)   Making reference to FIG. 5B, the router cluster node may also receive a
packet from the management port 598 which is forwarded to the OS 508.

[93)   As mentioned above, the separation between internal and external ports
is not necessary.       FIG. 6 shows schematically a router-cluster-node-centric
configuration    600,      corresponding   to     the   router-cluster-node-centric
configuration 500 presented in FIG. 5 B and C, with packet processing flow
specifications rerouted based on all ports being equivalent. All packets are
provided to a decision block 602 determining whether a received packet i&
tagged or not.

[94]   The router cluster nodes 402 need not have the same processing capacity
nor be supplied by the same equipment vendor, although use of same vendor

                                     128 26
                                         of 148
  Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 130 of 149



equipment would reduce maintenance overheads typically associated with
stocking replacement parts.

[95]    However, in providing improved packet processing capabilities,
specialized PC platforms may be used for performing specialized packet
processing.      For   example,   as     mentioned   above,   a   packet     payload
encryption/ decryption packet processing response             may be       necessary.
Encryption/ decryption algorithms may make use of specialized CPU
processing functionality to speed up packet payload encryption/ decryption. A
difference exists between employing Complex Instruction Set Computing
(CISC) platforms as opposed to Reduced Instruction Set Computing (RISC)
platforms.     Both CISC and RISC cluster nodes may however run the same
operating system, Linux, and the exemplary router framework specially
compiled for each specialized PC platform.

[96]    Therefore a low-cost, scalable cluster router design is provided.        The
routing functionality of the cluster router can easily be re-configured via
modifying existing or employing additional special purpose                   routing
functionality blocks to support varying customer needs, and different functional
requirements. The routing functionality supported by and the configuration of
the cluster router may also depend on where the cluster router is deployed in a
communications network (edge/ core/ access).

[97]    A low-cost, scalable cluster router is useful as a communications network
edge, where cost and scalability are very important. Such a cluster router could
also be useful in small enterprise networks for the same reason. The cluster
router design further provides a useful research tool due to its high degree of
flexibility.

[98]    The embodiments presented are exemplary only and persons skilled in
the art would appreciate that variations to the above described embodiments
may be made without departing from the spirit of the invention. The scope of
the invention is solely defined by the appended claims.

                                       129 27
                                           of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 131 of 149


WE CLAIM:

1.   A cluster-based router comprising:

     a.   a plurality of equivalent interconnected router cluster nodes, the
          routing capacity of the cluster router increasing substantially O(N)
          with the number N of router cluster nodes in the cluster router;

     b.   a plurality of cluster router internal links interconnecting router
          cluster nodes forming an intra-connection network ensuring a high
          path diversity in providing resiliency to failures;

     c.   each router cluster node having a group of cluster router external
          links enabling packet exchange with a plurality of external
          communication network nodes; and

     d.   each router cluster node operating in accordance with a provisioned
          router-cluster-node-centric configuration to effect distributed routing
          of the conveyed packets,

     the equivalency between the router cluster nodes providing a scalable
     cluster router.

2.   The cluster router claimed in claim 1, wherein the router-cluster-node-
     centric configuration further comprises routing functional blocks and
     specifies packet processing flows between the routing functional blocks
     effecting packet routing employing one of: a single router cluster node,
     and a sequence of router cluster nodes.

3.   The cluster router claimed in claim 1, wherein each router cluster node
     comprises a personal computer platform providing flexibility and cost
     savings in the development, deployment, maintenance, and expandability
     of the cluster router.




                                        28

                                     130 of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 132 of 149



4.   The cluster router claimed in claim 1, wherein the intra-connection
     network further comprises an n dimensional toroidal topology, wherein
     2*n internal links interconnect each router cluster node with 2*n adjacent
     neighboring router cluster nodes; the routing capacity of the cluster router
     being increased substantially linearly by adding an n-1 dimensional slice
     of router cluster nodes to the cluster router.

5.   The cluster router claimed in claim 4, wherein the intra-connection
     network comprises a three dimensional toroidal topology, wherein six
     internal links interconnect each router cluster node with six adjacent
     neighboring router cluster nodes.

6.   The cluster router claimed in claim 1, wherein the intra-connection
     network further comprises one of unidirectional and bi-directional internal
     interconnecting links.

7.   The cluster router claimed in claim 1, further comprising: a router cluster
     node designated as a management node, should a management node
     designated router cluster node fail, designating anothef'router cluster node
     as a management node without making changes to the cluster router
     infrastructure.

8.   The cluster router claimed in claim 1, further comprising:

     a.   at least one management node; and

     b.   a plurality of management links interconnecting the at least one
          management node with the plurality of router cluster nodes and
          enabling one of out-of-band: configuration deployment to each router
          cluster node, router cluster node initialization, and reporting
          functionality; employing the plurality of management links reducing
          an in-band cluster router management overhead.




                                         29

                                    131 of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 133 of 149



 9.    The cluster router claimed in claim 8, wherein the plurality of management
       links from one of a star and a bus topology.

10.    The cluster router claimed in claim 1, further comprising an cluster router
       internal addressing process dynamically determining router cluster node
       addressing.

 11.   The cluster router claimed in claim 1, further comprising a cluster router
       external addressing process dynamically determining a cluster router
       address.

 12.   A router cluster node of a plurality of router cluster nodes interconnected
       in a cluster router, the router cluster node comprising:

       a.   a plurality of cluster router internal interconnecting links connected
            thereto, the internal interconnecting links enabling the exchange of
            packets with adjacent router cluster nodes in the cluster router;

       b.   at least one cluster router external link connected thereto, the at least
            one external link enabling exchange of packets between external
            communications network nodes and the cluster router; and

       c.   a router-cluster-node-centric configuration to effect distributed
            routing of the conveyed packets,

       the equivalency between router cluster nodes in the cluster router
       providing a scalable router.

13.    The router cluster node claimed in claim 12, wherein the router-cluster-
       node-centric configuration further comprises routing functional blocks and
       specifies packet processing flows between the routing functional blocks
       effecting packet routing employing one of: a single router cluster node,
       and a sequence of router cluster nodes.




                                          30

                                      132 of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 134 of 149



14.   The router cluster node claimed in claim 12, wherein each router cluster
      node comprises a personal computer platform providing flexibility and
      cost savings in the development, deployment, maintenance, and
      expandability of the cluster router.

15. The router cluster node claimed in claim 12, wherein 2*n cluster router
      internal links interconnect the router cluster node with 2*n adjacent
      neighboring router cluster nodes in accordance with an n dimensional
      toroidal topology, the routing capacity of the cluster router being increased
      substantially linearly by adding an n-1 dimensional slice of router cluster
      nodes to the cluster router.

16. The router cluster node claimed in claim 12, further comprising:             a
      management link interconnecting the router cluster node to a management
      node.

17.   The router cluster node claimed in claim 12, further providing
      management functionality.

18. A router-cluster-node-centric configuration enabling the provision of a
      distributed packet routing response in a cluster router having a plurality of
      router cluster nodes, the configuration comprising:

      a.   a plurality of routing functional blocks; and

      b.   at least one cluster-node-centric packet processing flow, via the
           plurality of routing functional blocks, to effect routing of packets
           received at the cluster router employing one of a single router cluster
           node and a group of router cluster nodes.

19.   The router-cluster-node-centric configuration claimed in claim 18, further
      comprising:

      a.   an entry-and-routing processing packet processing flow specification;



                                         31

                                     133 of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 135 of 149



       b.   a transit packet processing flow specification; and

       c.   an exit packet processing packet processing flow specification,

       the packet processing flow specifications enabling a received packet to
       undergo entry and routing processing at an entry router cluster node,
       optionally transit via at least one intermediary router cluster node, and
       undergo exit processing at an exit router cluster node.

 20. The router-cluster-node-centric configuration claimed in claim 18, wherein
       the router cluster node configuration further employs a tag conveyed with
       each packet within the cluster router infrastructure, the tag holding
       specifiers for tracking packet processing within the cluster router.

 21.   The router-cluster-node-centric configuration claimed in claim 20, wherein
       each tag identifies an associated packet as one having received a routing
       response and propagating through the cluster router towards a specified
       exit router cluster node.

 22. The router-cluster-node-centric configuration claimed in claim 20, wherein
       each tag comprises a combination of: an optional packet header, a packet
       trailer, and an additional header encapsulating the associated packet
       having cluster router relevance only.

 23. The router-cluster-node-centric configuration claimed in claim 20, wherein
       each tag holds a tag time-to-live specification decremented while the
       associated packet propagates via router cluster nodes in the cluster, the
       packet being discarded when the time-to-live specification is zero and the
       packet has not reached a corresponding exit router cluster node thereby
       reducing transport overheads.




                                          32

                                      134 of 148
Case 6:20-cv-00813-ADA Document
                             ,I
                                39-2 Filed 03/16/21 Page 136 of 149




                                    Abstract

 A cluster router architecture and methods for performing distributed routing is
 presented. Implementations include off-the shelf Personal Computer (PC)
 hardware. The cluster router architecture includes PC-based router cluster
 nodes toroidally interconnected in an intra-connection network in multiple
 dimensions. The cluster router may further make use of a management node.
 Each router cluster node is provided with the same routing functionality and a
 node centric configuration enabling each router cluster node by itself or
 multiple router cluster nodes in the cluster router to provide routing responses
 for packets pending processing. The method divides packet processing into
 entry packet processing and routing response processing; and exit processing.
  Entry packet processing and routing response processing is performed by
  router cluster nodes receiving packets from communication networks in which
  the cluster router participates. Exit packet processing is performed by router
 cluster nodes transmitting packets into communication networks in which the
 cluster router participates. Advantages are derived from: a configurable, and
 scalable cluster router design providing a high routing capacity using cost
 effective stock PC hardware; from the toroidal topology of the intra-connection
 network which provides a high degree of diversity ensuring resilience to
  equipment failure, and from the use of the star topology of the management
  links which reduces management overheads in the intra-connection network.




                                        33


                                    135 of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 137 of 149




                           110      112                114
         100
           '--it..

         IPacket!
         IPacket I

                                             Software Router
                                                                     102
                                          Linux Operating System

     FIG. 1
     PRIOR                        Personal Computer Platform

      ART

                     310                                       310

                                 4x4 Cluster-Based Router




          320




    FIG. 3
    PRIOR              310                                   . 310
     ART




                                  136 of 148
Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 138 of 149




                FromDevice(eth0)                                    FromDevice(ethl)

                     Classifier(... )                                    Classifier(... )
               ARP           ARP                                   ARP           ARP
              queries      responses       IP                     queries      responses      IP




         to Queue       to ARPQuerier                        to Queue       to ARPQuerier

                                                                                           Paint(2)


                                                 Strip(14)
                                                                                                             200
                                           CheckIPHeader(...)
                                                                                                   /
                                            GetIPAddress(16)


                                        LookuplPRoute(.. .)
                                to Linux



            Drop Broadcasts                                          DropBroadcasts

              CheckPaint(l)                                              CheckPaint(2)
                                                lCMPError                                              lCMPError
                                                 redirect                                               redirect
         IPGWOptions(l.0.0.1)                                    IPGWOptions(2. 0. 0.1)




          IPFragmenter(1500)
                                                ICMPError
                                                 must frog


                          from Classifier                                          from Classifier


         ARPQuerier(l.0.0.1, ... )                              ARPQuerier(2.0.0.1, ...)


                                                                                                       FIG. 2
                                                                                                       PRIOR
             ToDevice(ethO)                                             ToDevice(ethl)
                                                                                                       ART




                                                 137 of 148
                                  Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 139 of 149




                                                                                 Redundant
                                                                                 Management
                                                                                    Node



                             ld.,
                                                                                                         ;400




...   ........         ........                                                                         ........        ........
      ..........       .._..                                                                            ........        .._..
-,
      ........         .........                                                                        ........        .........
      ........         .........                                                                        .........       .........
      ........         .........                                                                        ........        ........
      ........         .._..                                                                            ........        .........
                   Patch                                                                                            Patch
                    Bay                                                                                              Bay




                                                                                                           FIG. 4




                                                              138 of 148
                Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 140 of 149




                                                                                                  540
                                                                                     ,        G:
       500
       600\
                                              Entry
                                             Packet
                                           Processing
                                                                     Routingtl
                                                                 Response
                                                                 Processing
                                                                                          Tag
                                                                                         Packet



                             Newly                                            570
                            Received
              502            No Tag                    580                                          552
                                                           ~                                        ~     ♦   530
                                                                                                                I
                            (}., A
                             ~"'
ti.       I
              Input
              Ports   H            ~(\
                               "''%~¥$, J-Tagged
                                     ~~
                                                               "- ·~~ N
                                                           " ~o~_:1'                Transit


        ~             6(
       554            556                                       )'                                        I   554




                                                Remove
                                                 Tag   I       "
                                                                 1Decrement
                                                                     TTL
                                                                              I ., I    Exit
                                                                                       Packet
                                                                                     Processing


      FIG. SA                             582                             584




                                                      139 of 148
                                       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 141 of 149




                                                          Drop
                                                                                                                       ARP


                         H
                                                                                                                     Response
                                                  536          Deny l>                                                                                                                         500

            MGMT
             Phy.
                                    MGMT
                                                         -1.   ,0
                                                           (\(\$
                                                          ~~~
                                                                    n
                                                                   <$>(\+.
                                                                        o.,.
                                                                                £
                                                                               "2.
                                                                                       '"° ~
                                                                                                                     ( PortlD)
                                                                                                                                           ARP                             ~~ ~
                                                                                                                                                                                          r
             Port
                                     Port
                                                        "o ~~o ~                      1-: ~(\+.'-9.s,~-&,..                                Query'                            '!o               FIG. 58
             Tx       ....
                                    Queue                ~t5
                                                           ,..0/
                                                                       <'s              '°s/ s.,.                                        ( PortlD)                           0~
                                                                                                                                                                               ~   ...
                                                                                                  IP Packet
                       514             T        512                            f.?n
                                                                                                                                                          I                   J.         576
                                                                                                               564
                                                                                      r,o('IL,~.s-                       High
            Phy.
            MGn
            Port
             Rx
                                                                                          ~- .t~
                                                                                             o....,. "6
                                                                                                ✓!:}. ';-
                                                                                                     ",,I
                                                                                                                        Priority
                                                                                                                        Queue        I     /
                                                                                                                                                          \._
                                                                                                                                                                      ·I    Switch
                                                                                                                                                                            (Tag)


                         598                                                                                   ---
_,,                     '                             IICMP Error                         Low                          '9~
                                                                                                                                                   ARP                       ARP                   ARP
       I    To OS            ~!~?e,.~                     TTL                            Priority
                                                                                                                                                 Querier
                                                                                                                                                  ( Phy.
                                                                                                                                                                           Querier
                                                                                                                                                                            ( Phy.
                                                                                                                                                                                                 Querier
                                                                                                                                                                                                ( Logical
                                                         Expired                         Queue                            ~,-.:
                                                                                                                              6_..
                                                                                                                                                 PortlD)                   PortlD)               PortlD)
                                      .... .,
                    J/
                    508
                               '       •
                                    Accept
                                                ~
                                                50&                            524

           External                                                                                                                              Internal                  Internal
                                     Packet
                                                                                                                                                                           Output                 Self
            Phy.
             Port
             Rx
                                    Filtering
                                   (Firewall)
                                                                                                                        Lookup
                                                                                                                       IP Route
                                                                                                                                                  Output
                                                                                                                                                   Port
                                                                                                                                                  Queue
                                                                                                                                                                             Port
                                                                                                                                                                            Queue
                                                                                                                                                                                         I I     Queue


      502                                                                                                       570

                                                                                                                                                                      r
                                     Deny 504

           External
             Phy.
             Port
                                       +
                                     Drop
                                    Packet
                                                                                          Tag
                                                                                         Packet
                                                                                                                       TagTTL =
                                                                                                                       axTagTTL
                                                                                                                                               I Internal'
                                                                                                                                                   Phy.
                                                                                                                                                   Port
                                                                                                                                                                           Internal
                                                                                                                                                                             Phy.
                                                                                                                                                                             Port
                                                                                                                                                                                                 Internal
                                                                                                                                                                                                Loopback
                                                                                                                                                                                                   Port
              Rx                                                                                                                                    Tx          . .           Tx               "127.0.0.1"
                                                                                                               540                   542




                                                                                                              140 of 148
                                  Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 142 of 149




                                               508                                                    500                                        FIG. SC
            From
             OS       h I      To OS
                                           I                                                  ,J
                                                                                                                                           Internal            Internal
                 558
    556                 I      Special
                              Function                                ~580                578                   574
                                                                                                                                            Output
                                                                                                                                             Port
                                                                                                                                                                 Phy.
                                                                                                                                                                 Port
                                                                                                                ./                          Queue ,               Tx
           Internal   ~ r>:
                         ~.S-,s,.                                                                  c$.                     Switch


                                                                                                                                       y 'H
             Phy.                                                                        N                                                            \..548
             Port                 ~ ~,..                                                           >:~ """9~               (Tag)     I-<                                  552
              Rx                   /                                                                 '9~~~...
                                           ----,
                                                                                                                                           Internal            Internal
    556                 I                  560                                                                                              Output               Phy.
                                                                                                                     576                     Port                Port

           Internal ~                                                           •                                                           Queue                 Tx

1    I       Phy.            ocessing
                            ~Exit~                                            Drop
             Port                                                            Packet
              Rx
     I,




                                                                                                                                                       H
    554

                                           H
                        I          I       582 7)-         _l _ ..,_                      590
           Internal
          Loopback
             Port
                      ~
                              ~"+.
                              ~ %~
                              ~   &?
                                                   I
                                                   I
                                                        Remove
                                                         Tag
                                                                      II
                                                                              High
                                                                             Priority
                                                                                                                592
                                                                                                                                       ~   External
                                                                                                                                           Output
                                                                                                                                             Port
                                                                                                                                                               External
                                                                                                                                                                Phy.
                                                                                                                                                                 Port
                                                                             Queue
      "127.0.0.1"              <'&"'"'             I                  I                                                                     Queue                 Tx
                                                       ----/
                                                                                                   '5'~                    Switch
                        584        I           588                                                   ~~                    ( Dest.                                         530
                                                                                                          ~"                                          L--528

                              ~-- H
                               <ii ~~
                              r; '9~ ~~
                              76a 41>~
                                  ~ ~...
                                                       rA'1<$>~
                                                         ?." ,$'~
                                                           o~. ~...
                                                             ~..I
                                                                              Low
                                                                             Priority
                                                                             Queue
                                                                                                            ~




                                                                                                                 594
                                                                                                                           Node)
                                                                                                                                           External
                                                                                                                                           Output
                                                                                                                                             Port
                                                                                                                                            Queue
                                                                                                                                                               External
                                                                                                                                                                Phy.
                                                                                                                                                                 Port
                                                                                                                                                                  Tx
                                                                                             590
                        586




                                                                                        141 of 148
                                            Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 143 of 149




                   MGMT      I                                            IP Packet
                    Phy.
                           _rr;J
                                                                                                                                                    H
                    Port                                                                                                                   Output           Phy.
                     Tx                                                                                                                     Port            Port
                                                                                                                  576                      Queue             Tx
                                                                                                                  594
                                                                                                                            Switch   528              530
           508
           I                         ¥                          ¥vN     ~nv
                                                                                        L_)
                                                                                               y           y            I                  Output           Phy.
                                                                                                                                            Port            Port
                   To OS     ~o~                                15241    -■ -r-

                                                                        "--•--.&.                  ~7~y                      ./            Queue             Tx


                                       I ' ,._._._I'"'""'
                                                                                                                                     548             552

           ~       MGMT
....\ .,            Phy.
               I    Port
                     Rx      I        Drop
                                     Packet

               502
                                  so~
                      Phy.
                                 1
                      Port
                       Rx        .     ■     "llr.   II'    I     ■                 .                                                          ~

                                                                                                          Drop
                                                                                                                                                    600
                                                                                                   508   Packet



                                                     ~rt
                                                     Rx
                                                                        ~tr-::7                                                                FIG----6




                                                                                              142 of 148
◄,
 •       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 144 of 149


                  IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

     In re. Application of: John Lawrence Jordan et al
     Serial No.:
     Filed:
     Title: SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING STOCK
                           PERSONAL COMPUTERS AS CLUSTER NODES


     Atty. Docket No.: 137603-US




     The Commissioner of Patents and Trademarks
     Washington, D.C. 20231
     U.S.A.

                                 ASSOCIATE POWER OF ATTORNEY


     Dear Sir:

     The undersigned, John Granchelli (Reg. No. 39,512), is an agent of record for the captioned U.S.
     Patent Application under a Power of Attorney filed with the U.S. Patent Office contemporaneously
     herewith.

     Pursuant to 37 CFR Section l.34(b), the undersigned hereby appoints the following registered
     practitioner as associate agent of record:

            Jim Zegeer, Esq.
            Registration No. 18,957



     to prosecute said application and to transact all business in the U.S. Patent and Trademark Office
     connected therewith. The appointment of the above practitioners does not affect, and is not intended
     to affect, the status of any other practitioner who has been appointed previously as agent of record
     for this matter.




                                               143 of 148
                                                      -1-
    Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 145 of 149



Please direct any and all correspondence and telephone calls to:

       Jim Zegeer, Esq.
       Law Office of Jim Zegeer
       801 North Pitt Street, #108
       Alexandria, VA 22314
       Telephone: 703-684-8333
       Facsimile: 703-549-8411




                                                Respectfully submitted,




                                                  catel Canada Inc.
                                                600 March Road
                                                Ottawa, ON K2K 2E6
                                                CANADA
                                                Telephone: 613-784-6523
                                                Facsimile: 613-784-8923




                                          144 of- 2148
                                                    -
              Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 146 of 149


      DECLARATION AND POWER OF ATTORNEY FOR                              Attorney Docket No.:  137603-US
        UTILITY OR DESIGN PATENT APPLICATION                             First Named Invent r: John Lawrence Jordan
                         (37 CFR 1.63)                                                   COMPLETE IF KNOWN
      181    Declaration Submitted with Initial Filing.                  Application Number:
      0      Declaration Submitted after Initial Filing                  Filing Date:
             (surcharge (37 CFR 1.16(e)) required).                      Group Art Unit:
                                                                         Examiner Name:

As a below named inventor, I hereby declare that:

My residence, mailing address, and citizenship are as stated below next to my name.

I believe I am the original, first and sole inventor (if only one name is listed below) or an original, first and joint inventor (if plural
names are listed below) of the subject matter which is claimed and for which a patent is sought on the invention entitled

                             SOFTWARE CONFIGURABLE CLUSTER-BASED ROUTER USING
                                 STOCK PERSONAL COMPUTERS AS CLUSTER NODES

the specification of which
181      is attached hereto.
O        was filed on _ _ _ as United States Application Serial No. _ _ _ or PCT International Application No.
         and was amended on ___ (if applicable).

l hereby state that I have reviewed and understand the contents of the above identified specification, including the claims, as amended
by any amendment referred to above.

I acknowledge the duty to disclose information which is material to patentability as defined in 37 CFR 1.56, including for
continuation-in-part applications, material information which became available between the filing date of the prior application and the
national or PCT international filing date of the continuation-in-part application.

Foreign Application(s) and/or Claim of Foreign Priority                                    .
I hereby claim foreign priority benefits under 35 U.S.C. 119(a)-(d) or 365(b) of any foreign application(s) for patent or inventor's
certificate, or 365(a) of any PCT international application which designated at least one country other than the United States of
America, listed below and have also identified below, by checking the box, any foreign application for patent or inventor's certificate,
                    . al aoo.r1cat10n
or any PCT.mternat10n             . havmg
                                        . a fir                                     r
                                               1 mg date b e i ore th at o fth e ann11cation on wh ic h onontv ts
                                                                                                               . c laime d .

             Country                    Application Number                       Date Filed                 Priority Claimed Under
                                                                                                                35 u.s.c. §119

                                                                                                                0   Yes     0   No

                                                                                                                0   Yes     0   No

Provisional Application
Ihereb>v cl.
           aim the benefit under 35 U.S.C. 119(e) of any United States provisional aoolication(s) listed below:

                    A22Hcation Serial Number                                                      Filing Date



!                                                                    I                                                                    I
U.S. Priority Claim
I hereby claim the benefit under Title 35, United States Code, § 120 of any United States application(s) listed below and, insofar as the
subject matter of each of the claims of this application is not disclosed in the prior United States application in the manner provided by
the first paragraph of Title 35, United States Code, § 112, I acknowledge the duty to disclose information which is material to
patentability as defined in Title 37, Code of Federal Regulations, § 1.56 which became available between the filing date of the prior
aoor   . andthe nattona
     1cat10n           .    l or PCT internationa
                                              .   l filing date of this aoolication.

          Annlication Serial Number                            Filin!! Date                    Status - Patented/Pending/Abandoned




                                                             145 of 148
                                                                  Page 1 of 3
              Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 147 of 149



POWER OF ATTORNEY
I hereby appoint the following attorney(s) and/or agent(s) to prosecute this application and to transact all business in the Patent and
Trademark Office connected therewith:       John Granchelli            Registration No. 39,512
                                            Greg Benoit                Registration No. 48,067

Address all correspondence to:              John Granchelli
                                            Alcatel Canada Inc.
                                            600 March Road
                                            Ottawa, ON K2K 2E6
                                            CANADA

Direct telephone calls to:                  John Granchelli             Phone(613)784-6523                    Fax (613) 784-8923

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief
are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful
false statements may jeopardize the validity of the application or any patent issued thereon.


Full name of sole or first inventor: John Lawre




Full name of second inventor, if any: Peter Rabinovitch

Second inventor's signature:     ~~                                                        Date: IS.-- ~ l . - 0 .3
Residence: City Kanata       ~           ·state Ontario. Canada                            Citizenship: -'C_;.;a;;:n=a=-:di:;;:c·a=n"'-------
Mailing Address: 1386 Halton Terrace. Kanata, Ontario, K2K 2Rl, CANADA


Full name of third inventor, if any:

Third inventor's signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ _ _ _ _ _ _ _ __
Residence: City _ _ _ _ _ _ _ _ _ _ State _ _ _ _ _ _ _ _ _ _ _ _ _ Citizenship: _ _ _ _ _ _ _ _ _ __
Mailing A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


Full name of fourth inventor, if any:

Fourth inventor's signature: ______________________ Date: _ _ _ _ _ _ _ _ _ _ _ __
Residence: City _ _ _ _ _ _ _ _ _ _ State _ _ _ _ _ _ _ _ _ _ _ _ _ Citizenship: _ _ _ _ _ _ _ _ _ __
Mailing A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


Full name of fifth inventor, if any:

Fifth inventor's signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ _ _ _ _ _ _ _ __
Residence: City _ _ _ _ _ _ _ _ _ _ State _ _ _ _ _ _ _ _ _ _ _ _ _ Citizenship: _ _ _ _ _ _ _ _ _ __
Mailing A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


Full name of sixth inventor, if any:

Sixth inventor's signature: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Date: _ _ _ _ _ _ _ _ _ _ _ __
Residence: City _ _ _ _ _ _ _ _ _ _ State _ _ _ _ _ _ _ _ _ _ _ _ _ Citizenship: _ _ _ _ _ _ _ _ _ __
Mailing A d d r e s s : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

                                                                  Page 2 of2
                                                           146 of 148
                        Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 148 of 149

                                                                                                                             Application or Docket Number
                                                                                                  1

                PATENTAPPLICATION FEE DETERMINATIO N, RECORD
                            Effective January 1 , 2003

                                CLAIMS AS FILED • PART I                                                          SMALL ENTITY                       OTHER.THAN
                                                                                                                  TYPE       c:::J            OR    SMALL ENTl"P{' .           I



• TOTAL CLAIMS
                                                                                                                     RATE        FEE                RATE           FEE·
                                                                                                                                                                     -,
                                                                                                                                                                    ..,   ~~




     FOR                                               NUMBER FILED                      NUMBER EXTRA             . BASIC FEE   375.00        OR BASIC FEE 750.00

I    TOTAL CHARGEABLE CLAIMS                         7-,.":;J   minus 20=            *                               X$9=                     OR    X$18
    INDEPENDENT CLAIMS                                          mint,JS      3=
                                                                                     *       Q,                      X42=                     OR     X84=
    MULTIPLE DEPENDENT CLAIM PRESENT                                                                                                               "----+------4
                                                                                                        □
I




                                                                                                                     +140=                    OR    +280=
    * If the difference in column 1 is less than zero, enter "O" in column 2                                        TOTAL                     OR TOTAL
                                                                                                                                          '

                            CLAIMS AS AMENDED • PART II                                                                                             OTHER ·THAN
                                                                                                                                                              1




                                    Column 1                             Column2                  Column 3          SMALL ENTITY              OR    SMALL ENTITY
                                      CLAIMS                             HIGHEST
    <t                                                                                                                           ADDI-                             ADDI-
                                     REMAINING                           NUMBER                       PRESENT
    ,f-                                AFTER                            PREVIOUSLY                                   RATE       TIONAL              RATE          TIONAL
    ·Z                                                                                                 EXTRA
    ·li.U •·                        AMENDMENT                            PAID FOR                                                 FEE                               FEE
    ::i ;, .'
. c:f :ir0tal         *             **   =         Minus                                                             X$ 9=                    OR    X$18=
    Z!",,i--    ------'--+--------------------
    '!         Jndependent      *
                             Mir1us
                                                                       ***                                           X42=                     OR    X84=
    <t
               . f!IRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM
                                                                                                                    +140=                     OR    +280=
                                                                                                                      TOTAL                           TOTAL
                                                                                                                  ADDIT. FEE                  OR ADDIT. FEE
                                    Column 1                                 Column 2             Column 3
                                      . CLAIMS                            HIGHEST
                                     RE~AINING                            NUMBER                      PRESENT
                                                                                                                                 ADDI-                             ADDI-
                                        AFTER                            PREVIOUSLY                    EXTRA         RATE       TIONAL              RATE          TIONAL
                                    AMENDMENT                             PAID FOR                                                FEE                               FEE

                                *                   Minus                                                            X$9=                           X$18=
                                                                       **                                                                     OR
                lndepertdent    *                   Minus
                                                                        ***                                          X42=                     OR    X84=
                FIRST PRESENTATION OF MULTIP.LE DEPENDENT CLAIM
                                                                                                        □
                                                                                                                    +140=                     OR    +280=
                                                                                                                      TOTAL                           TOTAL
                                                                                                                  ADDIT. FEE                  OR ADDIT. FEE
                                 . Cotumn 1                                  Column 2             Column 3
                                      CL.A;IMS                             HIGHEST
                                     REMAINING                             NUMBER                     PRESENT                    ADDI-                             ADDI-
                                       AFTER                             PREVIOUSLY                    EXTRA         RATE       TIONAL              RATE          TIONAL
                                    AMENDMENT                            · PAID FOR                                               FEE                               FEE
                                *                   Minus
                                                                       **                                            X$ 9=                    OR    X$18=
                Independent     *                   Minus
                                                                        ***                                          X42=                            X84=
                                                                                                                                              OR
               . FIRSi PRESENTATION OF Ml..l_LTIPLE [)EPENDENT CLAIM
                                                                                                         □
                                                                                                                    +140=                     OR    +280=
   * lf)!le el'.)\ry in .cqlumn 1 is 1.ess than the entry in column 2, write "O" in column 3.           TOTAL                           TOTAL
• ·..-. lf:.the'"Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20."                              OR ADDIT. FEE....__ _...
                                                                                                   ADDIT. FEE
   ~lf'th~,"Highest Number Previously Paid for" IN Tf'.jlS SPACE i.s less than 3, enter "3."
        lffo: 1/f1tghest Number PreviouslY Paid For" crotakpr Independent) is the highest number found in the appropriate box in column 1.
          -~                                                     •,·                     •                                            .
                                                                                    147 of 148
                        (Rev. 12/02) '    ·u.s, ~ovemment Prlnilng Off]?e:   ·2003 - 49(!'.278/69151            Patent and Trademark Office, U,S. DEPARTMENT OF COMMERCE
                       Case 6:20-cv-00813-ADA Document 39-2 Filed 03/16/21 Page 149 of 149




                                             PATENT APPLICATION SERIAL NO.
                                                                                         ---------
                                                                    U.S. DEPARTMENT OF COMMERCE
                                                                    PATENT AND TRADEMARK OFFICE
                                                                           FEE RECORD SHEET




07/25/2003 FFANAEIA 00000025 260090 10625667
02 FC:1001                        750.00 OP
03 FC:1202         40.00 DA        14.00 OP




         PT0-1556
          (5/87)


         ·u.s. Government Printing Office:   2002 - 489-267/69033           148 of 148
